Exhibit 10.4

























PURCHASE AND SALE AGREEMENT




by and between




THE CONNECTICUT LIGHT AND POWER COMPANY, as Seller




and




CONNECTICUT TRANSMISSION MUNICIPAL ELECTRIC

ENERGY COOPERATIVE, as Buyer




DECEMBER 16, 2010








Execution Version - Confidential




--------------------------------------------------------------------------------







TABLE OF CONTENTS




                                                Page

ARTICLE 1.  DEFINITION OF TERMS; INTERPRETATION




     1.1.  Definitions

1

     1.2.  Entire Agreement; Interpretation

12

     

ARTICLE 2.  PURCHASE AND SALE




     2.1.  Transfer of Assets

13

     2.2.  Excluded Assets

14

     2.3.  Assumed Liabilities

15

     2.4.  Excluded Liabilities

16

     2.5.  Guaranty

16




ARTICLE 3.  PURCHASE PRICE; TAX GROSS-UP; CLOSING ADJUSTMENTS




     3.1   Purchase Price

17

     3.2.  Closing Adjustments

17

     3.3.  Tax Gross-Up

19

     3.4.  Wire Transfer Instructions

20

     3.5.  Allocation of Purchase Price

20




ARTICLE 4.  THE CLOSING; DELIVERIES AT CLOSING




     4.1.  Time and Place of Closing

21

     4.2.  Deliveries by Seller

21

     4.3.  Deliveries by Buyer

22




ARTICLE 5.  REPRESENTATIONS AND WARRANTIES OF PARTIES




     5.1.  Mutual Representations

23

     5.2.  Buyer Representations

23




ARTICLE 6.  TERMS OF CONVEYANCE




     6.1.  Title; Liens

25

     6.2.  “As Is, Where Is” Transaction

25

     6.3.  Buyer Acknowledgement

26

     6.4.  Risk of Loss

27

     6.5.  Regulatory Treatment

27

     6.6.  Ownership Obligations

28

     6.7.  Relationship of Parties

29





i

Execution Version - Confidential




--------------------------------------------------------------------------------







     6.8.  Claims Management

30




ARTICLE 7.  COVENANTS




     7.1.  Public Announcement

36

     7.2.  Further Assurances; Records

36

     7.3.  Consents and Approvals

38

     7.4   Alternate Arrangements

39

     7.5   Regulatory Matters

42

     7.6   Reserved Rights

44

     7.7   Retirement

48

     7.8   Expenses

49

     7.9   Right of First Refusal

50

   7.10   Buy-Back Option

51

   7.11   Limitations

53




ARTICLE 8.  CONDITIONS PRECEDENT




     8.1.  Buyer’s Conditions

55

     8.2.  Seller’s Conditions

56

     8.3.  Satisfaction of Conditions Precedent

57

     8.4.  Closing Deadline

58

     8.5.  Compliance Filings at Transfer

58




ARTICLE 9.  PRE-CLOSING TERMINATION




     9.1.  No Fault Termination

58

     9.2.  Pre-Closing Termination by Buyer

59

     9.3.  Pre-Closing Termination by Seller

60

     9.4.  Seller's Termination for Convenience

60

     9.5.  Failure of Conditions

61

     9.6.  No Extension of Closing Date

61

     9.7.  Cooperation

61




ARTICLE 10.  INDEMNIFICATION




   10.1   General Indemnification

61

   10.2   Environmental Indemnification

62

   10.3   Indemnification Notice

62

   10.4   Indemnification Procedure

62

   10.5   Insurance

63

   10.6   Survival

64

   10.7   Indemnification Limitation

64








ii

Execution Version - Confidential




--------------------------------------------------------------------------------







ARTICLE 11.  EVENT OF DEFAULT; REMEDIES




   11.1.  Event of Default

64




ARTICLE 12.  DISPUTE RESOLUTION




  12.1   Negotiation Between Executives

65

  12.2   Mediation

65

  12.3   Arbitration

65

  12.4   Powers of Arbitrators

66

  12.5   Deferral

66

  12.6   Continued Performance

66

  12.7   Compelled Arbitration

66

  12.8   Related Parties and Proceedings

67

  12.9   Exclusion

67




ARTICLE 13.  LIMITATION ON LIABILITIES




   13.1.  No Consequential Damages

67

   13.2.  Limitations of Seller’s Liability

68

   13.3.  Mitigation

69

   13.4.  No Recourse

69

   13.5.  Other Limitations

69




ARTICLE 14.  MISCELLANEOUS PROVISIONS




   14.1   Applicable Law

69

   14.2   Notices

70

   14.3   Waivers

71

   14.4   Time

71

   14.5   Invalid Provisions

71

   14.6   Succession/Assignment

71

   14.7   Confidentiality

73

   14.8   Survival

74

   14.9   Counterparts/Facsimiles/PDF Copies

74




Exhibits:




Exhibit A - Bill of Sale

Exhibit B - Assignment and Assumption Agreement

Exhibit C - License Agreement

Exhibit D - Property Tax Agreement

Exhibit E - Asset Demarcation Agreement

Exhibit F - Step-In Agreement

Exhibit G - O&M Agreement








iii

Execution Version - Confidential




--------------------------------------------------------------------------------







Schedules:




Schedule 2.1(a) – Transmission Facilities

Schedule 2.1(b) – Transferrable Contracts

Schedule 2.1(c) – Transferrable Permits

Schedule 2.3(e) – Pending Proceedings

Schedule 3.1 – Calculation of Purchase Price

Schedule 3.3 – Calculation of Tax Gross-Up

Schedule 4.2(k) – Partial Release of Mortgage

Schedule 6.8(i) – Form of Joint Defense Agreement

Schedule 7.5(b) – Pending Regulatory Proceedings

Schedule 8.1(c) – List of Buyer's Regulatory Approvals

Schedule 8.2(d) – List of Seller's Regulatory Approvals











iv

Execution Version - Confidential




--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this "Agreement"), dated as of December 16,
2010 ("Effective Date"), is made and entered into by and between The Connecticut
Light and Power Company, a specially chartered Connecticut corporation
("Seller"), and Connecticut Transmission Municipal Electric Energy Cooperative,
a publicly-owned, joint-action power supply agency formed under C.G.S. Chapter
101a ("Buyer").  Capitalized terms used herein but not otherwise defined shall
have the respective meanings set forth in Article 1.




WHEREAS, Seller owns certain assets comprising a portion of the M/N Project
primarily located in Wallingford, Connecticut; and




WHEREAS, Buyer desires to purchase and assume, and Seller desires to sell and
assign, the Purchased Assets and associated Liabilities, on the terms and
conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the Parties' respective covenants,
representations, warranties, and agreements hereinafter set forth and for other
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:




ARTICLE 1.

DEFINITION OF TERMS; INTERPRETATION




1.1

Definitions.  As used herein, the following terms shall have the following
meanings:




"Additional Agreements" means collectively the Asset Demarcation Agreement, the
Assignment and Assumption Agreement, the Bill of Sale, the License Agreement,
the O&M Agreement, the Property Tax Agreement and the Step-In Agreement and/or
any other document, instrument and/or agreement executed in connection herewith
and/or therewith.




"Additional Installations" has the meaning set forth in Section 7.11(a).




"Affiliate" means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control or ownership with the specified Person, including, in case of each
Party, the ultimate parent company of such Party. For purposes of this
definition, "control" means the power to direct the management and policies of
the specified Person, and the Guarantor and Members shall be deemed to be
Affiliates of Buyer.




"Agreement" has the meaning set forth in the preamble of this Agreement and
includes all exhibits and schedules hereto and attachments thereto.




"Asset Demarcation Agreement" has the meaning set forth in Section 4.2(e).








1

Execution Version - Confidential







--------------------------------------------------------------------------------







"Assignment and Assumption Agreement" has the meaning set forth in Section
4.2(b).




"Assumed Environmental Liabilities" has the meaning set forth in Section 2.3(d).




"Assumed Liabilities" has the meaning set forth in Section 2.3.




"Bankrupt" means, as to a Person, that such Person (a) files a petition or
otherwise commences a Proceeding under any bankruptcy, insolvency,
reorganization or similar Law, or has any such petition filed or commenced
against it; (b) makes an assignment or any general arrangement (other than an
assignment undertaken in connection with a financing) for the benefit of
creditors; (c) otherwise becomes bankrupt or insolvent (however evidenced); (d)
has a liquidator, administrator, receiver, bankruptcy trustee, conservator or
similar official appointed with respect to it or any substantial portion of its
property or assets, provided that if such action is taken without the consent of
such Person, such Person shall be allowed twenty (20) days to dismiss such
appointment; or (e) is generally unable to pay its debts as they fall due.




"Bill of Sale" has the meaning set forth in Section 4.2(a).




"Business Day" means any day other than Saturday, Sunday, and other than when
the following holidays are celebrated:  New Year's Day; Presidents' Day, Good
Friday; Memorial Day; Independence Day; Labor Day; Columbus Day; Veterans Day;
Thanksgiving Day; day after Thanksgiving; and Christmas Day.




"Buy-Back Option" has the meaning set forth in Section 7.10(a).




"Buyer" has the meaning set forth in the preamble of this Agreement.




"Buyer Notice" has the meaning set forth in Section 7.9(b).




"Buyer's Regulatory Approvals" has the meaning set forth in Section 8.1(c).




"Buyer's Representatives" means Buyer's accountants, employees, counsel,
consultants, financial advisors, and other representatives.




"Calculation Period" has the meaning set forth in the O&M Agreement.




"Capital Improvement" has the meaning set forth in the O&M Agreement.




"CEII" means critical energy infrastructure information as defined by FERC
pursuant to 18 C.F.R. §388.113(c)(1), or any successor designation of
information having a similar effect.




"C.F.R." means the Code of Federal Regulations.




"C.G.S." means the Connecticut General Statutes.




"CIP" has the meaning set forth in Section 6.6(f).





2

Execution Version - Confidential




--------------------------------------------------------------------------------










"CL&P Facilities" means collectively all electric transmission facilities
(including towers, poles, conductors, conduits, substations and associated land
and land rights) owned by Seller.




"CL&P Property" means any real property owned by Seller in fee simple and/or
real property in which Seller owns an interest (including an easement or
license).




"Claim" means any claim, complaint, investigation, hearing, demand, demand
letter, allegation of whatever form of Liability or potential Liability or
notice of noncompliance or violation delivered by any Governmental Authority or
other Person, including any administrative, regulatory, or judicial Proceeding
resulting therefrom.




"Closing" has the meaning set forth in Section 4.1.




"Closing Date" means May 31, 2011.




"CMEEC" means Connecticut Municipal Electric Energy Cooperative, a
publicly-directed joint-action supply agency formed by the state's municipal
electric utilities in 1976 under authority of the C.G.S.




"Code" has the meaning set forth in Section 3.5.




"Commercially Reasonable Efforts" means efforts that are reasonably within the
contemplation of the Parties at the Effective Date and that do not require the
performing Party to undertake actions and/or expend any funds other than
expenditures that are customary and reasonable in transactions of the kind and
nature similar to the Transaction in order for the performing Party to satisfy
its obligations hereunder.




"Common Permit" has the meaning set forth in Section 7.4(e).




"Contract" means any agreement, lease, license, note, evidence of indebtedness,
mortgage, security agreement, understanding, instrument or other arrangement, in
each case, whether written or oral.




"CONVEX" means The Connecticut Valley Electric Exchange.  CONVEX is a Local
Control Center (as defined in the ISO-NE Tariff) and performs certain functions
regarding the operation of the electric transmission system and dispatch of
generation in the State of Connecticut and the Commonwealth of Massachusetts in
accordance with the ISO-NE Tariff and the TOA.




"Cost Allocation" has the meaning set forth in the O&M Agreement.




"CPR" means the CPR Institute for Dispute Resolution (formerly known as the
Center for Public Resources).








3

Execution Version - Confidential




--------------------------------------------------------------------------------







"CPR Mediation Procedure" means the procedures developed by CPR to facilitate
the conduct of the mediation process.




"CPR Panels of Distinguished Neutrals" means a list of qualified mediators and
arbitrators developed and maintained by CPR available to help resolve complex
business disputes.




"CPR Rules for Non-Administered Arbitration" means the rules developed by CPR to
facilitate the conduct of the arbitration process.




"Credit Rating" means, with respect to any Person, the rating assigned to such
Person by Moody's or S&P for such Person's senior unsecured, unsubordinated
long-term debt obligations (not supported by third party credit enhancements)
or, if such Person does not have a rating for its senior unsecured,
unsubordinated long-term obligations, then the rating one notch below the rating
then assigned to such issuer as a corporate or long-term issuer rating.  If a
Person has a rating from Moody's and S&P, then, if the ratings differ, the lower
of the two Credit Ratings shall apply.




"DEP" means the State of Connecticut Department of Environmental Protection and
any successor thereto.




"Deposit" has the meaning set forth in Section 3.1(b).




"DOT" means the Connecticut Department of Transportation and any successor
thereto.




"DPUC" means the State of Connecticut Department of Public Utility Control and
any successor thereto.




"Effective Date" has the meaning set forth in the preamble of this Agreement.




"Environment" means soil, land surface or subsurface strata, real property,
surface waters, groundwater, wetlands, sediments, drinking water supply, ambient
air (including indoor air) and any other environmental medium or natural
resource.




"Environmental Claim" means a Claim by any Person based upon a breach of
Environmental Law or an Environmental Liability alleging loss of life, injury to
persons, property or business, damage to natural resources or trespass to
property, whether or not such loss, injury, damage or trespass arose or was made
manifest before the Closing Date or arises or becomes manifest after the Closing
Date.




"Environmental Law" means Law relating to: (a) the regulation, protection and
use of the Environment; (b) the conservation, management, development, control
and/or use of land, natural resources and wildlife; (c) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation,
or handling of, or exposure to, any Hazardous Materials, including all
applicable common law pertaining to actions for personal injury and/or property
damage





4

Execution Version - Confidential




--------------------------------------------------------------------------------







resulting from Hazardous Materials with respect to both on-site and off-site
contamination; or (d) noise.




"Environmental Liability" means any Liability (including enhanced oversight
expenses) under or related to Environmental Law arising as a result of or in
connection with (a) the construction, installation, ownership, use or operation
of all or any portion of any Purchased Assets whether occurring prior to, on or
after the Closing Date; (b) any and all Environmental Claims caused (or
allegedly caused) by Hazardous Materials that are present or have been Released
in connection with the construction, installation, ownership, use, operation
and/or maintenance of all or any portion of any Purchased Assets (including
Hazardous Materials at, on, in, under, adjacent to or migrating from the
location of any of the Purchased Assets) prior to, on or after the Closing Date;
(c) the investigation and/or Remediation (whether or not such investigation or
Remediation commenced before the Closing Date or commences on or after the
Closing Date) of Hazardous Materials that are present or have been Released in
connection with the construction, installation, ownership, use, operation and/or
maintenance of all or any portion of any Purchased Assets prior to, on or after
the Closing Date (including Hazardous Materials at, on, in, under, adjacent to
or migrating from the location(s) of any of the Purchased Assets); (d)
compliance with Environmental Law on or after the Closing Date with respect to
the construction, installation, ownership, use, operation and/or maintenance of
all or any portion of any Purchased Assets; (e) any Environmental Claim arising
from or relating to the off-site disposal, treatment, storage, transportation,
discharge, Release or recycling, or the arrangement for such activities, of
Hazardous Materials, prior to, on or after the Closing Date, in connection with
the construction, installation, ownership, use, operation and/or maintenance of
all or any portion of any Purchased Assets; and (f) the investigation and/or
Remediation of Hazardous Materials that are generated, disposed, treated,
stored, transported, discharged, Released, recycled, or the arrangement of such
activities, on or after the Closing Date, in connection with the construction,
installation, ownership, use, operation and/or maintenance of all or any portion
of any Purchased Assets, at any Off-site Disposal Facility.




"EPA" means the United States Environmental Protection Agency and any successor
thereto.




"Event of Default" has the meaning set forth in Section 11.1.




"Excluded Assets" has the meaning set forth in Section 2.2.




"Excluded Communication Assets" has the meaning set forth in Section 7.6(b).




"Excluded Liabilities" has the meaning set forth in Section 2.4.




"Existing Electric Facilities" has the meaning set forth in Section 7.6(e).




"FERC" means the Federal Energy Regulatory Commission and any successor thereto.




"Good Utility Practices" has the meaning set forth in the TOA from time to time.








5

Execution Version - Confidential




--------------------------------------------------------------------------------







"Governmental Authority" means any federal, state, commonwealth, county, local
or other governmental, quasi-governmental, regulatory or administrative
authority, agency, body, commission, department, board, or other governmental
subdivision, legislature, rulemaking board, court, tribunal, arbitral body,
FERC, EPA, DEP, DOT, ISO-NE, CONVEX, government-owned corporation or any other
governmental or quasi-governmental authority or department thereof or any Person
exercising or purporting to exercise any governmental or quasi-governmental
authority or prerogative.




"Guarantor" means CMEEC.




"Guaranty" means the guaranty agreement of even date herewith, executed and
delivered by Guarantor to Seller unconditionally guarantying, among other
things, Buyer's payment and performance obligations to Seller under the
Transaction Documents.




"Hazardous Materials" means (a) any petrochemical or petroleum products, oil,
waste oil, asbestos in any form that is or could become friable, urea
formaldehyde foam insulations, lead-based paint and polychlorinated biphenyls;
(b) any products, mixtures, compounds, materials or wastes, air emissions, toxic
substances, wastewater discharges or any chemical, material or substance that
may give rise to Liability pursuant to, or is listed or regulated under, or the
human exposure to which or the release of which is controlled or limited by,
Environmental Law; and (c) any materials or substances defined in Environmental
Law as "hazardous", "toxic", "pollutant", or "contaminant", or defined in
Environmental Law using any words of similar meaning or legal or regulatory
effect.




"Indemnified Environmental Obligations" has the meaning set forth in Section
10.2.




"Indemnified Person" has the meaning set forth in Section 10.1.




"Independent Accounting Firm" means Ernst & Young.




"Intervening Claim" has the meaning set forth in Section 6.8(b).




"Investment Grade" means having a Credit Rating of at least BBB- by S&P and Baa3
by Moody's (or the equivalent of such ratings if either of such rating agencies
has modified its rating scale since the Effective Date).




"ISO-NE" means ISO-New England Inc. and any successor thereto.




"ISO-NE Tariff" means the ISO-NE Transmission, Markets, and Services Tariff,
FERC Electric Tariff No. 3.




"Knowledge" means the actual, current knowledge, after due inquiry, of Seller's
Director – Claims and Insurance and Seller's Project Director for the M/N
Project.




"Law" means any current and future applicable federal, state, local or other
governmental or quasi-governmental constitution, charter, act, statute, law,
ordinance, code, rule, regulation,





6

Execution Version - Confidential




--------------------------------------------------------------------------------







Order, license, or permits applicable to the Purchased Assets and/or the
Parties' respective obligations under the Transaction Documents (including the
Assumed Liabilities).




"Liability" or "Liabilities" means any loss, fee (including experts' and/or
attorneys' fees), cost, damage, expense, fine, penalty, liability, action,
settlement, judgment, award or other obligation of whatever nature, including
cost and expense of claims management and litigation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential and whether due or to become due), including those arising as a
result of any Claim and/or Proceeding and including any Environmental Liability.




"License Agreement" has the meaning set forth in Section 4.2(c).




"M/N Project" means the Middletown to Norwalk 345-kV Transmission Line Project,
as more particularly described in the Opinion, Decision and Order, and Findings
of Fact dated April 7, 2005 in Connecticut Siting Council Docket No. 272, and in
the FERC decision in Northeast Utilities Service Co., 124 FERC ¶ 61,044; reh'g
denied 126 ¶ 61,052 (2009).




"Managed Claims" means collectively (a) the Pending Proceedings; (b) the
Intervening Claims (if any); (c) any Claim or Proceeding alleging that all or
any portion of the Purchased Assets, or the activities associated with the
construction of, and/or capital improvements to, all or any portion of the
Purchased Assets, constitute overburdening of easement, trespass, nuisance,
inverse condemnation, and/or similar Claims arising out of, and/or related to,
in whole or in part, the construction of, and/or capital improvements to, all or
any portion of the Purchased Assets, including any Claims filed by the Law
Offices of Benson Snaider arising out of, and/or relating to, the construction
of all or any portion of the Purchased Assets as part of the M/N Project; and
(d) any Claim or Proceeding arising out of and/or related to electromagnetic
fields associated with, and/or produced by, in whole or in part, all or any
portion of the Purchased Assets.




"Master Agreements" has the meaning set forth in Section 7.6(d).




"Members" means collectively the municipal electric utilities of East Norwalk,
Groton (including the Bozrah Light and Power Company), Jewett City, Norwich,
South Norwalk and Wallingford and any other members of Buyer from time to time.




"Monthly Usage Fee" has the meaning set forth in Section 7.6(e).




"Moody's" means Moody's Investor Services, Inc.




"NEON" means NEON Optica, Inc., a Delaware corporation, as successor in interest
to NECOM LLC.




"NEON Agreements" means collectively (a) the Second Amended and Restated
Agreement for the Provision of Fiber Optic Facilities and Services – Phase 1
dated December 23, 2002 (but effective as of September 27, 1994), among NUSCO,
Seller, Western Massachusetts Electric Company, Public Service Company of New
Hampshire and NEON; and (b) Second





7

Execution Version - Confidential




--------------------------------------------------------------------------------







Amended and Restated Agreement for the Provision of Fiber Optic Facilities and
Services - Phase 2 dated December 23, 2002, among NUSCO, Seller, Western
Massachusetts Electric Company, Public Service Company of New Hampshire and
NEON, as each such agreement has been or may be amended from time to time.




"NERC" means the North American Electric Reliability Corporation and any
successor thereto.




"No Harm Principle" has the meaning set forth in Section 7.2(a).




"Non-Breaching Party" means the Party as to whom an Event of Default has not
occurred.




"Non-Managed Claim" means any Claim for which Seller is entitled to
indemnification by Buyer under the Transaction Documents that is not a Managed
Claim.




"NPCC" means the Northeast Power Coordinating Council and any successor thereto.




"NUSCO" means Northeast Utilities Service Company, a Connecticut corporation.




"O&M Agreement" has the meaning set forth in Section 4.2(g).




"Off-Site Disposal Facility" means a location, other than the location of any
asset comprising the Purchased Assets, that receives or received Hazardous
Materials arising out of, and/or relating to all or any portion of the Purchased
Assets for storage and/or disposal by or on behalf of Seller prior to the
Closing Date or by or on behalf of Buyer on or after the Closing Date.




"Order" means any order, consent order, judgment, writ, injunction, decree,
decision, directive or award of a court, administrative judge or other
Governmental Authority acting in an adjudicative or regulatory capacity, or of
an arbitrator or arbitrators with applicable jurisdiction over the subject
matter.




"Partially Assigned Contract" has the meaning set forth in Section 7.4(b).




"Participating Transmission Owners" means those transmission owners who have
executed the TOA with ISO-NE with the consent and approval of ISO-NE.




"Party" means either Buyer or Seller, as indicated by the context, and "Parties"
means Buyer and Seller.




"Pending Proceedings" has the meaning set forth in Section 2.3(e).




"Permit" means any approval, authorization, certificate, permit, agreement,
Order, and license issued with respect to the ownership, installation,
operation, use and/or maintenance of electric transmission facilities by any
Governmental Authority.





8

Execution Version - Confidential




--------------------------------------------------------------------------------










"Person" means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, Governmental Authority
or other entity.




"Planning Authority" shall mean ISO-NE and/or any other regional and/or national
planning authority for electric transmission facilities, including any
committees, commissions and/or other organizations that make recommendations
with respect to, and/or have a role in the approval of, the operation,
maintenance, improvement and/or expansion of electric transmission facilities.




"Proceeding" means (a) any action, cause of action, and/or proceeding of
whatever form including any writ, filing, complaint, hearing, lawsuit,
litigation, mediation, arbitration, regulatory proceeding, investigation,
petition for relief, appeal, injunction, declaratory action, and/or any process
that has any effect similar to any of the foregoing; and (b) without limiting
the generality of clause (a) of this definition, any process that involves the
enforcement and/or declaration of any right, benefit and/or entitlement, seeks
relief from, and/or the imposition of, any Liability of whatever nature, and/or
requests any decision, authorization and/or other action from a Person other
than a Party, whether or not a Governmental Authority.




"Property Tax Agreement" has the meaning set forth in Section 4.2(d).




"Purchased Assets" has the meaning set forth in Section 2.1.




"Purchase Price" has the meaning set forth in Section 3.1(a).




"Purchaser" has the meaning set forth in Section 14.6(c)(i).




"Regulatory Proceeding" means any Proceeding relating to the regulation of any
asset and/or group of assets and/or the conduct of any business and/or other
activities before and/or administered by any Governmental Authority (including
FERC and ISO-NE) and/or NERC, including any federal and/or state legislative,
regulatory and/or judicial Proceedings, and any resulting judicial Proceedings.




"Release" means any actual, threatened or alleged spilling, leaking, pumping,
pouring, emitting, dispersing, emptying, discharging, injecting, escaping,
leaching, dumping, or disposing of any Hazardous Materials into the Environment
that may cause an Environmental Liability (including the disposal or abandonment
of barrels, containers, tanks or other receptacles containing or previously
containing any Hazardous Materials).




"Remediation" means any or all of the following activities to the extent
required to address the presence or Release of Hazardous Materials: (a)
monitoring, investigation, assessment, treatment, cleanup, containment, removal,
mitigation, response or restoration work as well as obtaining any permits,
consents, approvals or authorizations of any Governmental Authority necessary to
conduct any such activity; (b) preparing and implementing any plans or studies
for any such activity; (c) obtaining a written notice (or an oral notice that is
appropriately documented or memorialized) from a Governmental Authority with
competent jurisdiction under





9

Execution Version - Confidential




--------------------------------------------------------------------------------







Environmental Law or a written opinion of a Licensed Environmental Professional
(as defined in C.G.S. § 22a-133v), as contemplated by the relevant Environmental
Law and in lieu of a written notice from a Governmental Authority, that no
material additional work is required; and (d) any other activities reasonably
determined by a Party to be necessary or appropriate or required under
Environmental Law.




"Repurchase Closing" has the meaning set forth in Section 7.10(a).




"Reserved Ancillary Rights" has the meaning set forth in Section 7.6(c).




"Reserved Non-Transmission/Distribution Rights" has the meaning set forth in
Section 7.6(a).




"Reserved Assets" means collectively the Excluded Communication Assets, the
Existing Electric Facilities and the Master Agreements.




"Reserved Rights" means collectively the Reserved Non-Transmission/Distribution
Rights and the Reserved Ancillary Rights.




"Retained Interests" has the meaning set forth in Section 7.4(a).




"Right of First Refusal" has the meaning set forth in Section 7.9(c).




"S&P" means Standard and Poor's Rating Group (a division of McGraw-Hill, Inc.).




"Seller" has the meaning set forth in the preamble of this Agreement.




"Seller's Regulatory Approvals" has the meaning set forth in Section 8.2(d).




"Seller's Representatives" means Seller's accountants, employees, counsel,
consultants, financial advisors, and other representatives.




"Shared Contract" has the meaning set forth in Section 7.4(b).




"Step-In Agreement" has the meaning set forth in Section 4.2(f).




"Support Agreement" means the Support and Cooperation Agreement of even date
herewith, among Seller, Buyer and CMEEC.




"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, franchise, profits,
withholding, real property, personal property, sales, use, transfer, conveyance,
registration, value added, alternative or add-on minimum, estimated, or other
tax, fees and other charges of any Governmental Authority of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.








10

Execution Version - Confidential




--------------------------------------------------------------------------------







"Tax Gross-Up" has the meaning set forth in Section 3.3.




"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




"Termination Fee" has the meaning set forth in Section 9.4.




"Third Party" means any Person other than the Parties or any of their respective
Affiliates.




"TOA" means that certain Transmission Operating Agreement dated February 1,
2005, between ISO-NE and the Participating Transmission Owners (as amended from
time to time) on file with FERC or any successor document thereto.




"Town" has the meaning set forth in Section 3.2(a)(ii).




"Transaction" means the purchase and sale of the Purchased Assets, the
assignment and assumption of associated Liabilities, and execution and delivery
of the Transaction Documents and the performance thereunder, all on the terms
and conditions set forth in the Transaction Documents.




"Transaction Assets" has the meaning set forth in Section 14.6(c)(i).




"Transaction Documents" means collectively this Agreement and the Additional
Agreements.




"Transfer" means, whether used in noun or verb form, a transaction by which
Buyer directly or indirectly (through an equity sale, merger or other means)
sells, assigns, conveys, delegates or otherwise transfers (or agrees or is
required to do any of the foregoing) all or any portion of its rights,
obligations and/or other interests in the referenced agreement, property and/or
other asset (including the proceeds thereof), including (a) a sale, assignment,
license, lease, transfer, gift, or exchange, (b) as a result of the exercise of
rights by any Person other than a Party under any pledge, encumbrance,
hypothecation, and/or mortgage granted by Buyer, (c) any involuntary or
voluntary transfer to a bankruptcy estate, receiver or similar person acting for
the benefit of creditors, (d) the transfer of a controlling interest in Buyer by
its parent, members and/or other Person possessing control (as defined in the
definition of Affiliate), or (e) any other disposition whatsoever (including any
transaction that could result in the functional equivalent of any of the
foregoing), or an agreement to do any of the foregoing.




"Transferable Contract" means each Contract to be transferred by Seller to Buyer
as a Purchased Asset pursuant to Section 2.1(b).




"Transferable Permit" means each Permit to be transferred by Seller to Buyer as
a Purchased Asset pursuant to Section 2.1(c).








11

Execution Version - Confidential




--------------------------------------------------------------------------------







"Transmission Facilities" has the meaning set forth in Section 2.1(a).




"U.S.C." means the United States Code.




1.2

Entire Agreement; Interpretation.




(a)

Entire Agreement.  The Transaction Documents contain the entire agreement
between the Parties pertaining to the purchase and sale of the Purchased Assets
and supersede any and all prior oral or written agreements, terms,
understandings, conditions, proposals, negotiations and representations with
respect to that subject matter.




(b)

Amendments.  No amendments or modifications of this Agreement and/or any of the
other Transaction Documents shall be valid unless evidenced in writing, and
signed and delivered by duly authorized officers or agents of Seller and Buyer.




(c)

No Third Party Beneficiaries.  This Agreement and all rights hereunder are
intended for the sole benefit of the Parties and shall not imply or create any
rights on the part of, or obligations to, any other Person (other than the
Indemnified Persons).




(d)

Documents Comprising the Agreement.  The terms and conditions of this Agreement
and the other Transaction Documents are complementary.  Insofar as possible, all
of such terms and conditions shall be construed and interpreted consistently.
 In any case of inconsistency, conflict or ambiguity between or among such terms
and conditions (including any exhibits, schedules and/or documents incorporated
by reference), the terms and conditions of the applicable Transaction Document
shall have precedence over the provisions of any other Transaction Document that
may have general applicability and/or any terms incorporated by reference, and
within each Transaction Document, any specifically applicable term and/or
condition shall have precedence over a provision having general applicability.




(e)

References.  Reference to a given article, section, subsection, exhibit or
schedule is reference to an article, section, subsection, exhibit or schedule of
this Agreement, unless otherwise specified.  The terms "hereof", "herein",
"hereto", "hereunder" and "herewith" refer to this Agreement as a whole.




(f)

Number.  As used in the Transaction Documents, all singular terms shall include
the plural and vice versa as the context may require.




(g)

Interpretation.  Except where otherwise expressly provided or unless the context
otherwise necessarily requires in a Transaction Document:  (i) reference to a
given Law or tariff shall mean such Law or tariff in effect as amended or
modified on the date on which the reference is made or determined, or
performance and/or compliance is required; (ii) reference to a given agreement
or instrument is a reference to that agreement or instrument as originally
executed, and as modified, amended, supplemented and restated through the date
as of which reference is made to that agreement or instrument or performance is
required under that agreement or instrument; (iii) "include(s)", "including" or
any other variant thereof means "include(s), without limitation," or "including,
without limitation," or any other variant thereof as





12

Execution Version - Confidential




--------------------------------------------------------------------------------







the context requires; (iv) the phrase "and/or" shall be deemed to mean the words
both preceding and following such phrase, or either of them; (v) reference to a
Person includes its heirs, executors, administrators, successors and permitted
assigns; and (vi) any pronoun includes the corresponding masculine, feminine
and/or neuter forms as the context may require.  The words "will" and "shall"
are used interchangeably throughout the Transaction Documents; the use of either
connotes a mandatory requirement; and the use of one or the other will not mean
a different degree of right or obligation for either Party.  The headings and
captions for the articles, sections and subsections contained in the Transaction
Documents have been inserted for convenience only and form no part of the
Transaction Documents and shall not be deemed to affect the meaning or
construction of any of the terms or conditions of the Transaction Documents.




(h)

Days.  Unless otherwise indicated, whenever any Transaction Document refers to a
(i) number of days, such number shall refer to calendar days; and (ii) year,
such year shall refer to a calendar year.  If any deadline (other than the
Closing Date) calculated in accordance with the provisions of any Transaction
Document falls on a day that is not a Business Day, such deadline shall be
extended automatically to the next Business Day.




(i)

Construction.  The Parties acknowledge that (i) they are of equal bargaining
strength and have jointly participated in the preparation of the Transaction
Documents; and (ii) any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party shall not apply in the interpretation
of all or any portion of the Transaction Documents, or to any amendment of the
Transaction Documents.




ARTICLE 2.

PURCHASE AND SALE




2.1

Transfer of Assets.  Upon the terms and subject to the conditions set forth in
the Transaction Documents, at the Closing, Seller shall sell, assign, convey,
transfer, and deliver to Buyer, and Buyer shall purchase, assume and acquire
from Seller, all of Seller's right, title, and interest in, to, and under the
following assets and properties except to the extent that such assets are
Excluded Assets (collectively, the "Purchased Assets"):




(a)

the electric transmission facilities described in Schedule 2.1(a) (the
"Transmission Facilities");




(b)

to the extent transferable, the Contracts listed on Schedule 2.1(b) necessary to
own, use and/or operate the Transmission Facilities after the Effective Date;
provided that (i) if any of such Contracts also relate to portions of the M/N
Project and/or any other electric transmission facilities retained by Seller,
then the Purchased Assets shall only include the portions of such Contracts that
are related to the Transmission Facilities; and (ii) Seller or its Affiliates,
as applicable, shall retain the rights and interests under any Contract to the
extent such rights and interests provide for indemnity and exculpation rights
for pre-Closing occurrences for which Seller or its Affiliates remain liable
under this Agreement; and




(c)

to the extent transferable, the Permits listed on Schedule 2.1(c) necessary to
own,





13

Execution Version - Confidential




--------------------------------------------------------------------------------







use and/or operate the Transmission Facilities after the Effective Date;
provided that if any of such Permits also relate to portions of the M/N Project
and/or any other electric transmission facilities retained by Seller, then the
Purchased Assets shall only include the portions of such Permits that are
related to the Transmission Facilities.




Notwithstanding anything to the contrary herein, neither this Agreement, nor any
of the other Transaction Documents conveying title to, and/or rights in, the
Purchased Assets shall sell, assign, convey and/or otherwise transfer any
ownership interest of whatever nature in real property.  The Purchased Assets
shall constitute only personal property, and the Parties shall take such
actions, execute and deliver such documents and/or otherwise do such things
(including appropriate filings with Tax authorities) from time to time as may be
necessary and/or appropriate to confirm, clarify and/or otherwise characterize
the Purchased Assets as personal property.  If a Governmental Authority
determines after the Closing that any of the Purchased Assets constitute real
property, then the Parties shall negotiate in good faith to determine whether
the conveyance of the affected Purchased Assets was consistent with the original
purpose and intent of the Parties, and if so, the Parties shall execute and/or
deliver such documents (including a deed and a non-disturbance agreement which
respect to any liens affecting such real property) as are reasonable and
customary to transfer such Purchased Assets on the terms and conditions
contemplated herein; provided that if the Parties fail to reach agreement
regarding such transfer within thirty (30) days after commencing such good faith
negotiations, then, subject to the receipt of all necessary regulatory
approvals, Buyer shall convey good and valid title to such affected Purchased
Assets to Seller on an "as is, where is" basis free and clear of any liens or
other encumbrances in exchange for a payment by Seller to Buyer equal to the net
book value of such Purchased Assets.




2.2

Excluded Assets.  The Purchased Assets do not include any property or assets of
Seller not described in Section 2.1 and, notwithstanding any provision to the
contrary in Section 2.1 or elsewhere in this Agreement, the Purchased Assets do
not include the following property or assets of Seller (all assets excluded
pursuant to this Section 2.2, the "Excluded Assets"):




(a)

all cash, cash equivalents, bank deposits, accounts and accounts receivable,
prepaid expenses, and other rights to payment relating to the installation,
ownership, use and/or operation of the Purchased Assets through the Closing
Date, including (i) Seller's right to recover the costs incurred by Seller with
respect to the Transmission Facilities through rates with respect to the period
through the Closing Date; and (ii) all revenue under Transferable Contracts
through the Closing Date;




(b)

any income, sales, payroll or other Tax receivables relating to the
installation, ownership, use and/or operation of any of the Purchased Assets (in
each case, whether held by Seller or any Third Party) with respect to any period
through the Closing Date;




(c)

any refund or credit (i) related to Taxes paid by or on behalf of Seller,
whether such refund is received as a payment or as a credit against future Taxes
payable; or (ii) relating to a period before the Closing Date;




(d)

the right, title and interest of Seller and its successors, assigns and Seller's





14

Execution Version - Confidential




--------------------------------------------------------------------------------







Representatives in, to and under all Claims against Third Parties, if any,
relating to the construction, installation, ownership, use and/or operation of
any of the Purchased Assets by Seller through the Closing Date, whether accruing
prior to, on or after the Closing Date, including all Claims for refunds,
prepayments, offsets, recoupment, insurance proceeds, insurance distributions,
dividends or other proceeds, condemnation awards, judgments and the like,
whether received as payment or credit against future Liabilities;




(e)

the right, title and interest of Seller and its successors, assigns and Seller's
Representatives in, to and under all Contracts of any nature, other than the
Transferable Contracts;




(f)

all insurance policies maintained by Seller and/or its Affiliates and rights
thereunder relating to the construction, installation, ownership, use and/or
operation of the Purchased Assets;




(g)

the assets identified in the Asset Demarcation Agreement, or any document or
exhibit referred to or incorporated in the Asset Demarcation Agreement, as being
on Seller's side of the point of demarcation thereunder;




(h)

the rights of Seller arising under or in connection with the Transaction,
including any of the Transaction Documents; and




(i)

the Retained Interests.




2.3

Assumed Liabilities.  On the Closing Date, Buyer will deliver to Seller an
Assignment and Assumption Agreement pursuant to which Buyer will assume and
agree to pay, perform and otherwise discharge when due, without recourse to
Seller or its Affiliates, all of the Liabilities of Seller and its Affiliates,
successors, assigns and Seller's Representatives of any kind and description,
relating to, in respect of, or otherwise arising from the development,
construction, installation, ownership, operation, maintenance and/or use of, the
Purchased Assets (collectively, the "Assumed Liabilities"), including the
following Liabilities:




(a)

all Liabilities arising under, in respect to, or relating to the Transferable
Contracts;




(b)

all Liabilities arising under, in respect to, or relating to the Transferable
Permits;




(c)

all Liabilities for any and all post-Closing Date Taxes with respect to the
Purchased Assets;




(d)

all Liabilities with respect to the construction, installation, ownership, use,
operation and/or maintenance of the Purchased Assets, including any and all
Liabilities arising from and/or relating to compliance or non-compliance with
any and all (i) past, present and/or future Environmental Laws, including any
and all Environmental Liabilities, (ii) past, present and/or future Orders
issued by any Governmental Authority, and/or (iii) past, present and/or future
permits or other approvals issued under any Environmental Law (collectively, the
"Assumed Environmental Liabilities");





15

Execution Version - Confidential




--------------------------------------------------------------------------------










(e)

all Liabilities arising under, in respect to, or relating to any Claim existing,
arising, or asserted with respect to the Purchased Assets on or after the
Closing Date, including the pending Proceedings asserted by Third Parties set
forth Schedule 2.3(e) ("Pending Proceedings") and any Intervening Claims; and




(f)

all other Liabilities of any nature whatsoever to the extent arising from the
development, construction, installation, ownership, use, operation and/or
maintenance of all and/or any portion of the Purchased Assets.




2.4

Excluded Liabilities.  Notwithstanding anything to the contrary contained in
this Agreement, Buyer shall not assume and shall not be obligated to pay,
perform or otherwise discharge any of the following Liabilities of Seller
(collectively, the "Excluded Liabilities"):




(a)

any Liabilities of Seller to the extent related to any Excluded Assets, except
to the extent caused by the acts or omissions of Buyer or any Buyer's
Representative or Buyer's ownership, use and/or operation of the Purchased
Assets; and




(b)

any Liabilities of Seller in respect of Taxes attributable to the Purchased
Assets for taxable periods ending before the Closing Date, except for Taxes for
which Buyer is liable pursuant to Article 3.




For the avoidance of doubt, since the Parties do not intend the Transaction
Documents to convey and/or otherwise transfer any ownership interest of whatever
nature in real property, Buyer shall not assume, and Seller shall retain the
Liabilities of Seller relating to real property, except to the extent that such
Liabilities relate to, result from, and/or otherwise exist with respect to the
development, construction, installation, ownership, operation, maintenance
and/or use of, the Purchased Assets (including the Assumed Environmental
Liabilities).  The foregoing shall not affect in any manner whatsoever Buyer's
obligations after the Closing Date with respect to real property under the
Transaction Documents, including the obligation to comply with requirements
relating to real property under the License Agreement.




2.5.

Guaranty.  On the Effective Date, Buyer shall deliver to Seller the Guaranty,
executed and delivered by the Guarantor, and shall maintain at all times
thereafter the Guaranty in full force and effect.  If at any time the Guarantor
shall cease, for whatever reason, to be a guarantor and/or the Guaranty shall
fail, in whole or in part, to remain in full force and effect as to the
Guarantor, then Buyer shall, within ten (10) days after the earlier of the date
on which (a) Buyer shall have been given notice of such cessation by Seller, or
(b) Buyer becomes aware of such cessation, propose to Seller the form of an
additional guaranty from a replacement guarantor for Seller's review and
approval in Seller's sole and absolute discretion.  If Seller withholds such
approval, Buyer shall promptly take such corrective action as will address
Seller's concerns until Seller issues such approval.  Buyer shall deliver to
Seller an original additional guaranty executed and delivered by such
replacement guarantor within ten (10) days after such approval.








16

Execution Version - Confidential




--------------------------------------------------------------------------------







ARTICLE 3.

PURCHASE PRICE; TAX GROSS-UP; CLOSING ADJUSTMENTS




3.1

Purchase Price.




(a)

Calculation.  The purchase price for the Purchased Assets shall be equal to the
net book value of the Transmission Facilities as shown on Seller's books as of
the Closing Date (the "Purchase Price").  Schedule 3.1 sets forth the estimated
Purchase Price based on the Closing Date.  During the meeting to finalize
adjustments pursuant to Section 3.2(a)(i), the Parties also shall finalize, to
the extent practical, the Purchase Price; provided that if any estimated
component of the Purchase Price cannot be reasonably finalized at such time, the
Parties shall consummate the Closing using Seller's good faith estimate of such
amounts pending a mutually agreed adjustment process after the Closing Date (or
the resolution of any dispute regarding such amounts pursuant to Article 12).




(b)

Deposit.  Simultaneously with the execution and delivery hereof, Buyer shall
deposit with Seller One Million Dollars ($1,000,000.00) (the "Deposit").  The
Deposit shall not be refunded or otherwise returned to Buyer unless this
Agreement has been terminated because either (i) the conditions set forth in
Section 8.1(a), Section 8.1(b), Section 8.1(f), Section 8.2(d) or Section 8.2(e)
have not been satisfied; (ii) a Party has terminated this Agreement pursuant to
Section 8.3(b), Section 9.1(b), Section 9.1(c) or Section 9.4; or (iii) Buyer
has terminated this Agreement in accordance with Section 6.4 or Section 9.2, and
in each such instance under clauses (i) through (iii), Seller shall return the
Deposit to Buyer within thirty (30) days after the effective date of such
termination.  Buyer shall not be entitled to interest in any form whatsoever on
the Deposit, and Seller shall be entitled to use the Deposit without restriction
and without an accounting to Buyer.




3.2

Closing Adjustments.




(a)

Pro-Ration.




(i)

In addition to the Purchase Price, all of the items normally prorated in a sale
of assets of the type contemplated by this Agreement relating to the ownership
and/or operation of the Purchased Assets, including those listed below, will be
prorated between the Parties as of the Closing Date, with Seller liable to the
extent such items relate to any period through the Closing Date, and Buyer
liable to the extent such items relate to periods after the Closing Date:

(A) Taxes on or associated with the Purchased Assets (including any associated
personal property Taxes which shall be allocated to the Purchased Assets based
on their net book value as included in any applicable personal property
declaration by Seller and then adjusted on a fiscal year basis in accordance
herewith based on the Closing Date).  For example, presuming a Closing Date of
May 31, 2011, Seller shall receive a credit for the thirty (30) days remaining
in fiscal year 2011 and for fiscal year 2012 for personal property Taxes on the
Purchased Assets, subject to Seller's obligation to pay fiscal year 2012
personal property Taxes in full (as contemplated in Section 3.2(a)(ii));

(B) rent, Taxes and other items payable by or to Seller under any of the written
contracts (with any contractual arrangement concerning personal property Taxes
to be adjusted as





17

Execution Version - Confidential




--------------------------------------------------------------------------------







provided for in clause (A) above concerning personal property Taxes),
agreements, arrangements, licenses, easements, subeasements and other documents
and/or instruments, relating to the ownership and/or operation of such Purchased
Assets assigned to and assumed by Buyer (in the case of any partial assignment,
to the extent so assigned and assumed), or for which other arrangements have
been made under this Agreement, pursuant to the terms of the Transaction
Documents;

(C) any Permit, license, registration or similar fee with respect to any
Transferable Permit; and

(D) to the extent applicable, sewer charges and charges for water, fire
protection, telephone, electricity and other utilities or services (with all
municipal and/or other charges of a Governmental Authority being adjusted on a
fiscal year basis based on the Closing Date).

Subject to Section 3.2(a)(ii), and not less than five (5) Business Days prior to
the Closing Date, the Parties shall agree upon the sum of the net amount of the
prorated amounts to which either Seller or Buyer shall be entitled pursuant to
this Section 3.2(a)(i) and such net amount shall be paid at Closing.  In the
event that a dispute exists between the Parties with regard to any proration,
the Parties shall consummate the Closing using Seller's good faith estimate of
amounts pending the resolution of such dispute pursuant to Article 12.




(ii)

If the amount of one or more of the Taxes or other Liabilities to be prorated in
accordance with Section 3.2(a)(i) is not known or determinable on or prior to
the Closing Date, the amounts to be prorated as of the Closing Date in
accordance with Section 3.2(a)(i) shall be based upon the actual Taxes or other
Liabilities for the most recent preceding fiscal or calendar year (or other
appropriate period) for which such actual Taxes or Liabilities are available.
 The amount of unknown or indeterminable Taxes or other Liabilities prorated as
of the Closing Date pursuant to Section 3.2(a)(i) shall be adjusted to reflect
the actual amount of such Taxes or Liabilities upon the request of either
Seller, on the one hand, or Buyer, on the other hand, within sixty (60) days
after the date the actual amounts become available, and the resulting payment
shall be made within thirty (30) days after receipt of a correct invoice or
other accurate written request for payment.  The Parties agree to furnish each
other with such documents and other records that may be reasonably requested in
order to confirm all adjustment and proration calculations made pursuant to this
Section 3.2(a)(ii).  Without limiting the generality of the foregoing, if Seller
has submitted a personal property declaration to the Town of Wallingford
("Town") before the Closing Date which included, among other things, the
Purchased Assets, Seller will remain liable to the Town for personal property
Taxes associated with the Purchased Assets for the fiscal year(s) covered by
such declaration(s).  At the Closing, Buyer shall pay to Seller the amount
estimated by Seller for that portion of the Tax associated with the Purchased
Assets under such declaration(s) (in addition to the adjustment contemplated in
Section 3.2(a)(i) with respect to personal property Taxes associated with the
Purchased Assets for the Town's current fiscal year), and Seller shall directly
pay the Town each installment for such personal property Taxes.  Buyer shall
remain liable to Seller pursuant to this Section 3.2(a) if and to the extent
that the Town adjusts the Liability for such personal property Taxes for any
fiscal year, including as a result of the adjustment in the mil rate, and any
such adjustment shall be effected in accordance with this Section 3.2(a)(ii).
 Buyer shall be directly responsible for Taxes on or associated with such
Purchased Assets for each fiscal year of the Town after the Closing Date and not
covered by the adjustments contemplated in this Section 3.2(a)(ii),





18

Execution Version - Confidential




--------------------------------------------------------------------------------







including the filing of a declaration with the Town for such fiscal years.




(b)

Transfer, Conveyance, Sales and Gross Receipts Tax.  All transfer, conveyance,
sales and gross receipts Taxes payable in connection with the conveyance of the
Purchased Assets (whether or not treated by the applicable taxing authority as
personal property, notwithstanding the Parties' intent that the Purchased Assets
are personal property) and the Transaction, including Connecticut sales and
gross receipts Tax, shall be borne by Buyer, and Buyer, at its own cost and
expense, will file, to the extent required by Law, all necessary Tax Returns and
other documentation with respect to all such transfer, conveyance, sales or
gross receipts Taxes.  If required by Law, Seller will execute or join in the
execution of any such Tax Returns or other documentation; provided that Seller
shall not be required to execute or deliver any Tax Returns or other
documentation that Seller, in good faith, believes to be false or misleading.
 Prior to the Closing Date, Buyer will provide to Seller, to the extent
possible, an appropriate certificate of no Tax due from each applicable taxing
authority.  Buyer represents and warrants to Seller that Buyer is a tax exempt
entity under the Laws of the State of Connecticut.




(c)

Capital Additions.  If Seller has made any addition, improvement, upgrade and/or
other modification to the Transmission Facilities, in whole or in part, the cost
of which constitutes a capital expenditure, and such cost has not been
reflected, in whole or in part, in the net book value of the Transmission
Facilities as of the Closing Date (whether due to the submission, processing
and/or payment of related invoices, the administrative timing associated with
record keeping and/or any other reason), then the Purchase Price shall be
increased to include such capital costs not reflected in the net book value of
the Transmission Facilities.  Not less than ten (10) Business Days prior to the
Closing Date, Seller shall furnish Buyer with an estimate of any capital
additions that may be subject to this Section 3.2(c), together with such
documents and other records that may be reasonably necessary to confirm the
costs associated with such capital additions.  To the extent that certain
capital costs are not yet fixed (including due to any capital addition pending
as of such date), Seller shall be entitled to estimate all or any portion of the
adjustment under this Section 3.2(c).  If Seller has estimated any capital cost,
Seller shall issue a final adjustment within a reasonable time after accounting
for all such capital costs, and Seller shall refund, or Buyer shall pay, as the
case may be, the amount due under such final adjustment within thirty (30) days
after receipt thereof.  The Parties shall negotiate in good faith to reconcile
any differences with respect to such capital addition(s) and/or the adjustment
resulting therefrom pursuant to this Section 3.2(c).  If the Parties have not
reconciled their differences regarding such adjustment as of the Closing Date,
the Parties shall consummate the Closing based on Seller's calculation of the
adjustment, and thereafter, the Parties shall wait until Seller has received and
accounted for such capital costs before determining the final adjustment and
associated true-up payment as contemplated above.  Nothing in this Section
3.2(c) shall apply to, and/or affect the provisions of the O&M Agreement
regarding, capital additions to the Transmission Facilities made after the
Closing Date.




3.3

Tax Gross-Up.  At the Closing, in addition to the Purchase Price, Buyer shall
pay to Seller the amount necessary to reimburse Seller for the decrease in sales
proceeds available to Seller due to the tax consequences of Seller's sale of the
Purchased Assets before expiration of the term of their useful life (for tax and
accounting purposes) (the "Tax Gross-Up").  The Tax





19

Execution Version - Confidential




--------------------------------------------------------------------------------







Gross-Up shall be calculated in accordance with the methodology set forth in
Schedule 3.3.  Not less than ten (10) Business Days prior to the Closing Date,
Seller shall furnish Buyer with a calculation of the Tax Gross-Up projected as
of the Closing Date, and the Parties will negotiate in good faith to reconcile
any differences with respect to such calculation and/or projection; provided
that if the difference between the Tax Gross-Up so furnished by Seller and the
Tax Gross-Up estimated in Schedule 3.3 is less than One Hundred Thousand Dollars
($100,000.00), whether positive or negative, then Seller's projected Tax
Gross-Up shall be binding and conclusive on the Parties, and the Closing shall
occur using such projection without future adjustment and/or reconciliation of
whatever nature except as provided below in this Section 3.3.  In the event that
such difference exceeds $100,000, and the Parties have not reconciled their
differences regarding the amount of the Tax Gross-Up as of the Closing Date, the
Parties shall consummate the Closing based on Seller's calculation of the Tax
Gross-Up, and thereafter, the Parties shall submit the dispute to the
Independent Accounting Firm for resolution, the cost of which shall be shared
equally by the Parties.  The resolution of the Independent Accounting Firm shall
be final, binding and conclusive on the Parties.  The Tax Gross-Up shall be
subject to adjustment after the Closing only if and to the extent that:

(a)

a change in Law applicable to the Taxes considered in the methodology for
calculating the Tax Gross-Up occurs after the Closing Date (and such change in
Law was not anticipated as the Closing Date, or if anticipated, was not
implemented as so anticipated);

(b)

such change in Law applies to Seller and affects the 2011 tax year; and

(c)

the difference between the Tax Gross-Up as of the Closing Date and the Tax
Gross-Up calculated based on such change in Law exceeds One Hundred Thousand
Dollars ($100,000.00), whether positive or negative.

If all of such conditions have been satisfied, and a Party desires to adjust the
Tax Gross-Up, then such Party shall notify the other Party of the proposed
adjustment, which notice shall include reasonable detail regarding the proposed
adjustment; provided that if no Party has requested an adjustment to the Tax
Gross-Up pursuant to this Section 3.3 on or before September 30, 2012, then the
Tax Gross-Up as of the Closing Date shall be binding and conclusive on the
Parties, without future adjustment whatsoever.  In the event that the Parties
have not reconciled any differences regarding a request to adjust the Tax
Gross-Up within sixty (60) days after the receipt of such request, the Parties
shall submit the adjustment to the Independent Accounting Firm for resolution,
the cost of which shall be shared equally by the Parties.  The resolution of the
Independent Accounting Firm regarding such adjustment shall be final, binding
and conclusive on the Parties.




3.4

Wire Transfer Instructions.  Unless otherwise agreed to in writing by the
Parties, all payments by Buyer to Seller pursuant hereto, including the Purchase
Price and the Tax Gross-Up, shall be made by wire transfer in accordance with
the instructions from time to time provided by Seller.




3.5

Allocation of Purchase Price.  The Purchase Price will be allocated among the
Purchased Assets using net book value as indicated on Seller's books in a manner
consistent with Section 1060 of the Internal Revenue Code of 1986, as amended
from time to time, and the Treasury Regulations promulgated thereunder (the
"Code").  Each Party will report the Transaction for federal income Tax and all
other Tax purposes in a manner consistent with such





20

Execution Version - Confidential




--------------------------------------------------------------------------------







allocation to the extent consistent with Law.  Each Party will provide the other
promptly with any and all other information required to complete Form 8594 under
the Code.  Each Party will notify the other and will provide the other with
reasonably requested cooperation in the event of an examination, audit, or other
Proceeding regarding the allocations provided for in this Section 3.5.




ARTICLE 4.

THE CLOSING; DELIVERIES AT CLOSING




4.1

Time and Place of Closing.  The closing of the purchase and sale of the
Purchased Assets and assumption of the Assumed Liabilities (the "Closing") will
take place at Seller's office in Berlin, Connecticut at 10:00 a.m. (local time)
on the Closing Date; provided that all conditions precedent to Closing contained
in Article 8 have been satisfied (or waived as provided herein) on or before
such date.  The Closing will be effective as of midnight (local time) on the
Closing Date.  It is the intent of the Parties that if the Closing occurs
effective as of midnight on May 31, 2011, Seller shall retain ownership of the
Purchased Assets through the end of May, 2011 and that Buyer's ownership of the
Purchased Assets shall commence as of June 1, 2011.




4.2

Deliveries by Seller.  At or prior to the Closing, Seller will deliver, or cause
to be delivered, the following to Buyer:




(a)

A Bill of Sale in substantially the form set forth in Exhibit A ("Bill of
Sale"), duly executed by Seller;




(b)

An Assignment and Assumption Agreement in substantially the form set forth in
Exhibit B ("Assignment and Assumption Agreement"), duly executed by Seller;




(c)

A Non-Exclusive License Agreement in substantially the form set forth in Exhibit
C ("License Agreement"), duly executed by Seller;




(d)

A Property Tax Agreement in substantially the form set forth in Exhibit D
("Property Tax Agreement"), duly executed by Seller;




(e)

An Asset Demarcation Agreement in substantially the form set forth in Exhibit E
("Asset Demarcation Agreement"), duly executed by Seller;




(f)

A Step-In Agreement in substantially the form set forth in Exhibit F ("Step-In
Agreement"), duly executed by Seller;




(g)

An Operation and Maintenance Agreement in substantially the form set forth in
Exhibit G ("O&M Agreement"), duly executed by Seller;




(h)

A certificate of a duly authorized officer of Seller (i) stating that (A) the
execution, delivery and performance of the Transaction Documents to which Seller
is a party have been duly authorized by all necessary corporate action by
Seller, and (B) all conditions precedent to such execution, delivery and
performance have been satisfied or waived by Seller, and (ii) identifying the
name and title and bearing the signatures of the





21

Execution Version - Confidential




--------------------------------------------------------------------------------







officers of Seller authorized to execute and deliver the Transaction Documents;




(i)

Originals in Seller's possession of the Transferrable Contracts and
Transferrable Permits constituting Purchased Assets; provided that (i) if any
Transferrable Contracts and/or Transferrable Permits also relate to portions of
the M/N Project and/or any other electric transmission facilities retained by
Seller, then Seller shall only furnish copies of such related documents; (ii)
Seller in its capacity as the operator under the O&M Agreement may retain such
originals to the extent reasonably required for the operation and maintenance of
the Purchased Assets, in which case Buyer shall have access to the same pursuant
to Section 2.9 of the O&M Agreement; and/or (iii) Seller shall have the right to
retain copies of all such documents delivered pursuant hereto;




(j)

The joint defense agreement(s) contemplated in Section 6.8(i); and




(k)

A partial release of mortgage substantially in the form of Schedule 4.2(k)
hereto, having a property description of the Transmission Facilities reasonably
consistent with those typically submitted by Seller when requesting similar
releases.




4.3

Deliveries by Buyer.  At or prior to the Closing, Buyer will deliver, or cause
to be delivered, the following to Seller:




(a)

The Purchase Price (less the Deposit);




(b)

The Tax Gross-Up;




(c)

The Additional Agreements, each duly executed by Buyer;




(d)

A certificate of a duly authorized officer of Buyer (i) stating that (A) the
execution, delivery and performance of the Transaction Documents to which Buyer
is a party have been duly authorized by all necessary corporate action by Buyer,
and (B) all conditions precedent to such execution, delivery and performance
have been satisfied or waived by Buyer, and (ii) identifying the name and title
and bearing the signatures of the officers of Buyer authorized to execute and
deliver the Transaction Documents;




(e)

The instrument contemplated under Section 5.2(c);




(f)

Payment pursuant to Section 7.8(b) of all Transaction expenses incurred by
Seller (to the extent presented for reimbursement at the Closing);




(g)

A certificate, in form and substance reasonably satisfactory to Seller,
evidencing Buyer's status as a tax exempt entity under the Laws of the State of
Connecticut; and




(h)

The joint defense agreement(s) contemplated in Section 6.8(i).








22

Execution Version - Confidential




--------------------------------------------------------------------------------







ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF PARTIES




5.1

Mutual Representations.  Each Party represents and warrants to the other that,
except as set forth in Article 8:




(a)

Such Party has full power and authority necessary to execute and deliver this
Agreement and, as of the Closing Date, will have the full power and authority to
execute and deliver each Transaction Document to which it is a party and to
consummate the Transaction.  The execution and delivery by such Party of this
Agreement has been duly and validly authorized by all necessary action on its
part, and as of the Closing Date, each Transaction Document to which such Party
is a party will be, and the consummation of the Transaction will have been, duly
and validly authorized by all necessary action on its part.  This Agreement has
been duly and validly executed and delivered by such Party, and this Agreement
constitutes the valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms.  Upon the execution and delivery by
such Party of each Transaction Document to which it is a party, such Transaction
Document will have been duly and validly executed and delivered by such Party,
and such Transaction Document will constitute the valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms;




(b)

Neither the execution and delivery of this Agreement or any other Transaction
Document by such Party, nor the consummation by such Party of the Transaction
will (i) conflict with or result in any material breach or violation of any
provision of the enabling legislation and/or constituent and/or governing
documents, as the case may be, of such Party; (ii) result in a default (or give
rise to any right of termination, consent, cancellation or acceleration) under
any of the terms, conditions or provisions of any material lease, note, bond,
mortgage, indenture, agreement or other instrument or obligation to which such
Party is a party or by which it may be bound; provided that Seller provides no
representation and/or warranty of whatever nature with regard to the
Transferable Contracts or the underlying real property rights with respect to
properties affected by the License Agreement; or (iii) constitute any material
violation of any Law applicable to such Party; and




(c)

No consent or approval of, filing with, or prior notice to, any Governmental
Authority or any other Person by or for such Party is necessary for the
execution and delivery of the Transaction Documents by it, or the consummation
by it of the Transaction; provided that Seller provides no representation and/or
warranty of whatever nature with regard to the Transferable Permits.




5.2

Buyer Representations.




(a)

Buyer represents and warrants to Seller that there are no pending, threatened or
potential Claims and/or other basis for any Proceeding, by Buyer, or to Buyer's
knowledge, by Guarantor and/or any of the Members against Seller and/or any of
its Affiliates.




(b)

Effective on the Effective Date, Buyer, on behalf of itself and its successors
and





23

Execution Version - Confidential




--------------------------------------------------------------------------------







assigns, hereby irrevocably and fully releases and forever discharges Seller,
Seller's Representatives and their respective successors and assigns, of and
from all manner of action and actions, cause and causes of action, loss, cost,
expense, suits, debts, dues, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, Contracts, controversies, promises, variances,
trespasses, Liabilities, damages, Orders, extents, executions, and other Claims
whatsoever in law or in equity, and whether under domestic or foreign law or
Proceeding, which Buyer and/or any of such other Persons ever had, now have or
hereafter can, shall or may have against any of such released parties for, upon,
or by reason of, any matter, cause or thing whatsoever, direct or indirect,
absolute or contingent, arising from, or relating to, any act, obligation
(contractual or otherwise), or omission of any of such released parties
occurring on or before the Effective Date; excluding, however, the indirect
benefits received by Buyer, if any, from Orders issued in Proceedings of Third
Parties in accordance with Section 5.2(d).  Buyer, on behalf of itself and its
successors and assigns, hereby waives any and all rights and benefits that Buyer
and/or such other Persons now has, or in the future may have conferred upon it
by virtue of any statute or common law principle which provides that a general
release does not extend to claims or other obligations which an entity does not
know or suspect to exist in its favor at the time of such release, which if
known, would have materially affected such Person's release of another Person.




(c)

At the Closing, Buyer shall execute and deliver to Seller a representation,
release and waiver similar to those set forth in Section 5.2(a) and Section
5.2(b), effective as of the Closing Date, excluding, however, any Claim
resulting from any failure of Seller to perform its obligation under, and
subject to, the terms and conditions of the Transaction Documents.




(d)

This Section 5.2 shall not affect any benefits received by Buyer as a result of
any Order of general application (including rate adjustments, refunds or
credits) issued in connection with Proceedings against Seller by Third Parties
pending as of the Effective Date.  Buyer and/or its Affiliates may intervene
and/or take other action to become a party in such Proceeding by a Third Party
solely for purposes of monitoring such Proceeding; however, Buyer and/or such
Affiliate(s) shall not take any action in connection with such Proceeding
(including the filing of any briefs and/or other pleadings) that reasonably
could be expected to directly or indirectly have a material and adverse effect
on Seller's interest and/or position in such Proceeding.  Buyer represents and
warrants to Seller that to Buyer's knowledge, the pending Regulatory Proceedings
set forth in Schedule 7.5(b) are the only Proceedings pending as of the
Effective Date that could result in an Order of general application that could
benefit Buyer.




(e)

In addition to Buyer's obligations under Article 10, Buyer agrees to indemnify
Seller and all other Indemnified Persons against, and defend and hold each of
them harmless from any and all Claims, Orders and/or Proceedings resulting from
actions of, and/or related to, and Liabilities whatsoever to, Guarantor, any
Member, any Affiliate of a Member and/or their respective successors and
assigns, suffered or incurred by any of such Indemnified Persons arising out of,
and/or related to, any electric transmission, interconnection and/or wholesale
electric distribution services directly and/or indirectly provided by Seller to,
and/or for the benefit of (including through Buyer and/or CMEEC), Guarantor, any
Member, any Affiliate of a Member and/or their respective successors and assigns
occurring on or before the Effective Date; excluding, however, any indirect
Liability of any Indemnified Person to Guarantor, any Member,





24

Execution Version - Confidential




--------------------------------------------------------------------------------







any Affiliate of a Member and/or their respective successors and assigns, if
any, from Orders issued in Proceedings of Third Parties in accordance with
Section 5.2(d).  The provisions of Section 10.3 through Section 10.7, inclusive
shall apply pari passu to the foregoing indemnification, except that Buyer shall
not be entitled to assume the defense thereof pursuant to Section 10.4 or
otherwise because such indemnification obligation does not relate to a Third
Party Claim.  Accordingly, each Indemnified Person may defend an indemnified
Claim and/or other indemnified Liability in such manner as it may deem
appropriate, and Buyer shall bear all of the costs and expenses, including
attorneys' fees, incurred by each Indemnified Person in connection with such
defense, all of which shall be paid from time to time within thirty (30) days
after Buyer receives a written request from any Indemnified Person for
reimbursement (including reasonably detailed documentation in support of any
such request).




(f)

The provisions of this Section 5.2 shall survive termination of this Agreement,
including if the Parties do not consummate the Transaction for whatever reason;
provided that the release set forth in Section 5.2(b) and the indemnification
set forth in Section 5.2(e) shall be null and void if Buyer has terminated this
Agreement in accordance with Section 9.2.




ARTICLE 6.

TERMS OF CONVEYANCE




6.1

Title; Liens.  Seller represents and warrants to Buyer that as of the Closing
Date, (a) Seller has good and valid title to the Transmission Facilities; and
(b) the Transmission Facilities are free and clear of any liens, mortgages or
other encumbrances; excluding, however, any encumbrance associated with, and/or
resulting from (i) a Permit applicable to the Purchased Assets; (ii) the
inherent nature of the Purchased Assets, including restrictions applicable to
the Transmission Facilities as a component of the regional electric transmission
grid; (iii) the rights of the counterparties under the NEON Agreements, the
Master Agreements and/or the Transferable Contracts; and/or (iv) the Retained
Interests.  Notwithstanding anything to the contrary in the foregoing, Seller
shall not be in breach of the foregoing representation and warranty if and to
the extent that the costs incurred by Buyer in discharging any lien, mortgage or
other encumbrance can be recovered by Buyer through rates.  Seller, at its sole
cost and expense, will perform all such acts, file all such documents, and cause
to be done all such other things as Buyer may reasonably request from time to
time in connection with the discharge of any such lien, mortgage or other
encumbrance and otherwise reasonably cooperate with Buyer in such regard.




6.2

"As Is, Where is" Transaction.  Except as set forth in Section 6.1, THE
PURCHASED ASSETS ARE SOLD "AS IS, WHERE IS," AND SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
THE PURCHASED ASSETS, INCLUDING ANY LIABILITIES ASSOCIATED WITH THE PURCHASED
ASSETS, OPERATIONAL FUNCTIONALITY OF THE PURCHASED ASSETS, THE VALIDITY OR
ENFORCEABILITY OF THE CONTRACTS AND/OR PERMITS RELATED TO THE PURCHASED ASSETS,
WHETHER OR NOT THE ASSIGNMENT (FULL OR PARTIAL) OF, OR OTHER ARRANGEMENTS
CONCERNING ANY OF SUCH CONTRACTS OR PERMITS CAN BE MADE, THE CONDITION, VALUE OR
QUALITY OF THE PURCHASED ASSETS, OR THE PROSPECTS (FINANCIAL AND OTHERWISE),
RISKS AND OTHER INCIDENTS OF OWNERSHIP OF THE





25

Execution Version - Confidential




--------------------------------------------------------------------------------







PURCHASED ASSETS (INCLUDING BUYER'S ABILITY TO RECOVER THE COSTS ASSOCIATED WITH
THE PURCHASED ASSETS THROUGH THE REGIONAL ELECTRIC TRANSMISSION SYSTEM OR
OTHERWISE).  SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, OR SUITABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE
WITH RESPECT TO THE PURCHASED ASSETS, OR ANY PART THEREOF, OR AS TO THE
WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS OMISSIONS AND/OR OTHER
DEFICIENCIES THEREIN, WHETHER LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL
LAW, OR AS TO THE CONDITION OF THE PURCHASED ASSETS, OR ANY PART THEREOF,
INCLUDING WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY OR PERSONAL PROPERTY
RIGHTS TO OPERATE THE PURCHASED ASSETS.  SELLER FURTHER SPECIFICALLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF HAZARDOUS MATERIALS OR
LIABILITY OR POTENTIAL LIABILITY ARISING UNDER ANY ENVIRONMENTAL LAW.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF ANY KIND REGARDING THE SUITABILITY OF THE
PURCHASED ASSETS FOR OPERATION AS A PORTION OF THE M/N PROJECT OR THE VALIDITY
OR ENFORCEABILITY OF THE CONTRACT RIGHTS RELATED TO THE PURCHASED ASSETS
ASSIGNED BY SELLER TO BUYER, OR WHETHER OR NOT ANY OF THE CONTRACTS OR PERMITS
CAN BE TRANSFERRED TO BUYER AND WHETHER SELLER HAS THE RIGHTS TO TRANSFER OR TO
MAKE OTHER ARRANGEMENTS CONCERNING ALL OR ANY PORTION OF SUCH RIGHTS TO BUYER.
 NO MATERIAL OR INFORMATION PROVIDED BY OR COMMUNICATION (ORAL, WRITTEN OR
ELECTRONIC) MADE BY SELLER, AND NO ORAL, WRITTEN OR ELECTRONIC RESPONSE TO ANY
INFORMATION REQUEST PROVIDED BY SELLER TO BUYER, WILL CAUSE OR CREATE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR
QUALITY OF THE PURCHASED ASSETS THAT IS NOT SET FORTH IN THIS AGREEMENT.  The
provisions of this Section 6.2 shall survive termination of this Agreement after
the Closing.




6.3

Buyer Acknowledgement.  BUYER ACKNOWLEDGES AND AGREES THAT THE PURCHASED ASSETS
ARE BEING ACQUIRED "AS IS, WHERE IS" AS OF THE CLOSING DATE, AND IN THEIR
CONDITION AS OF THE CLOSING DATE, AND THAT PRIOR TO THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE CONSUMMATION OF THE CLOSING, BUYER HAS CONDUCTED TO
ITS SATISFACTION ALL NECESSARY AND SUFFICIENT EXAMINATION OF THE PURCHASED
ASSETS AND ASSUMED LIABILITIES, AND THAT BUYER IS RELYING ON ITS OWN EXAMINATION
OF THE PURCHASED ASSETS AND ASSUMED LIABILITIES, AND IS NOT RELYING ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS
AND WARRANTIES OF SELLER REGARDING THE PURCHASED ASSETS AND ASSUMED LIABILITIES
SET FORTH IN THIS AGREEMENT (OTHER THAN THOSE SET FORTH IN SECTION 6.1) SHALL





26

Execution Version - Confidential




--------------------------------------------------------------------------------







TERMINATE AS OF THE CLOSING DATE, AND THAT FOLLOWING THE CLOSING DATE, BUYER
SHALL HAVE NO RECOURSE AGAINST SELLER OR ANY OF ITS AFFILIATES WITH RESPECT TO
ANY BREACH OF SUCH REPRESENTATIONS AND WARRANTIES AND/OR OTHERWISE WITH RESPECT
TO THE PURCHASED ASSETS AND ASSUMED LIABILITIES.  The provisions of this Section
6.3 shall survive termination of this Agreement after the Closing.




6.4.

Risk of Loss.  All risk of loss or damage suffered by the property included in
the Purchased Assets before the Closing shall be, as between Buyer and Seller,
borne by Seller.  If during such period, any of the Purchased Assets are damaged
by weather, fire and/or other casualty, and Seller has not completed the repair
of such damage before the Closing Date, then Seller shall notify Buyer of such
occurrence and provide Buyer access to the Purchased Assets and such information
as Buyer may reasonably request relating to the pending repairs.  Buyer shall
have the right to elect, exercisable by notice to Seller within fifteen (15)
days immediately following Buyer's receipt of Seller's notice, either to: (a)
proceed with the consummation of the Transaction at Closing, without a reduction
and/or other adjustment in the Purchase Price of whatever nature due to such
damage, in which case Seller shall complete such repairs for Buyer's account as
a Capital Improvement under the O&M Agreement; or (b) terminate this Agreement
and the other Transaction Documents without Liability to either Party (other
than for the obligations hereunder that survive termination).  If Buyer fails to
make the election within such fifteen (15) day period, Buyer will be deemed to
have made the election to proceed with the Closing.  Buyer shall not be
entitled, under any circumstances, to receive, and hereby disclaims and
otherwise irrevocably waives any interest in, any and all insurance and/or other
proceeds that Seller receives, or to which Seller becomes entitled by virtue of
such casualty (including the right to recover through rates the costs and
expenses incurred by Seller in connection with such casualty before the
Closing).  If the fifteen (15) day period referenced above extends beyond the
Closing Date, such period shall not extend, and shall be deemed to expire on,
the Closing Date.  The provisions of this Section 6.4 shall survive termination
of this Agreement after the Closing.




6.5

Regulatory Treatment.




(a)

Regional/Local.  Notwithstanding anything to the contrary in this Agreement
and/or any agreements executed and delivered in connection herewith, following
the transfer of the Purchased Assets, Seller will have no exposure with respect
to the regulatory treatment of, or recovery on, such Purchased Assets (including
the consequences of a Governmental Authority determination that a portion of the
cost of such Purchased Assets should be localized), including the effect, if
any, of the disposition of any of the pending Regulatory Proceedings identified
on Schedule 7.5(b).  Without limiting the generality of the foregoing, Buyer
shall not assert or otherwise claim that the Transaction is conditioned in any
manner on any of the costs associated with the Transmission Facilities being
fully recoverable from regional customers under ISO-NE's regional rates;
provided, however, that nothing in this Section 6.5 shall require Buyer to
accept any of Buyer's Regulatory Approvals that are not acceptable to Buyer in
accordance with Section 8.1(c).  Buyer shall assume the obligation to recover
costs associated with the Transmission Facilities from the appropriate customers
should ISO-NE determine that some or all costs associated with the Transmission
Facilities are not recoverable from regional customers.  The provisions of this
Section 6.5(a) shall survive until the termination of this Agreement after the





27

Execution Version - Confidential




--------------------------------------------------------------------------------







Closing pursuant to Section 7.7(d).




(b)

Disallowance.  After the Closing, Buyer shall share, in accordance with this
Section 6.5(b), the risk of any regulatorily disallowed cost associated with the
M/N Project, including the effect, if any, of the disposition of any of the
pending Regulatory Proceedings identified on Schedule 7.5(b).  To the extent
that any such disallowance solely relates to the Transmission Facilities, Buyer
shall solely and fully bear the entire amount of such disallowance.  To the
extent that any such disallowance relates to the M/N Project and cannot be
reasonably and solely attributed to any particular asset(s) (whether the
Transmission Facilities or CL&P Facilities), Buyer shall bear such disallowance
on a pro rata basis (pro-rated in proportion to the adjusted gross plant value
of the Transmission Facilities relative to the adjusted gross plant value of all
transmission facilities in the M/N Project).  In the event of any such pro rata
allocation of a disallowance, Seller shall furnish Buyer with a calculation of
Buyer's pro rata allocation so that Buyer can effect such disallowance in
Buyer's applicable rate or tariff.  Buyer may dispute such calculation within
thirty (30) days after Buyer's receipt of such calculation, in which case the
Parties will negotiate in good faith to reconcile any differences with respect
to such calculation.  If the Parties cannot reconcile such differences within
thirty (30) days after Buyer notifies Seller of such dispute, the Parties shall
submit the dispute to the Independent Accounting Firm for resolution, the cost
of which shall be shared equally by the Parties.  The resolution of the
Independent Accounting Firm shall be final, binding and conclusive on the
Parties.  The provisions of this Section 6.5(b) shall survive until the
termination of this Agreement after the Closing pursuant to Section 7.7(d).




6.6

Ownership Obligations.




(a)

Assumption of Responsibility.  Immediately upon the transfer by Seller to Buyer
of the Purchased Assets, Buyer shall assume full responsibility for all rights
and obligations associated with and/or arising out of the Purchased Assets,
including any environmental matters, without recourse to Seller and/or its
Affiliates for any matters whatsoever.  The foregoing shall not affect the
obligations of Seller under the O&M Agreement or the Step-In Agreement, as
applicable.




(b)

Charges.  Following transfer of the Purchased Assets, without limiting all
obligations inherent in the ownership, operation and maintenance of the
Purchased Assets, Buyer shall bear all costs (including ISO-NE and CONVEX
charges), obligations and risks associated with the Purchased Assets (including
future capital improvements, insurance coverage and risk of loss).  The
foregoing shall not affect the obligations of Seller under the O&M Agreement or
the Step-In Agreement, as applicable.




(c)

Regional Grid.  The Purchased Assets shall be used for the transmission of
electricity.  While Buyer will have ownership of the Purchased Assets, the
Purchased Assets will be considered part of Seller's transmission system for
operational purposes.  At the Closing, Buyer shall be a member of CONVEX and a
Participating Transmission Owner in good standing under the TOA and otherwise
with ISO-NE, and thereafter, Buyer shall maintain such membership and good
standing.








28

Execution Version - Confidential




--------------------------------------------------------------------------------







(d)

Facilities Upgrade.  To the extent that a Planning Authority mandates, requires,
approves and/or otherwise authorizes any upgrade and/or other capital
improvement with respect to the Transmission Facilities, including as a result
of any request from a transmission owner (including Seller) or generator, and
Buyer is obligated as a transmission owner to make such capital improvement,
Buyer shall be solely responsible for full and timely compliance with such
requirements, including any and all costs associated therewith; provided that
for any upgrade and/or other capital improvement that does not require approval
of a Planning Authority, Buyer shall upgrade, at Buyer's sole cost, the
Transmission Facilities in the same manner and at the same time that Seller
upgrades the CL&P Facilities that are interconnected with the Transmission
Facilities.  During the term of the O&M Agreement, Seller shall effect, arrange
for, and manage any such upgrade of the Capital Improvements as defined in, in
accordance with, and subject to, the provisions of the O&M Agreement.




(e)

Good Utility Practices.  During any period when the O&M Agreement is not in full
force and effect for whatever reason, including due to its suspension (in whole
or in part), expiration, or termination, Buyer shall maintain the Transmission
Facilities in compliance with Good Utility Practices and otherwise in a manner
that does not adversely affect any CL&P Facilities that interconnect with any of
the Transmission Facilities.  The Step-In Agreement shall apply if Buyer fails
to do so.  The provisions of this Section 6.6(e) shall survive until the
termination of this Agreement after the Closing pursuant to Section 7.7(d).




(f)

Compliance with CEII and CIP.  In addition to the obligations set forth in
Section 14.7, to the extent that Buyer obtains any CEII in its exercise of its
rights under the Transaction Documents, Buyer shall keep confidential any and
all CEII whether or not solely applicable to the Transmission Facilities;
provided that if Buyer is required by Law to disclose any CEII, Buyer shall make
such disclosure in accordance with the requirements of Section 14.7 as though
CEII had been designated confidential information by Seller.  To the extent any
Transmission Facilities involve critical assets and critical cyber assets, Buyer
shall be bound by and comply with the applicable provisions of the NERC Critical
Infrastructure Protection ("CIP") standards.  In addition, upon request by
Seller, Buyer shall execute an agreement confirming full compliance with the
foregoing obligations.  Buyer shall not be responsible for Seller's compliance
with the provisions of the NERC CIP applicable to Seller's access to CEII.  The
provisions of this Section 6.6(f) shall survive termination of this Agreement.




6.7

Relationship of Parties.  Nothing in this Agreement or the other Transaction
Documents creates or is intended to create an association, trust, partnership,
joint venture or other entity or similar legal relationship between the Parties,
or impose a trust, partnership or fiduciary duty, or similar obligation or
liability on or with respect to either Party.  Except for the powers of attorney
granted by Buyer to Seller under the Transaction Documents, neither Party shall
be deemed to be a representative, an agent or an employee of the other Party, or
have any right or authority to take action that may bind the other Party,
without the prior written consent of the other Party, which consent may be
granted or withheld in such other Party's sole and absolute discretion.








29

Execution Version - Confidential




--------------------------------------------------------------------------------







6.8

Claims Management.




(a)

Pending Proceedings.  Seller represents and warrants to Buyer that as of the
Effective Date, except for the Pending Proceedings and the Regulatory
Proceedings referenced in Schedule 7.5(b), to Seller's Knowledge, there is no
material Proceeding pending or threatened in writing by a Third Party as of the
Effective Date that seeks monetary damages with respect to the installation,
ownership and/or use of the Transmission Facilities.  If the foregoing
representation is materially false or misleading, Buyer's sole recourse and
remedy with respect to such misrepresentation shall be:




(i)

for any Claim of misrepresentation discovered or asserted before the Closing
Date, the termination of this Agreement, in which event, the Parties shall be
released from any and all obligations under this Agreement and the other
Transaction Documents, except for the obligations hereunder that survive
termination; or




(ii)

for any Claim of misrepresentation discovered after the Closing Date and
determined to have occurred through an appropriate Proceeding, the reimbursement
of that portion of any Liability incurred by Buyer as a result of such
misrepresentation that Buyer, despite the use of Buyer's best efforts, cannot
recover through rates.




(b)

Intervening Claims.  Seller shall notify Buyer of any material Claim and/or
Proceeding asserted by a Third Party relating to the Purchased Assets and
asserted between the Effective Date and the Closing Date (each an "Intervening
Claim").  Buyer shall have the right to elect, exercisable by notice to Seller
within fifteen (15) days immediately following Buyer's receipt of Seller's
notice, either to: (i) proceed with the consummation of the Transaction at
Closing, without a reduction and/or other adjustment in the Purchase Price of
whatever nature due to such Intervening Claim, in which case such Intervening
Claim shall be a Managed Claim after the Closing; or (ii) terminate this
Agreement and the other Transaction Documents without Liability to either Party
(other than for the obligations hereunder that survive termination).  If Buyer
fails to make the election within such fifteen (15) day period, Buyer will be
deemed to have made the election to proceed with the Closing.  If the fifteen
(15) day period referenced above extends beyond the Closing Date, such period
shall not extend, and shall be deemed to expire on, the Closing Date.




(c)

Managed Claims.  After the Closing, Seller shall exclusively manage and control
all Managed Claims (whether before or after the Closing); provided that:




(i)

Seller shall be entitled, by notice given to Buyer within thirty (30) days after
Seller receives written notice of a Managed Claim, to elect not to so manage and
control such Managed Claim, in which case such Claim or Proceeding shall be a
Non-Managed Claim; and/or




(ii)

if a Third Party has asserted a Managed Claim against Buyer, but has not
asserted such Managed Claim against Seller and/or any of its Affiliates, then
Seller shall be entitled, by notice given to Buyer within thirty (30) days after
Seller receives written notice of such Managed Claim, to elect not to so manage
and control such Managed





30

Execution Version - Confidential




--------------------------------------------------------------------------------







Claim, in which case such Claim or Proceeding shall be a Non-Managed Claim;
provided further that if such Third Party subsequently asserts such Claim
against, and/or prosecutes a Proceeding involving, Seller and/or any of its
Affiliates, then Seller shall be entitled to assume the exclusive management and
control of such Claim or Proceeding as a Managed Claim effective upon Seller's
notice of such election given to Buyer.  If any Non-Managed Claim becomes a
Managed Claim pursuant to this Section 6.8(c), Buyer, at Buyer's sole cost and
expense, will perform all such acts, file all such documents, and cause to be
performed all such other things as Seller may reasonably request from time to
time in connection with the transition of the management and control of such
Non-Managed Claim (becoming a Managed Claim) to Seller (including counsel
selected by Seller).




(d)

Management Standard.  The Parties acknowledge the benefits associated with the
consistency in the management and control of Managed Claims, and this Section
6.8 reflects the desire of Buyer to align its interests with those of Seller in
Managed Claims, recognizing that the relative implications of the disposition of
Managed Claims will likely have similar effects on the Purchased Assets, CL&P
Facilities and/or CL&P Property.  Buyer acknowledges that since the disposition
of any Managed Claims will directly and/or indirectly impact CL&P Facilities
and/or CL&P Property, Buyer shall have no recourse whatsoever against Seller
with respect to the disposition of any Managed Claims, and Buyer fully accepts
and will bear the effects of any Order and/or settlement resulting from any
Managed Claims and/or other result in such matter, including the obligation to
make any payments due to any Third Party.  Buyer hereby irrevocably (i) waives
any and all claims of whatever nature against Seller, counsel selected by
Seller, and Seller's Affiliates arising out of, and/or related to, each Managed
Claim, including any act and/or omission by Seller, counsel selected by Seller,
and any of Seller's Affiliates (whether before or after the Closing Date) that
could have and/or has prejudiced, influenced and/or otherwise affected Buyer's
Liability with respect to a Managed Claim; and (ii) releases and discharges
Seller, counsel selected by Seller, and Seller's Affiliates from any Liabilities
regarding a Managed Claim.  The Parties intend that the foregoing waiver and
release shall be construed broadly to prohibit any recovery of whatever nature
by Buyer against Seller, counsel selected by Seller, and Seller's Affiliates for
any Liabilities associated with, and/or relating to, each Managed Claim.  If
requested by Buyer for any Managed Claim that Buyer has not exercised its right
of separate counsel pursuant to Section 6.8(k)(i), Seller shall provide Buyer
with a report regarding the Managed Claim(s), in such form and content as Seller
may reasonably determine based on the circumstances, on a quarterly basis.




(e)

Buyer Support.  Buyer, at Buyer's sole cost and expense, will perform all such
acts, file all such documents, and cause to be done all such other things as
Seller may reasonably request from time to time in connection with each Managed
Claim and otherwise support and cooperate with Seller in such regard.  Buyer
hereby appoints Seller (and its agents) as the exclusive attorney-in-fact of
Buyer for the purpose of taking any action and executing any instrument that
Seller may deem necessary or advisable in connection with each Managed Claim
(including any pleadings in connection with Proceedings relating to the same).
 Buyer understands and agrees that the power of attorney granted to Seller for
such purpose is coupled with an interest and is irrevocable, and Buyer hereby
ratifies all actions taken by Seller (and its agents) as Buyer's
attorney-in-fact by virtue hereof.  If any Managed Claim also involves any





31

Execution Version - Confidential




--------------------------------------------------------------------------------







Affiliate(s) of Buyer and/or any of Buyer's Representatives, Buyer shall cause
such Affiliate(s) and/or Buyer's Representative(s) to enter into an arrangement
with Seller for Seller's exclusive control and management of such Managed Claim
on behalf of such Person on terms and conditions substantially identical to
those contained in this Section 6.8.




(f)

Liability for Managed Claims.




(i)

Except as otherwise provided by the allocation rules in Section 6.8(g) of this
Agreement, Buyer shall fully and solely bear and pay all costs, expenses and
other Liabilities arising out of, and/or related to each Managed Claim
(including the costs of experts and attorneys' fees incurred by Seller in the
defense and management thereof and the full amount of any Order and/or
settlement resulting from such Managed Claim).  Without limiting the generality
of the foregoing, although Buyer has indemnified Seller for Managed Claims
pursuant to Article 10 of this Agreement and/or applicable indemnification
provisions of other Transaction Documents, the provisions of Section 10.3 and
Section 10.4 (and any similar provisions of other applicable Transaction
Documents) regarding indemnification notices and indemnification procedure shall
not apply to Managed Claims.  Instead, the provisions of this Section 6.8 shall
govern the management and administration of Managed Claims.  Except for such
management and administration, nothing in this Section 6.8 shall affect in any
manner whatsoever the obligations and other Liabilities of Buyer with respect to
the indemnification of Seller and/or Seller's Affiliates for Managed Claims
under any of the Transaction Documents, including Buyer's obligations to
Indemnified Persons under Article 10 of this Agreement.




(ii)

To the extent that any Claim and/or Proceeding includes one or more Managed
Claims and certain Non-Managed Claim(s), such Claim and/or Proceeding shall be
deemed and shall constitute a Managed Claim for all purposes hereunder and the
Transaction Documents, including Section 6.8(f)(i) regarding the defense and
management of such Claim and/or Proceeding at Buyer's sole cost and expense and
Buyer's full indemnification of Seller with respect to such Claim and/or
Proceeding.  Without limiting the generality of the foregoing, each Pending
Proceeding and, unless otherwise mutually agreed before the Closing, each
Intervening Claim (if any) shall be deemed to be and shall constitute a Managed
Claim in full notwithstanding the inclusion of Claims therein that might not
otherwise satisfy the definition of a Managed Claim.




(iii)

If any Claim and/or Proceeding includes one or more Managed Claims and any Claim
for which Seller is not entitled to indemnification by Buyer under the
Transaction Documents but for this Section 6.8(f)(iii), then such Claim and/or
Proceeding shall be deemed to be and shall constitute a Managed Claim for all
purposes hereunder and the Transaction Documents, including Section 6.8(f)(i)
regarding the defense and management of such Claim and/or Proceeding at Buyer's
sole cost and Buyer's full indemnification of Seller with respect to such Claim
and/or Proceeding; provided that if Seller has installed new CL&P Facilities
after the Effective Date on CL&P Property subject to the License Agreement, and
such new CL&P Facilities are the basis for such Claim and/or Proceeding, then
Seller shall share fifty percent (50%) of:




(1)

the costs and expenses incurred by Seller in the defense and management of such





32

Execution Version - Confidential




--------------------------------------------------------------------------------







Managed Claim that Buyer otherwise would have paid in full pursuant to Section
6.8(f)(i); and

(2)

the Liability suffered and/or incurred by, and/or imposed on, the Parties as a
result of such Managed Claim.




The foregoing cost and Liability allocation shall not affect in any manner
whatsoever the remaining provisions of the Transaction Documents applicable to
such Managed Claim, including this Section 6.8.  For purposes of this Section
6.8(f)(iii), any modification, addition and/or other upgrade to CL&P Facilities
existing as of the Effective Date shall not constitute the installation of new
CL&P Facilities as long as the nominal rated voltage of such CL&P Facilities has
not increased by more than ten percent (10%) (as measured against the nominal
rated voltage as of the Effective Date).




(g)

Related Claim Management.  Seller shall have the right, but not the obligation,
to manage and otherwise administer Managed Claims with other Claims against (or
being managed by) Seller that involve reasonably similar allegations and/or
claims for relief and/or otherwise are reasonably related (as determined in
Seller's reasonable discretion), irrespective of whether such Claims have been
consolidated in one or more Proceedings.  In such event, to the extent that any
costs, expenses and other Liabilities solely relate to the applicable Managed
Claim, Buyer shall fully and solely bear and pay all such costs, expenses and
other Liabilities arising out of, and/or related to such Managed Claim
(including the costs of experts and attorneys' fees incurred by Seller in the
management thereof and the full amount of any Order and/or settlement resulting
from such Managed Claim).  To the extent that any costs, expenses and other
Liabilities cannot be reasonably and solely attributed to any particular Claim
(whether the applicable Managed Claim or the related Claim(s)), Buyer shall bear
and pay a pro rata share of such costs, expenses and other Liabilities based on
the number of properties involved in the Managed Claim(s) (irrespective of the
number of claimants) relative to the total number of properties involved in the
Managed Claim(s) and Claims being managed with such Managed Claim(s) or such
other allocation methodology agreed upon in writing by the Parties that
equitably allocates such costs, expenses and other Liabilities.  In the case of
Claims subject to the allocation rules of this Section 6.8(g) that also include
Third Parties as defendants, and one or more of such Third Parties have agreed
to share costs, expenses and/or other Liabilities for such Claims with the
Parties, then the Parties will negotiate in good faith to establish an
allocation methodology that equitably allocates costs, expenses and other
Liabilities pertaining to such Claim in a manner that accounts for such Third
Party participation; provided that the allocation rules of this Section 6.8(g)
shall apply unless and until the Parties have reached such alternate allocation
agreement and/or to the extent that such alternate arrangement fails to address
all costs, expenses and other Liabilities.  Without limiting the generality of
the foregoing, Seller shall manage the Pending Proceeding of John Verna with
other Claims filed by the Law Offices of Benson Snaider with respect to other
segments of the M/N Project, and in accordance with the allocation methodology
in this Section 6.8(g), the Parties have agreed that Buyer shall pay fourteen
percent (14%) of all costs, expenses and other Liabilities that do not solely
relate to such Pending Proceeding, based on a total of seven (7) properties
involved in such Claims filed by the Law Offices of Benson Snaider as of the
Effective Date.  Such allocation shall be subject to adjustment pursuant to this
Section 6.8(g) if, after the Effective Date, there are any Managed Claims and/or
other Claims (including those commenced by the Law Offices of Benson Snaider)
that Seller has decided to





33

Execution Version - Confidential




--------------------------------------------------------------------------------







manage with such Pending Proceeding pursuant to this Section 6.8(g).




(h)

Payment.  To the extent that Buyer is not directly billed for costs, expenses
and other Liabilities associated with Managed Claims (and/or if Seller pays such
direct bills after Buyer's failure to timely pay the same), Buyer shall pay the
full amount invoiced by Seller for reimbursement of such costs, expenses and
other Liabilities within thirty (30) days after the date of the invoice.
 Payment shall be made by wire transfer to an account from time to time
designated by Seller, or by other mutually agreeable method(s).  In the event of
any dispute regarding costs, expenses and other Liabilities with respect to a
Managed Claim, Buyer shall be fully and solely responsible for and pay all
costs, expenses and other Liabilities associated with such Managed Claim as
determined by Seller in good faith pending the resolution of such dispute in
accordance with Article 12.




(i)

Joint Defense Agreement.  For each Managed Claim, the Parties shall enter into a
joint defense agreement in the form of Schedule 6.8(i) with appropriate
conforming changes, or a similar agreement mutually acceptable to the Parties.
 At the Closing, the Parties shall enter into a joint defense agreement(s) for
each of the Pending Proceedings and each Intervening Claim based on such
Schedule 6.8(i).  If Seller has not been named in a Managed Claim, Buyer shall
not seek to bring and/or otherwise involve Seller and/or any of its Affiliates
into or in such Managed Claim unless Seller authorizes Buyer to do so, and Buyer
shall support and cooperate with Seller if Seller takes action to join such
Managed Claim as a direct, named and/or otherwise active participant.




(j)

Waiver of Conflict.  Seller, in its sole and absolute discretion, shall select
counsel for the defense of each Managed Claim, including the right to
supplement, replace and/or otherwise change counsel from time to time.  Buyer,
on behalf of itself, its Affiliates, Buyer's Representative and their respective
successors and assigns, hereby irrevocably and fully waives any conflict of
interest of whatever nature arising out of, and/or related to, counsel selected
and/or retained by Seller representing Buyer and/or its interest in any Managed
Claim.  If requested by Seller and/or counsel for any Managed Claim, Buyer shall
execute and deliver further waivers of conflict and such additional
documentation as may be requested to evidence that Buyer has no objection, on an
ethical basis or otherwise, to Seller's counsel representing the interests of
both Parties and/or such counsel representing Seller in other Claims and/or
Proceedings (including any Claim and/or Proceedings in which Buyer and Seller
are adverse).  Notwithstanding anything to the contrary in this Section 6.8, if
the counsel selected by Seller advises that, due to actual or potential
conflicts and/or other reasons, separate counsel should represent Buyer, Seller,
in its sole and absolute discretion, shall select separate counsel for Buyer;
Seller shall continue to manage and control any Managed Claim; and the costs and
expenses associated with such separate counsel shall be fully and solely borne
and paid by Buyer.




(k)

Buyer Reservations.  Notwithstanding anything to the contrary in this Section
6.8:




(i)

Buyer shall be entitled to participate in (but not control) the defense of each
Managed Claim through Buyer's counsel and at Buyer's sole cost and expense;
provided that without the prior written consent of Seller, which may be granted
or withheld in





34

Execution Version - Confidential




--------------------------------------------------------------------------------







Seller's sole and absolute discretion, Buyer's counsel shall not file an
appearance in any Proceeding and/or otherwise take any action inconsistent with
Seller's exclusive management and control of such Managed Claim.  To the extent
that Buyer desires to exercise such reserved right, the Parties shall reasonably
cooperate and coordinate to ensure that Buyer's participation supports Seller's
efforts;




(ii)

If Seller does not timely assume the defense of any Managed Claim, and as a
result thereof, Buyer's interests in such Managed Claim could reasonably be
expected to be prejudiced, Buyer may defend such Claim in such manner as it may
deem appropriate pending such assumption by Seller; provided that Buyer shall
not (1) make any admission in connection with such defense; and/or (2) consent
to any settlement, entry of Order or other disposition, in any or all instances
without the prior written consent of Seller.  All of the costs and expenses,
including attorneys' fees, incurred by Buyer in connection with such temporary
defense shall be fully and solely borne and paid by Buyer.  Buyer shall
reasonably cooperate with Seller in connection with the transition of such
defense to Seller (including counsel selected by Seller); and




(iii)

Seller shall have no obligation whatsoever regarding, and the provisions of this
Section 6.8 shall not apply to, any Non-Managed Claim that has not been deemed
to be a Managed Claim.  Buyer reserves the right, and shall have the obligation,
to defend any such Non-Managed Claim pursuant to Article 10.  In the event of
any dispute regarding whether a particular Claim or Proceeding constitutes a
Managed Claim, such Claim or Proceeding shall be deemed to be a Managed Claim
pending the resolution of such dispute in accordance with Article 12.




(l)

Notice.  Each Party shall give the other party notice of any Claim or Proceeding
that could reasonably be expected to be a Managed Claim, including reasonable
detail about the facts and circumstances thereof, and a complete copy of all
legal process and communications relating thereto.  Such notice shall be given
as soon as reasonably practical following the time that such Party realizes such
potential status.




(m)

Public Relations.  Seller's management and control of Managed Claims includes
all aspects of public relations associated with each Managed Claim.  To the
extent that Buyer receives any inquiry from, and/or intends to make any
statement to, any Person (other than Seller) regarding any Managed Claim, Buyer
(i) shall submit to Seller Buyer's response, statement and/or other
communication in advance of Buyer's release of the same; (ii) shall refrain from
taking any action with respect thereto pending Seller's prior written approval
to do the same; and (iii) if Seller consents to the release of such response,
statement and/or other communication with certain conditions, shall fully comply
with such conditions.  In the absence of specific direction from Seller, Buyer
shall direct to Seller all inquiries and other matters concerning each Managed
Claim.




(n)

Non-Managed Claims.  Nothing in this Section 6.8 shall affect in any manner
whatsoever the obligations and other Liabilities of Buyer with respect to the
indemnification of Seller and/or its Affiliates under any of the Transaction
Documents for Non-Managed Claims, including Buyer's obligations to Indemnified
Persons under Article 10 of this Agreement.





35

Execution Version - Confidential




--------------------------------------------------------------------------------










(o)

Regulatory Proceedings.  Notwithstanding anything to the contrary in this
Section 6.8, any Regulatory Proceeding managed and controlled by Seller pursuant
to Section 7.5 shall not constitute a Managed Claim, and the provisions of this
Section 6.8 shall not apply to such Regulatory Proceeding.




(p)

Survival.  The provisions of this Section 6.8 shall apply to any Managed Claim
that arises out of and/or relates to events, facts and/or circumstances
occurring, in whole or in part, before the expiration or earlier termination of
this Agreement and/or any of the other Transaction Documents, irrespective of
the date of the assertion of such Managed Claim.  The applicable provisions of
this Agreement and any other Transaction Document shall remain in effect after
the expiration or termination of this Agreement and the other Transaction
Documents to the extent necessary to provide for the management and control of
such Managed Claim(s) pursuant to this Section 6.8.




ARTICLE 7.

COVENANTS




7.1

Public Announcement.  Except for disclosures:




(a)

to a Party's Affiliates and its own and/or its Affiliates' employees, agents,
representatives and consultants who have agreed to be bound by the provisions of
Section 14.7;




(b)

ordered or required by any court having jurisdiction or other Governmental
Authority having the legal right to order or require disclosure or any Law of
any Governmental Authority (which disclosure shall be subject to the applicable
provisions of Section 14.7);




(c)

to other M/N Project participants to whom such disclosures are reasonably deemed
by Seller to be necessary or advisable;




(d)

required to comply with Law, including in connection with the Buyer's Regulatory
Approvals and Seller's Regulatory Approvals, subject to the applicable
provisions of Section 14.7; and/or




(e)

necessary and reasonably appropriate in connection with disclosures required to
effect the financing by Buyer of the Purchased Assets or the refinancing
thereof, including the securing of credit ratings with respect to any such
financing




neither Party shall issue or permit any of its officers, directors, employees,
agents, advisors and/or representatives to issue any press release or other
information to the press or, consistent with Section 14.7 hereof, to any Third
Party with respect to this Agreement, any Additional Agreement or the matters
expressed herein or therein without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed.




7.2

Further Assurances; Records.




(a)

Pre-Closing.  Subject to the terms and conditions of this Agreement, each of the





36

Execution Version - Confidential




--------------------------------------------------------------------------------







Parties shall use Commercially Reasonable Efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under Law to consummate and make effective the purchase and sale of
the Purchased Assets pursuant to this Agreement and the assumption of the
Assumed Liabilities, including using Commercially Reasonable Efforts to ensure
satisfaction of the conditions precedent to each Party's obligations hereunder,
including obtaining all necessary consents, approvals and authorizations of, and
making all required notices or filings with, Third Parties required to be
obtained or made in order to consummate the Transaction.  No Party shall,
without prior written consent of the other Party, take or fail to take any
action which might reasonably be expected to prevent or materially impede,
interfere with or delay the Transaction.  Notwithstanding anything to the
contrary in the foregoing or elsewhere, Seller shall have no obligation to
assist, support and/or otherwise take any action to advance Buyer's purchase of
the Transmission Facilities unless Seller expects, in good faith, that as a
result of such purchase, the rates anticipated to be charged to customers of
Seller and/or Seller's Affiliates after the Closing Date for the transmission of
electricity will be equal to or lower than such rates if Seller had retained the
Transmission Facilities (the "No Harm Principle").  Seller hereby reserves, and
nothing in this Agreement or elsewhere shall prohibit, restrict, limit and/or
otherwise affect, Seller's ability to take any action or position (even if
adverse or contrary to Buyer and/or its Affiliates) to advocate and/or otherwise
advance through any means the No Harm Principle.  Prior to the Closing, if
Seller intends to take actions before FERC in furtherance of the No Harm
Principle with respect to the matters that could reasonably be expected to
adversely affect the consummation of the Transaction, Seller shall give Buyer
prior notice of its intent to take such action, which notice shall be given no
less than five (5) days before taking such action unless the deadline for taking
such action is less than five (5) days, in which case such notice period shall
be whatever is reasonable under the circumstances.  In such event, the Parties
shall confer in good faith to determine whether Buyer will modify its position
and/or otherwise take actions that will obviate the need for Seller to advance
the No Harm Principle.  In any event, the Parties shall otherwise act in
accordance with Section 7.3(b).




(b)

Cooperation.  The Parties will generally cooperate with each other as may be
reasonably requested in connection with the consummation of the Transaction,
including tax matters, and any matters after the Closing that reasonably require
the participation of both Parties.  Without limiting the generality of the
foregoing, before the Closing, Buyer shall have reasonable access to all of the
records, books and documents related to the Purchased Assets to the extent that
such access may reasonably be required in connection with the satisfaction of
Buyer's conditions precedent set forth in Section 8.1 and/or filings by Buyer
required to made before the Closing with respect to Buyer's inclusion of the
Transmission Facilities in regional and/or local rates after the Closing.  Such
access shall be afforded upon receipt of reasonable advance notice and during
normal business hours; provided that Seller reserves the right to reasonably
condition Buyer's access to certain records consistent with Section 7.2(d).
 Buyer shall be solely responsible for any costs or expenses incurred by it in
exercising such access right.




(c)

Post-Closing.  At any time and from time to time after the Closing, at the
reasonable request of a Party, the other Party will execute and deliver such
additional instruments, documents, conveyances or assurances and take such other
actions as shall be necessary, or otherwise reasonably requested by the other
Party, to clarify, confirm and assure





37

Execution Version - Confidential




--------------------------------------------------------------------------------







the rights and obligations provided for in this Agreement and the Additional
Agreements.




(d)

Records.  For a period of three (3) years after the Closing Date, each Party
shall have reasonable access to all of the records, books and documents related
to the Purchased Assets of the other Party to the extent that such access may
reasonably be required in connection with matters relating to or affected by the
operations of Seller prior to the Closing Date or the operations of Buyer after
the Closing Date (including Liabilities with respect to Taxes).  Such access
shall be afforded upon receipt of reasonable advance notice and during normal
business hours; provided that Seller reserves the right to reasonably condition
Buyer's access to certain records to maintain system integrity or similar
purposes (including the inability to practically separate electronic records
relating to the Purchased Assets from records regarding other aspects of
Seller's business).  The Party seeking such access shall be solely responsible
for any costs or expenses incurred by it in exercising such right.  This Section
7.2(d) shall not limit or otherwise affect any of the provisions of the
Additional Agreements regarding access to records, books and other documents.
 The provisions of this Section 7.2(d) shall survive termination of this
Agreement after the Closing.




7.3

Consents and Approvals.




(a)

Subject to compliance with the No Harm Principle, and without limiting the
generality of Section 7.2(a), the Parties will cooperate with each other and use
Commercially Reasonable Efforts to: (i) promptly prepare and file, on a joint
basis where feasible and applicable, all necessary applications, notices,
petitions, and filings, and execute all agreements and documents to the extent
required by Law or Order for consummation of the transfer of the Purchased
Assets to Buyer contemplated by this Agreement, including the Buyer's Regulatory
Approvals and the Seller's Regulatory Approvals; (ii) obtain the consents,
approvals, and authorizations of all Governmental Authorities to the extent
required by Law or Order for consummation of the transfer of the Purchased
Assets to Buyer contemplated by this Agreement; and (iii) obtain all consents,
approvals, and authorizations of all other Persons to the extent necessary to
consummate the transfer of the Purchased Assets to Buyer contemplated by this
Agreement as required by the terms of any license, franchise, permit, concession
or Contract to which Seller or Buyer is a party or by which either of them is
bound.  Seller and Buyer each will have the right to review in advance all
characterizations of the information relating to it or the transfer of the
Purchased Assets to Buyer contemplated by this Agreement which appear in any
filing made by the other in connection with such transfer.




(b)

Without limiting Section 7.5, before the Closing, neither Party will on an ex
parte basis initiate, directly or indirectly, any communications, meetings, or
other contacts with any Governmental Authority in connection with the transfer
of the Purchased Assets to Buyer, or any matters relating to any declaration,
filing, or registration with, notice to, or authorization, consent, or approval
of any such Governmental Authority in connection with such transfer under this
Agreement.  In connection with any communications, meetings, or other contacts,
formal or informal, oral or written, with any Governmental Authority in
connection with the consummation of the transfer of the Purchased Assets to
Buyer, or any such declaration, filing, registration, notice, authorization,
consent, or approval in connection therewith, each Party shall: (i) inform the
other Party in advance of any such communication, meeting, or other contact





38

Execution Version - Confidential




--------------------------------------------------------------------------------







which such Party proposes or intends to make (including the subject matter,
contents, intended agenda, and other aspects of any of the foregoing); (ii)
consult and cooperate with the other Party; (iii) arrange for the Seller's
Representatives and the Buyer's Representatives, as applicable, to participate
to the maximum extent possible in any such communications, meetings, or other
contacts; (iv) notify the other Party of any oral communications with any
Governmental Authority relating to any of the foregoing; and (v) provide the
other Party with copies of all written communications with any Governmental
Authority relating to any of the foregoing.  Notwithstanding the foregoing,
nothing in this Section 7.3(b) will restrict communications or other actions by
Seller with or with regard to Governmental Authorities in connection with the
Purchased Assets in the ordinary course of business or communications or other
actions by either Party with or with regard to Governmental Authorities in
connection with such Party's operations that are not related to the Purchased
Assets.




7.4

Alternate Arrangements.




(a)

Retained Interests.  Notwithstanding anything to the contrary in this Agreement
and/or any other Transaction Document, the Purchased Assets shall not include
any right, title, or interest in, to, or under any of assets, or any portion
thereof, related to or associated with CL&P Facilities and/or other assets
(including the Reserved Assets) and/or rights (including the Reserved Rights and
the rights relating to Additional Installations) retained by Seller
(collectively, the "Retained Interests"), and nothing herein and/or in any of
the other Transaction Documents shall transfer or otherwise convey, in whole or
in part, any rights beyond those required for the ownership, operation and
maintenance of the Purchased Assets and their operation as electric transmission
facilities interconnected with the regional transmission grid administered by
ISO-NE.  All Retained Interests shall remain in full force and effect for the
benefit of Seller, and shall be neither assigned to, nor assumed by, Buyer.  The
provisions of this Section 7.4 shall survive until the termination of this
Agreement after the Closing pursuant to Section 7.7(d).




(b)

Partially Assignable Contracts.  Since each Transferable Contract also includes
Retained Interests (including warranties) (a "Shared Contract"), the applicable
Transaction Documents shall constitute, subject to Section 7.4(d), a partial
assignment by Seller to Buyer of such Shared Contract to the extent of rights
thereunder solely related to the Transmission Facilities (each, a "Partially
Assigned Contract").  Neither Party shall take any action that reasonably could
be expected to materially and adversely affect the rights and/or obligations of
the other Party with respect to any Partially Assigned Contract, including
effecting any amendment, change or other modification of any such Partially
Assigned Contract that could reasonably be expected to affect any of such
actions and rights and/or obligations.  The Parties shall reasonably coordinate
and cooperate in the exercise of any such actions and rights (including
enforcement of warranty or guaranty obligations) and/or in responding to any
counterparty Claim with respect to any Partially Assigned Contract.  To the
extent that either Party desires to exercise any right, respond to any Claim
and/or take any other action with respect to any Partially Assigned Contract,
such Party shall provide reasonable advance notice of such proposed action to
the other Party, in reasonable detail, at least ten (10) days before taking the
same.  In the event that Seller determines that it is appropriate to take such
action to protect the respective rights of the Parties or otherwise proceed in a
joint manner, Seller shall be entitled,





39

Execution Version - Confidential




--------------------------------------------------------------------------------







by notice given to Buyer, to exclusively manage and control all matters that
directly or indirectly involve, could affect, and/or may set precedent
applicable to such Partially Assigned Contract.  In such case, Buyer, at its
sole cost and expense, will do all such acts, file all such documents, and cause
to be done all such other things as Seller may reasonably request from time to
time in connection with such Partially Assigned Contract and otherwise cooperate
with Seller in such regard.  Buyer hereby appoints Seller (and its agents) as
the exclusive attorney-in-fact of Buyer for the purpose of taking any action and
executing any instrument that Seller may deem necessary or advisable in
connection with any such Partially Assigned Contract (including any Proceedings
relating to the same).  Buyer understands and agrees that the power of attorney
granted to Seller for such purpose is coupled with an interest and is
irrevocable, and Buyer hereby ratifies all actions taken by Seller (and its
agents) as Buyer's attorney-in-fact by virtue hereof.  Buyer acknowledges that
since the disposition of any matter involving such Partially Assigned Contract
will apply to the Purchased Assets and the Retained Interests, Buyer shall have
no recourse whatsoever against Seller with respect to the disposition of any
matter relating to such Partially Assigned Contract, and Buyer fully accepts and
will bear the effects of any Order and/or other result in such matter, including
the obligation to pay its proportionate share of any payment due to any Third
Party.  Notwithstanding anything to the contrary in the foregoing, Seller shall
not be obligated to bring or file any Proceeding against any Third Party;
provided that if Seller shall determine not to bring or file a Proceeding after
being requested by Buyer to do so, Seller shall assign, without recourse and to
the extent permitted by Law and the applicable Partially Assigned Contract, its
rights in respect to the Claims on account of the Transmission Facilities with
respect to such Proceeding so that Buyer may bring or file such Proceeding.




(c)

[Intentionally omitted]




(d)

Non-Assignable Contracts.  The Parties have agreed not to seek the consent or
other approval of the counterparty to any Transferable Contract.  To the extent
that Seller's right, title or interest in, to or under any Transferable Contract
may not be assigned without the consent, approval or authorization of any Third
Party, the Transaction Documents shall not constitute an agreement to assign
such right, title or interest if an attempted partial assignment would
constitute a breach of such Transferable Contract or violate any Law.  If any
attempted partial assignment would be ineffective or would materially impair
Buyer's rights and obligations under such Transferable Contract such that Buyer
would not acquire and assume the benefit and burden of all such rights and
obligations, then Seller shall administer such Transferable Contract for the
benefit of Buyer pursuant to, and subject to the terms and conditions of, the
O&M Agreement; provided that if the O&M Agreement expires or terminates before
the expiration or termination of such Transferable Contract, then Seller, at its
option (exercisable by notice to Buyer) and to the fullest extent permitted by
Law and such Transferable Contract, shall, from and after such expiration or
termination of the O&M Agreement, either (i) appoint Buyer to be Seller's agent
with respect to such Transferable Contract to the extent of the Transmission
Facilities, or (ii) enter into such reasonable arrangements with Buyer or take
such other actions as are necessary to provide Buyer with the same or
substantially similar rights and obligations under such Transferable Contract to
the extent of the Transmission Facilities.  Notwithstanding anything to the
contrary in the foregoing, for each Shared Contract subject to this Section
7.4(d) that survives the expiration or termination of the O&M Agreement, the
Parties shall enter into an appropriate arrangement pursuant to which Buyer
shall irrevocably appoint Seller as its attorney-





40

Execution Version - Confidential




--------------------------------------------------------------------------------







in-fact, coupled with an interest, under terms and conditions substantially
similar to those set forth in Section 7.4(b) for Partially Assigned Contracts
for the period after such expiration or termination.




(e)

Common Permits.  Since each Transferable Permit also includes Retained Interests
(a "Common Permit"), the Parties shall use Commercially Reasonable Efforts to
obtain, before the Closing Date, the consent and/or other appropriate
authorization from the issuing Governmental Authority to the partial assignment,
without recourse to Seller, of such Common Permit to the extent applicable to
the Transmission Facilities (or seek confirmation from the issuing Governmental
Authority that such consent and/or other authorizations is not required).  If
the Parties cannot effect such partial assignment (or obtain such confirmation)
before the Closing after using Commercially Reasonable Efforts to do so, then,
subject to Section 7.4(f), Seller shall administer any such Common Permit for
the benefit of Buyer pursuant to the O&M Agreement; provided that the Parties
shall continue to use Commercially Reasonable Efforts to obtain such consent
and/or other appropriate authorization of such Common Permit unless Seller shall
notify Buyer that such effort reasonably could be expected to adversely affect
any CL&P Facilities subject to such Common Permit.  If the O&M Agreement expires
or terminates before the expiration or termination of any Common Permit, then
Seller, at its option (exercisable by notice given to Buyer) and to the fullest
extent permitted by Law and such Common Permit, shall, from and after such
expiration or termination of the O&M Agreement, either:




(i)

continue to exclusively manage and control all matters that directly or
indirectly involve, could reasonably be expected to affect, and/or could
reasonably be expected to set precedent applicable to the Retained Interests
under such Common Permit.  In such case, Buyer will do all such acts, file all
such documents, and cause to be done all such other things as Seller may
reasonably request from time to time in connection with such Common Permit and
otherwise cooperate with Seller in such regard, in all instances at Buyer's sole
cost and expense; provided that the Parties shall share on a pro rata basis
(with Buyer’s share pro-rated in proportion to the adjusted gross plant value of
the Transmission Facilities covered by the Common Permit relative to the
adjusted gross plant value of all transmission facilities covered by the
applicable Common Permit) any fees and/or usage charges paid to any Governmental
Authority in connection with any Common Permit.  Buyer hereby appoints Seller
(and its agents) as the exclusive attorney-in-fact of Buyer for the purpose of
taking any action and executing any instrument that Seller may deem necessary or
advisable in connection with such Common Permit (including any Proceedings
relating to the same).  Buyer understands and agrees that the power of attorney
granted to Seller for such purpose is coupled with an interest and is
irrevocable, and Buyer, by virtue hereof, hereby ratifies all actions taken by
Seller (and its agents) as Buyer's attorney-in-fact.  Buyer acknowledges that
since the disposition of any matter involving such Common Permit will apply to
the Purchased Assets and the Retained Interests, Buyer shall have no recourse
whatsoever against Seller with respect to the disposition of any matter relating
to such Common Permit, and Buyer fully accepts and will bear the effects of any
Order and/or other result in such matter; or




(ii)

appoint, to the fullest extent permitted by Law and such Common Permit, Buyer to
be Seller's agent with respect to such Common Permit to the extent of the
Transmission





41

Execution Version - Confidential




--------------------------------------------------------------------------------







Facilities, subject to such reasonable terms and conditions as Seller may
require in connection with such appointment.




(f)

Non-Assignable Permit.  To the extent that Seller's right, title or interest in,
to or under any Transferable Permit (including any Common Permit) may not be
partially assigned without the consent, approval or authorization of any
Governmental Authority, which consent, approval or authorization has not been
obtained by the Closing Date, this Agreement shall not constitute an agreement
to partially assign such right, title or interest if an attempted partial
assignment would constitute a breach of such Transferable Permit or violate any
Law.  If any consent, approval or authorization to such partial assignment of
any such Transferable Permit shall not be obtained without recourse to Seller,
or if any attempted partial assignment would be ineffective or would materially
impair Buyer's rights and obligations under such Transferable Permit such that
Buyer would not acquire and assume the benefit and burden of all such rights and
obligations, then Seller shall administer such Transferable Permit for the
benefit of Buyer pursuant to, and subject to the terms and conditions of, the
O&M Agreement; provided that if the O&M Agreement expires or terminates before
the expiration or termination of such Transferable Permit, then Seller, at its
option (exercisable by notice to Buyer) and to the fullest extent permitted by
Law and such Transferable Permit, shall, from and after such expiration or
termination of the O&M Agreement, either (i) appoint Buyer to be Seller's agent
with respect to such Transferable Permit to the extent of the Transmission
Facilities, or (ii) enter into such reasonable arrangements with Buyer or take
such other actions as are necessary to provide Buyer with the same or
substantially similar rights and obligations under such Transferable Permit to
the extent of the Transmission Facilities.  Notwithstanding anything to the
contrary in the foregoing, for each Common Permit subject to this Section 7.4(f)
that survives the expiration or termination of the O&M Agreement, Seller shall
have the option to manage and control such Common Permit, or appoint Buyer, each
in accordance with Section 7.4(e), for the period after such expiration or
termination.




(g)

Buyer as Agent.  To the extent that Seller appoints Buyer as its agent for any
Transferrable Contract and/or Transferrable Permit, Buyer shall keep Seller
promptly informed of any act or omission by Buyer acting as Seller's agent.  In
addition to Buyer's indemnification obligations under Article 10, Buyer shall be
responsible for and shall indemnify, defend and save each Indemnified Person
harmless from and against any and all Claims, Orders, Proceedings, and
Liabilities whatsoever arising out of and/or related to any act or omission by
Buyer in connection with any Transferable Contract and/or Transferable Permit,
whether or not Buyer acted in its capacity as Seller's agent.




7.5

Regulatory Matters.  Notwithstanding anything to the contrary in this Agreement
and/or any of the other Transaction Documents, Seller shall retain sole and
exclusive control of all regulatory matters with respect to the Purchased Assets
before the Closing.  Except as provided below in this Section 7.5, Seller shall
control all regulatory matters with respect to the Purchased Assets after the
Closing.  This Section 7.5 shall apply during any period when the O&M Agreement
is not in full force and effect for whatever reason, including due to suspension
(in whole or in part), expiration, or termination.




(a)

Intent.  The Parties acknowledge the benefits associated with the consistency in





42

Execution Version - Confidential




--------------------------------------------------------------------------------







the participation in, and/or prosecution or defense of, any Regulatory
Proceeding after the Closing that involves (i) the Purchased Assets; and/or (ii)
the Purchased Assets and all or any portion of the M/N Project (irrespective of
whether also involving any other CL&P Facilities and/or other electric
transmission facilities of Seller).  This Section 7.5 reflects the desire of
Buyer to align its interests with those of Seller in such Regulatory
Proceedings, recognizing that the relative implications of the disposition of
any such Regulatory Proceedings will likely have similar effects on the
Purchased Assets and the M/N Project.




(b)

Pending Proceedings.  Seller shall exclusively manage and control all Regulatory
Proceedings pending as of the Effective Date that involve the Purchased Assets
(or any portion thereof), including FERC Proceedings and resulting judicial
Proceedings.  Schedule 7.5(b) describes all such pending Regulatory Proceedings.




(c)

Management.  After the Closing, Seller shall exclusively manage and control all
future Regulatory Proceedings that involve the Purchased Assets.  To the extent
Seller files any documents in such Regulatory Proceedings that are not available
to the public, Seller shall promptly provide to Buyer a copy of such documents
on a confidential basis; provided that Seller may (i) further condition such
disclosure on Buyer's compliance with additional restrictions designed to
preserve the confidentiality of such documents and/or the integrity of such
Regulatory Proceedings; and (ii) redact or otherwise withhold any portion of
such documents that contains information that Seller considers proprietary,
company confidential, or otherwise inappropriate for disclosure to a Third Party
but for such Regulatory Proceedings.




(d)

Buyer Actions.  Buyer, at its sole cost and expense, will perform all such acts,
file all such documents, and cause to be done all such other things as Seller
may reasonably request from time to time in connection with any Regulatory
Proceeding being managed by Seller hereunder and otherwise fully cooperate with
Seller in such regard.  Buyer hereby appoints Seller (and its agents) as the
exclusive attorney-in-fact of Buyer for the purpose of carrying out the
provisions of this Section 7.5 and taking any action and executing any
instrument that Seller may deem necessary or advisable to accomplish the
purposes hereof.  Buyer understands and agrees that the power of attorney
granted to Seller for purposes of this Section 7.5 is coupled with an interest
and is irrevocable, and Buyer hereby ratifies all actions taken by Seller (and
its agents) as Buyer's attorney-in-fact by virtue hereof.




(e)

Buyer Reservations.  Notwithstanding anything to the contrary in this Section
7.5:




(i)

Buyer reserves the right to participate in Regulatory Proceedings that involve
the Purchased Assets after the Closing in a manner that is not inconsistent
with, or in any other manner adverse to, the positions and/or actions being
taken and/or advanced by Seller.  To the extent that Buyer desires to exercise
such reserved right, the Parties shall reasonably cooperate and coordinate to
ensure that Buyer's participation supports Seller's efforts.  Without limiting
the generality of the foregoing, Buyer shall not file or otherwise submit any
documentation in any such pending Regulatory Proceeding without furnishing a
copy thereof to Seller no later than ten (10) Business Days before the date the
documentation is to be filed, and Buyer shall modify such documentation in a
manner reasonably requested by Seller; and





43

Execution Version - Confidential




--------------------------------------------------------------------------------










(ii)

Seller shall have no obligation whatsoever regarding, and the provisions of this
Section 7.5 shall not apply to, any Regulatory Proceeding initiated after the
Closing for the rate making and/or cost recovery on account of the Purchased
Assets (including Buyer's recovery pursuant to Section 6.5(a) of any costs
associated with the Transmission Facilities that are not recoverable from
regional customers).  Buyer reserves the right to fully and solely manage and
control any such Regulatory Proceeding; provided that nothing in this Section
7.5, this Agreement and/or any other Transaction Document shall prohibit,
restrict, limit and/or otherwise affect Seller's ability to participate in,
and/or to take any action or position (even if adverse or contrary to Buyer)
during the course of, any such Regulatory Proceeding as a party, intervener or
otherwise.




(f)

No Liability.  Seller shall have no Liability for, and Buyer shall have no
recourse whatsoever against Seller with respect to, the disposition of any
Regulatory Proceeding relating to the Purchased Assets.  Buyer fully accepts and
will solely bear the effects of any Order and/or other result in such Regulatory
Proceedings.




7.6

Reserved Rights.  Nothing in any of the Transaction Documents shall transfer or
convey, in whole or in part, any rights in the Purchased Assets beyond those
expressly granted in this Agreement.  Without limiting the generality of the
foregoing, and without limiting Seller's reservation and retention of rights and
property in any of the other Transaction Documents, Seller hereby reserves the
following rights with respect to the Purchased Assets:




(a)

Non-Electric Transmission/Distribution Uses.  Seller hereby reserves such
interest, entitlement and/or such other tangible and/or intangible right in, to,
associated with and/or arising out of the Purchased Assets (as the same may be
replaced, improved and/or altered from time to time) to the extent not integral
to the transmission and distribution of electric energy (collectively, "Reserved
Non-Transmission/Distribution Rights"); provided that Buyer has not already
exercised any such rights (or similar rights) with respect to the same location
or use proposed by Seller, where the prior and actual use of such rights by
Buyer prevents Seller from exercising the same or similar rights.  Nothing
herein or in any of the other Transaction Documents, including the Bill of Sale,
shall transfer or otherwise convey, in whole or in part, any of such Reserved
Non-Transmission/Distribution Rights to Buyer.  Reserved
Non-Transmission/Distribution Rights include communications, broadband or any
similar current or future technological advances for alternate uses of electric
transmission assets.  Seller shall be entitled to use and/or otherwise exploit
such Reserved Non-Transmission/Distribution Rights directly and/or through any
Affiliate of Seller and/or Third Party, and Buyer shall not be entitled to any
compensation of whatever form in connection with, and/or as a consequence of,
any such exercise of any Reserved Non-Transmission/Distribution Rights.  Buyer
acknowledges that some or all Reserved Non-Transmission/Distribution Rights may
rely on, and/or be a result of, the operation of the Purchased Assets, and Buyer
shall not take, and shall not allow any Person acting for or on behalf of Buyer
to take, any action that could interfere, restrict, or otherwise impair the
effectiveness of any Reserved Non-Transmission/Distribution Rights.  Seller
shall exercise any Reserved Non-Transmission/Distribution Rights in a manner
reasonably consistent with the manner in which Seller has exercised such right
with respect to similarly situated CL&P Facilities; provided that if Seller has
not yet exercised such right with respect to such CL&P





44

Execution Version - Confidential




--------------------------------------------------------------------------------







Facilities, Seller shall not exercise any Reserved Non-Transmission/Distribution
Rights in a manner that Seller, acting in good faith, would not exercise with
respect to similarly situated CL&P Facilities.




(b)

Communications.  The Parties acknowledge and agree that the Purchased Assets
exclude any and all current or future fiber optic and other equipment, devices
and material used for communication purposes (collectively, the "Excluded
Communication Assets"), including the fiber optic strands owned by NEON embedded
in the shield wire included in the Purchased Assets and any and all Contracts
related thereto (including the NEON Agreements).  Seller hereby reserves, on
behalf of itself and NEON (and any and all transferees, in whole or in part, of
each), the right to locate, attach, and otherwise preserve, replace, improve
and/or alter the Excluded Communication Assets on, in and/or as part of the
Purchased Assets.  To the fullest extent necessary, required, or appropriate,
Buyer hereby irrevocably grants, without additional cost, charge and/or other
compensation to Buyer of whatever nature, Seller and NEON, the right to so
locate, attach, and otherwise preserve, replace, improve and/or alter the
Excluded Communication Assets on, in and/or as part of the Purchased Assets for
the useful life of the Excluded Communication Assets (as the same may be
replaced, improved and/or altered from time to time).  In the event of any
casualty and/or other damage that affects both any of the Purchased Assets and
any Excluded Communication Assets, the Parties shall cooperate and coordinate in
the repair and, to the extent necessary or advisable, relocation and/or
replacement of such facilities.  Notwithstanding anything to the contrary in
this Agreement and/or in any of the other Transaction Documents, Buyer shall
purchase and receive the Purchased Assets subject and subordinate to the
respective rights and obligations of the parties under the NEON Agreements, and
Buyer shall take such action, without cost to Seller, NEON and/or any other
Person, as is necessary to fulfill and otherwise fully comply with the
obligations of the owner of the electric transmission facilities under such
agreements (to the extent that such action is permitted under the O&M
Agreement).  Seller shall exercise its right and perform its obligations under
the NEON Agreements with respect to the Purchased Assets in a manner reasonably
consistent with such exercise and performance with respect to similarly situated
CL&P Facilities.  Seller shall notify Buyer of any amendment to the NEON
Agreement to the extent that such amendment could reasonably be expected to
adversely affect Buyer's obligations under this Section 7.6(b).




(c)

Reserved Ancillary Rights.  Seller hereby reserves the right, directly and/or
indirectly (including through arrangements with any Affiliate of Seller or any
Third Party) to attach equipment, material and other property to, locate any
assets on, or otherwise use, any of the assets comprising the Purchased Assets
for any purpose other than electric transmission or distribution (collectively,
the "Reserved Ancillary Rights"); provided that (i) Buyer has not already
exercised any such rights (or similar rights) with respect to the same location
or use proposed by Seller, where such prior and actual use of such rights by
Buyer prevents Seller from exercising the same or similar rights; and (ii)
nothing in this Section 7.6(c) shall affect Seller's rights under Section 7.6(e)
with respect to Existing Electric Facilities.  Without limiting the generality
of the foregoing, and except as provided in the immediately preceding sentence,
the Reserved Ancillary Rights include the installation of any equipment,
materials and/or other assets to poles and/or structures for whatever purpose
other than for electric transmission or distribution unrelated to Existing
Electric Facilities.  Buyer shall not be entitled to any





45

Execution Version - Confidential




--------------------------------------------------------------------------------







compensation of whatever form in connection with, and/or as a consequence of,
any such exercise of any Reserved Ancillary Rights.  Seller shall bear all costs
and expenses arising out of the exercise of any Reserved Ancillary Rights,
including any repair and/or restoration of any portion of the Purchased Assets
affected by such exercise.  Nothing herein or elsewhere in any Transaction
Document shall transfer or otherwise convey, in whole or in part, any of the
Reserved Ancillary Rights to Buyer.  Seller shall be entitled to use and/or
otherwise exploit the Reserved Ancillary Rights directly and/or through
arrangements with any Affiliate of Seller or any Third Party.




(d)

Master Communications Leases.  Without limiting the generality of Section
7.6(c), the Parties acknowledge that the Purchased Assets exclude the rights and
obligations under master lease agreements with telecommunication providers
(collectively, the "Master Agreements"), including the site lease
acknowledgments issued as of the Closing Date thereunder and equipment attached
to the Transmission Facilities pursuant to the Master Agreements.  Seller hereby
reserves, on behalf of itself and such telecommunication providers (and any and
all transferees, in whole or in part, of each), the right to locate, attach, and
otherwise preserve, replace, improve and/or alter the equipment installed
pursuant to the Master Agreements.  To the fullest extent necessary, required,
or appropriate, Buyer hereby irrevocably grants, without additional cost, charge
and/or other compensation to Buyer of whatever nature, Seller and such
telecommunication providers, the right to so locate, attach, and otherwise
preserve, replace, improve and/or alter such equipment on, in and/or as part of
the Purchased Assets for the term of the applicable Master Agreement and/or site
lease acknowledgments issued thereunder (as the same may be replaced, improved
and/or altered from time to time).  In the event of any casualty and/or other
damage that affects both the Purchased Assets and any equipment installed under
a Master Agreement, the Parties shall cooperate and coordinate in the repair
and, to the extent necessary or advisable, relocation and/or replacement of such
equipment.  Notwithstanding anything to the contrary in this Agreement and/or
any of the other Transaction Documents, Buyer shall purchase and receive the
Purchased Assets subject and subordinate to the respective rights and
obligations of the parties under the Master Agreements, and Buyer shall take
such action, without cost to Seller, the applicable telecommunication provider
and/or any other Person, as is necessary to fulfill and otherwise fully comply
with the obligations of the owner of the electric transmission facilities under
the Master Agreements (to the extent that such action is permitted under the O&M
Agreement).  Seller shall manage and administer such Master Agreements that
affect the Purchased Assets in a manner reasonably consistent with its
management and administration of such Master Agreements as applicable to
similarly situated CL&P Facilities.  Seller shall notify Buyer of any amendment
to any Master Agreement to the extent that such amendment could reasonably be
expected to adversely affect Buyer's obligations under this Section 7.6(d).  Any
future attachment of new (as opposed to replacement) equipment to the
Transmission Facilities pursuant to any current or future Master Agreement shall
be pursuant to the Reserved Ancillary Rights.




(e)

Existing Electric Facilities.  Seller hereby reserves the right, directly and/or
indirectly (including through arrangements with any Affiliate of Seller or any
Third Party) to locate, attach, and otherwise preserve, and, at Seller’s
expense, to replace, improve and/or alter any and all existing electric
transmission (to the extent not accounted by Seller as part of the Purchased
Assets) and/or distribution wires, equipment and/or related facilities on, in
and/or as





46

Execution Version - Confidential




--------------------------------------------------------------------------------







part of the Purchased Assets as of the Closing Date (collectively, the "Existing
Electric Facilities").  To the fullest extent necessary, required, or
appropriate, Buyer hereby irrevocably grants Seller the right to so locate,
attach, and otherwise preserve, replace, improve and/or alter the Existing
Electric Facilities on, in and/or as part of the Purchased Assets for the useful
life of the Existing Electric Facilities (as the same may be replaced, improved
and/or altered from time to time).  In consideration of such use of the
Purchased Assets for the Existing Electric Facilities, Seller shall pay to Buyer
a monthly usage fee, in arrears, equal to Ten Thousand Dollars ($10,000.00) (the
"Monthly Usage Fee"), commencing with the first full month after the Closing
Date and ending with the month in which Seller removes the Existing Electric
Facilities from the Purchased Assets (and prorated (based on the days of usage)
for such final month).  Buyer shall prepare and submit monthly invoices to
Seller for payment of the Monthly Usage Fee, and Seller shall pay such invoices
within thirty (30) days after receipt; provided that Seller reserves the right
to offset the Monthly Usage Fee against any amounts then due to Seller under the
Transaction Documents, including amounts due from Buyer for services rendered
under the O&M Agreement.  In the event of any casualty and/or other damage that
affects both any of the Purchased Assets and any Existing Electric Facility, the
Parties shall cooperate and coordinate in the repair and, to the extent
necessary or advisable, relocation and/or replacement of such facilities.
 Nothing herein or elsewhere in any Transaction Document shall transfer or
otherwise convey, in whole or in part, any of the Existing Electric Facilities
to Buyer.  Seller shall be entitled to use and/or otherwise exploit the Existing
Electric Facilities directly and/or through arrangements with any Affiliate of
Seller or any Third Party.  The Parties acknowledge that the terms and
conditions of this Section 7.6(e), including the Monthly Usage Fee, have
resulted from negotiations between the Parties, and nothing in this Section
7.6(e) or in any of the other Transaction Documents shall prejudice, establish
precedent, and/or otherwise affect in any manner whatsoever the respective
rights of each Party with respect to the attachment and/or other collocation of
assets of Third Parties on, in and/or as part of any of the electric
transmission and/or distribution facilities of such Party.




(f)

Access Rights.  In addition to the rights of Seller and NEON under the NEON
Agreements and of Seller and the telecommunication providers under the Master
Agreements, Seller hereby reserves the right to access each of the assets
comprising the Purchased Assets to install, maintain, repair, operate and/or
otherwise exploit any and all of the rights and/or assets reserved to and/or
retained by Seller under this Agreement, including the Reserved Assets and the
Reserved Rights.  To the fullest extent necessary, required, or appropriate,
Buyer hereby irrevocably grants, without additional cost, charge and/or other
compensation to Buyer of whatever nature, Seller the right, on behalf of itself
and any other Persons having an interest, to so access the Purchased Assets, or
any part thereof.  Seller (or such other Persons) will reasonably coordinate
such access with Buyer (or the Person retained by Buyer to maintain the
Purchased Assets).




Seller's rights to exercise Reserved Rights and to attach and otherwise locate
Excluded Communication Assets, Existing Electric Facilities and/or
telecommunications equipment under the Master Agreements shall continue until
the Purchased Assets have been dismantled pursuant to Section 7.7.  Seller shall
not exercise any of the Reserved Rights and/or locate Reserved Assets in a
manner (determined as of the date of such exercise) that impairs the operation
and maintenance of the Transmission Facilities for the transmission of electric
energy as part of the





47

Execution Version - Confidential




--------------------------------------------------------------------------------







regional transmission grid in accordance with Good Utility Practices.  Buyer
shall promptly notify Seller of any instance in which Buyer in good faith
believes that such exercise could reasonably be expected to result in such a
violation of Good Utility Practices.  Such notice shall include reasonable
detail regarding the alleged consequence and a certification to the effect that
to the extent applicable, Buyer currently prohibits such installations and/or
uses in connection with its other transmission facilities (or indicating the
conditions under which Buyer permits the same).  The Parties shall proceed
pursuant to Article 12 of this Agreement to resolve any resulting dispute.  The
provisions of this Section 7.6 shall survive until the termination of this
Agreement after the Closing pursuant to Section 7.7(d).




7.7

Retirement.




(a)

Retirement Decision.  The Parties acknowledge that since the Purchased Assets
are interconnected to Seller's transmission facilities, Buyer shall not retire
and/or take any action that could result in the retirement of any of the assets
comprising the Purchased Assets except in connection with Seller's decision to
retire Seller's interconnecting transmission facilities.  Subject to the receipt
of required retirement approvals, including those from ISO-NE, Buyer shall take
such action as appropriate to effect such retirement in a manner consistent with
the retirement, in whole or in part, of such interconnecting facilities of
Seller.  Each Party shall promptly notify the other Party after it becomes aware
of any public effort to retire any of the assets comprising the Purchased Assets
in whole or in part, and without limiting Section 7.5, the Parties shall
reasonably coordinate and cooperate during the retirement process.




(b)

Dismantling; Restoration.  Buyer shall bear sole responsibility for any and all
costs and expenses of dismantling and removing any retired Purchased Assets and
restoring the site in accordance with the terms of the License Agreement.  Buyer
shall commence such dismantling in coordination with Seller's dismantling of
Seller's transmission facilities that interconnect to such retired Purchased
Assets.  Notwithstanding anything to the contrary in the foregoing, Buyer shall
complete the dismantling, removal and restoration no later than two (2) years
after the retirement of such Purchased Assets or such longer period as may be
reasonably required and in accordance with Good Utility Practices (provided that
such longer period shall not exceed five (5) years after the retirement of such
Purchased Assets without Seller's prior written consent which shall not be
unreasonably withheld).




(c)

O&M Agreement.  Nothing in this Section 7.7 or elsewhere in this Agreement shall
modify, limit or otherwise affect the obligations of Buyer under the O&M
Agreement with respect to the retirement, in whole or in part, of the Purchased
Assets.




(d)

Termination.  Unless earlier terminated in accordance with the terms hereof,
this Agreement shall remain in effect until the retirement and dismantling of
the Purchased Assets in accordance with this Section 7.7; provided that
termination shall not effect any obligations hereunder that expressly survive
termination (including the provisions of Article 10, Article 12 and Article 13).
 The provisions of this Section 7.7 shall remain in effect until such
termination.








48

Execution Version - Confidential




--------------------------------------------------------------------------------







7.8

Expenses.




(a)

Irrespective of whether the Transaction is consummated, all costs and expenses
incurred by and/or on behalf of Buyer and/or its Affiliates in connection with
this Agreement, any other Transaction Documents, and/or the Transaction will be
solely borne by Buyer.




(b)

Irrespective of whether the Transaction is consummated, Buyer shall solely bear
and pay all costs and expenses incurred by and/or on behalf of Seller and/or its
Affiliates in connection with this Agreement, any other Transaction Documents,
and/or the Transaction, including all costs and expenses incurred by Seller in
connection with:




(i)

the structuring of the Transaction, including legal fees and consulting costs
incurred in the investigation of such structures;




(ii)

the preparation, negotiation and execution of this Agreement, the other
Transaction Documents and/or the Guaranty, including legal fees and consulting
costs;




(iii)

the preparation, submission and prosecution of Seller's Regulatory Approvals,
including legal fees and consulting costs;




(iv)

the acquisition of consents and other approvals from Third Parties in
furtherance of the Transaction, including the assignment of the Transferable
Contracts and Transferable Permits pursuant to Section 7.4; and




(v)

the consummation of the Transaction.




To the extent not presented for payment (and paid by Buyer) at the Closing,
Buyer shall pay the full amount invoiced by Seller for reimbursement under this
Section 7.8(b) within thirty (30) days after the date of invoice.  Payment shall
be made by wire transfer to an account from time to time designated by Seller,
or by other mutually agreeable method(s).




(c)

Notwithstanding anything to the contrary in Section 7.8(b), if the Transaction
has not been consummated and Seller has retained the Deposit pursuant to Section
3.1(b), then the amount of the Deposit shall be credited against Buyer's
obligation to reimburse Seller for transaction costs pursuant to Section 7.8(b)
such that Buyer shall be responsible only for that portion of Seller's
transaction costs, if any, in excess of One Million Dollars ($1,000,000.00).
 Nothing in the foregoing shall imply or otherwise require Seller to refund any
portion of the retained Deposit if Seller's transaction costs are less than One
Million Dollars ($1,000,000.00), and Seller's return of the Deposit to Buyer
shall not affect in any manner whatsoever Buyer's obligations under this Section
7.8.




(d)

If Buyer fails to make any payment to Seller when due under any Transaction
Document, interest shall accrue thereon at the rate of one and one-half percent
(1.5%) per month (or if less, the maximum rate allowable by Law (including under
applicable FERC requirements)) from the date of issuance of the applicable
invoice or other written request for payment, which shall be immediately due and
payable.  Buyer shall pay for all reasonable costs





49

Execution Version - Confidential




--------------------------------------------------------------------------------







of collection and enforcement, including reasonable attorneys' fees, which may
be incurred by Seller in collecting or attempting to collect amounts due to
Seller under any Transaction Document or in otherwise enforcing its rights and
remedies against Buyer under any Transaction Document including its
indemnification rights under Article 10.




(e)

The provisions of this Section 7.8 shall survive termination of this Agreement.




7.9

Right of First Refusal.




(a)

Intent.  Notwithstanding any other provision contained in this Agreement, in the
event that Buyer suffers a Transfer or desires to Transfer any right, title or
interest, including operating rights, whether by operation of Law or otherwise,
in and to the Purchased Assets (as the same may be replaced, improved and/or
altered from time to time), or otherwise desires to Transfer the Purchased
Assets, to any Person, or initiates, solicits, proposes, holds any negotiations,
discussions, enters into any agreements, or provides any material information
to, any Person concerning a Transfer, Seller shall have a right of first refusal
to acquire from Buyer and/or such transferee such right, title and interest in
and to such Purchased Assets.  This Section 7.9 shall exclude, and the Right of
First Refusal shall not apply to, (i) any Transfer to CMEEC; and (ii) any
conditional assignment and/or pledge of all or any portion of the Purchased
Assets and the associated rights, obligations and/or interests under the
Transaction Documents as collateral security as contemplated in Section
14.6(c)(ii); provided that any Transfer in connection with the exercise of
rights to realize on such collateral shall be subject to the Right of First
Refusal.  Nothing in this Section 7.9 shall relieve Buyer from complying with
Section 14.6 with respect to any Transfer.




(b)

Buyer Notice.  To effect the foregoing, Buyer shall notify Seller no later than
ten (10) days after Buyer suffers a Transfer or decides to Transfer the
Purchased Assets and/or pursue any transaction that could result in a Transfer
(including any unsolicited proposal for a Transfer), and shall promptly provide
to Seller a detailed summary of the material terms of such proposed Transfer and
copies of any and all material documents (including any offering or similar
memorandum, correspondence with potential transferees, draft and final
agreements, and proposed filings with Governmental Authorities) (the "Buyer
Notice").  Buyer also shall provide such information regarding the potential
Transfer as Seller may request and shall meet with Seller from time to time to
discuss in good faith any proposed Transfer.  The Buyer Notice shall constitute
an irrevocable offer by Buyer to sell the Purchased Assets described in the
Buyer Notice.




(c)

First Refusal.  Seller shall have the prior right, exercisable by it in its sole
and absolute discretion, to consummate the proposed Transfer to Seller (the
"Right of First Refusal") either on substantially the same terms and conditions
contained in the Buyer Notice, or for fair market value.  Within thirty (30)
days after Seller's receipt of any Buyer Notice, Seller shall provide written
notice to Buyer indicating whether Seller desires to exercise the Right of First
Refusal and to consummate the proposed Transfer either on substantially the same
terms and conditions set forth in such Buyer Notice, or for fair market value.
 If Seller elects to exercise the Right of First Refusal, the Parties shall
consummate the Transfer in a timely manner.  If Seller elects not to exercise
the Right of First Refusal, Buyer shall have the right to consummate the





50

Execution Version - Confidential




--------------------------------------------------------------------------------







proposed Transfer with the proposed transferee on terms and conditions no more
favorable to the proposed transferee than as set forth in such Buyer Notice
within one hundred eighty (180) days after the date of such Buyer Notice.  If
Buyer fails to consummate such proposed Transfer to the proposed transferee
within such one hundred eighty (180) day period, the affected Purchased Assets
shall again be subject to the terms of Seller's Right of First Refusal as
described in this Section 7.9.  If the consideration set forth in any Buyer
Notice consists of any property or value other than cash, and Seller elects to
purchase the affected Purchased Assets on substantially the same terms and
conditions set forth in the Buyer Notice, then Seller shall have the right to
elect to pay, in cash, the fair market value of such non-cash consideration.
 Seller shall make such election by giving written notice to Buyer in the
acceptance of the offer under the Buyer Notice.  If the Parties cannot agree on
such fair market value within fifteen (15) days after such election, the Parties
shall retain the Independent Accounting Firm to determine such fair market
value, the costs of which shall be borne equally by the Parties.  Seller's Right
of First Refusal shall be assignable to its Affiliates.  Nothing in this Section
7.9 shall modify, alter or otherwise affect any other agreement between the
Parties with respect to any Transfer (including restrictions on Transfer in this
Agreement).




(d)

Disputes.  In the event that a dispute exists between the Parties with regard to
the terms and conditions of the consummation of the Right of First Refusal,
Seller shall have the right to consummate such transaction pending the
resolution of such dispute pursuant to Article 12, and the relevant closing
documents shall be amended to reflect the results of such dispute resolution
Proceeding.  Without limiting the generality of the foregoing, if the dispute
concerns fair market value of non-cash consideration, and if Seller exercises
its right to consummate the transaction pending the resolution of any such
dispute, then the Parties shall consummate such transaction based on Seller's
good faith estimate of such consideration or value, subject to subsequent
adjustment based on the resolution of such dispute by the Independent Accounting
Firm.




(e)

Survival.  Without limiting Section 14.6 of this Agreement, the Right of First
Refusal shall survive any Transfer of any and all Purchased Assets, and the
assumption and assignment agreement contemplated in Section 14.6 shall include
an acknowledgement of such survival and continuing effect with respect to such
transferred assets in a form acceptable to Seller.




7.10

Buy-Back Option.




(a)

Option.  Upon the occurrence of any of the following:




(i)

an Event of Default by Buyer;

(ii)

an Event of Default by Buyer under, and as defined in, the O&M Agreement after
the expiration of all applicable cure periods;

(iii)

a default by Buyer under the License Agreement pursuant to Section 10.1 of the
License Agreement that Buyer fails to cure pursuant to said Section 10.1; and/or

(iv)

a default by Buyer under the Step-In Agreement pursuant to Section 2.2(b)(ii) of
the Step-In Agreement that Buyer fails to cure pursuant to said Section
2.2(b)(ii).








51

Execution Version - Confidential




--------------------------------------------------------------------------------







and without limiting any and all other rights and remedies available to Seller,
at Seller's option, Seller may repurchase from Buyer any and all Purchased
Assets conveyed to Buyer under this Agreement (as the same may be replaced,
improved and/or altered from time to time) as of the date of any such
occurrence, for a sum equal to the net book value of such Purchased Assets on
Buyer's books as of the exercise date, reduced by ten percent (10%) of such net
book value (the "Buy-Back Option"); provided that if Seller exercises the
Buy-Back Option at any time before January 1, 2017, then Seller shall compare
such calculated option price against Seller's good faith estimate of the net
book value of the Purchased Assets that Seller would have maintained (consistent
with the methodology applied by Seller for similarly-situated CL&P Facilities)
as of the exercise date if the Closing had not occurred, and if such net book
value estimated by Seller is less than such calculated option price, then the
consideration to be paid by Seller on account of the Buy-Back Option shall be
Seller's estimated net book value.  Seller shall be entitled to exercise the
Buy-Back Option at any time within thirty (30) days after Seller becomes aware
of any such occurrence by notifying Buyer in writing of its intention to do so.
 The closing of the transaction involving such repurchase by Seller of the
Purchased Assets from Buyer (the "Repurchase Closing") shall occur within sixty
(60) days after Seller and, if necessary, Buyer obtain the necessary final
approvals to do so from FERC, DPUC and/or any other Governmental Authority.
 Seller shall have the right to set-off against the purchase price any
unrecovered damages or other amounts due and owing to Seller from Buyer at the
time of any Repurchase Closing.  The O&M Agreement, the Step-In Agreement and
the License Agreement shall remain in effect until consummation of the
Repurchase Closing, at which time such agreements shall be deemed terminated.
 The rights provided for in this Section 7.10 shall expire if Seller fails to
exercise the Buy-Back Option within such thirty (30) day period; provided that
such expiration shall not affect in any manner whatsoever Seller's right to
exercise the Buy-Back Option as a result of any subsequent occurrence that
triggers the Buy-Back Option.  The repurchase by Seller pursuant to this Section
7.10 shall be on an "as is, where is" basis free and clear of any liens or other
encumbrances, with terms and conditions substantially the same as those set
forth in Article 2 of this Agreement (other than Section 2.5 and other similar
inapplicable provisions).




(b)

Disputes.  In the event that a dispute exists between the Parties with regard to
the terms and conditions of the consummation of the Buy-Back Option, Seller
shall have the right to consummate such transaction pending the resolution of
such dispute pursuant to Article 12, and the relevant closing documents shall be
amended to reflect the results of such dispute resolution Proceeding.  Without
limiting the generality of the foregoing, if the dispute concerns the value of
the Purchased Assets to be conveyed to Seller, and if Seller exercises its right
to consummate the transaction pending the resolution of any such dispute, then
the Parties shall consummate such transaction based on the net book value of
such transferred assets with the ten percent (10%) discount referenced in
Section 7.10(a), subject to subsequent adjustment based on the results of such
dispute resolution Proceeding.




(c)

Satisfaction of Approvals.  If Seller elects to exercise the Buy-Back Option,
each Party shall use Commercially Reasonable Efforts to obtain the final,
non-appealable approvals from FERC, DPUC and/or any other Governmental Authority
necessary for the Parties to complete the Repurchase Closing and otherwise take,
or cause to be taken, all actions, and to perform, or cause to be performed, all
things necessary, proper or advisable under Law to consummate and make effective
the Repurchase Closing.  Each Party will reasonably cooperate





52

Execution Version - Confidential




--------------------------------------------------------------------------------







with the other Party in the other Party's pursuit of obtaining such approvals
that are capable of being obtained by the other Party.  No Party shall, without
prior written consent of the other Party, take or fail to take any action that
might reasonably be expected to prevent or materially impede, interfere with or
delay the Repurchase Closing.  Notwithstanding anything to the contrary in the
foregoing or elsewhere, Seller shall have no obligation to assist, support
and/or otherwise take any action to advance any approvals that Buyer needs to
allow the exercise of the Buy-Back Option unless Seller, in good faith, expects
that the rates to be charged to customers of Seller or its Affiliates for the
transmission of electricity at any time after the Repurchase Closing date will
be equal to or lower than such rates if Buyer had retained the Purchased Assets.
 Seller hereby reserves, and nothing in this Agreement or elsewhere shall
prohibit, restrict, limit and/or otherwise affect, Seller's ability to take any
action or position (even if adverse or contrary to Buyer and/or its Affiliates)
to advocate and/or otherwise advance through any means the principle set forth
in the immediately preceding sentence.




(d)

Survival.  Without limiting Section 14.6 of this Agreement, the Buy-Back Option
shall survive any Transfer of any and all Purchased Assets, and the assumption
and assignment agreement contemplated in Section 14.6 shall include an
acknowledgement of such survival and continuing effect with respect to such
transferred assets in a form acceptable to Seller.




7.11

Limitations.




(a)

Additional Installations.  Buyer acknowledges that Seller has not conveyed to
Buyer, and the License Agreement does not prohibit or otherwise affect in any
manner whatsoever, the right of Seller to erect, install, construct,
reconstruct, repair, maintain, replace, relocate, inspect, patrol, expand,
operate and/or remove any poles, towers, crossarms, guys, foundations, anchors,
braces, ducts, manholes, fences, gates, and other structures, lines, wires,
filament, cables, including fiber optic and communication cables, other
conductors, antennas, and other structures, fixtures and appurtenances useful
for the conducting and the transmission and distribution of electric current,
energy, intelligence, wireless signals, light and communications of any
character (collectively, the "Additional Installations").  Seller shall be
entitled to make and/or otherwise exploit such Additional Installations directly
and/or through any Affiliate of Seller and/or any Third Party, and Seller shall
have the right, at Seller's sole cost and expense, to relocate all or any
portion of the assets comprising the Purchased Assets to accommodate any such
Additional Installations.  Seller shall provide Buyer reasonable notice of any
such Additional Installations, including any planned and/or potential relocation
of any of the assets comprising the Purchased Assets, and the Parties shall
reasonably cooperate and coordinate to effect such Additional Installations in a
timely and cost-effective manner and to minimize, to the extent possible, any
conflict between the Parties' respective activities on the property subject to
the License Agreement.  If requested by either Party, the Parties shall
negotiate in good faith to amend the License Agreement in connection with
Seller's exercise of rights with respect to Additional Installations, including
in order for Buyer to retain the requisite rights to own, maintain and operate
the Purchased Assets.  Buyer shall not take any action, and shall not allow any
Person acting for or on behalf of Buyer to take any action, that could
reasonably be expected to affect Seller's exercise of rights with respect to
Additional Installations, including the installation of gates or other
obstructions that could reasonably be expected to interfere with Seller's free
and unrestricted access to the property subject to the





53

Execution Version - Confidential




--------------------------------------------------------------------------------







License Agreement.  Seller shall not install any Additional Installation in a
manner that unreasonably interferes with Buyer's ownership and operation of the
Purchased Assets for the transmission of electric energy as part of the regional
transmission grid in accordance with Good Utility Practices.  Buyer shall
promptly notify Seller of any instance in which Buyer in good faith believes
that such Additional Installation could reasonably be expected to result in a
violation of Good Utility Practices.  Such notice shall include reasonable
detail regarding the alleged consequence and a certification to the effect that
Buyer currently prohibits such installations and/or uses in connection with its
other transmission facilities (or indicating the conditions under which Buyer
permits the same).  The Parties shall proceed pursuant to Article 12 of this
Agreement to resolve any resulting dispute.




(b)

Seller Condemnation Rights.  Entering into this Agreement and transferring the
Purchased Assets shall not constitute a waiver of Seller's condemnation, eminent
domain and/or other rights to acquire property through involuntary process
and/or other Proceeding, including the right to condemn Buyer's interest in any
of the assets comprising the Purchased Assets and any and all other rights
granted by Seller or any other Person in connection therewith.  Nothing in this
Section 7.11(b) shall constitute Buyer's acceptance, acknowledgement and/or
other agreement with respect to the existence of any rights of Seller to
condemn, exercise the power of eminent domain and/or otherwise acquire the
Purchased Assets through involuntary process, and Buyer reserves all rights and
defenses regarding whether Seller possesses any of such rights with respect to
the Purchased Assets.




(c)

Waiver of Buyer Condemnation Rights.  Buyer, on behalf of itself and its
successors and assigns, hereby irrevocably and fully forever waives and releases
any and all rights (whether conferred on any of such Persons by statute, the
constituent documents of such Person and/or any other method) to condemn,
exercise the power of eminent domain and/or otherwise acquire through
involuntary process and/or other Proceeding any right, title and/or interest of
whatever nature of Seller and/or any of its Affiliates in and to the M/N Project
and/or any portion thereof.  Neither Buyer nor any such other Person shall
threaten and/or bring any Claim and/or commence any Proceeding attempting to
effect any such condemnation and/or other acquisition, and, in the event that
Buyer or any of such Persons should do so, Buyer shall be liable to Seller
and/or such Affiliate(s) for any Liabilities (including attorneys' fees)
suffered or incurred in the defense of such Claim and/or Proceeding and/or in
the enforcement and/or attempted enforcement of this Section 7.11(c).  This
Section 7.11(c) shall not affect any and all rights of Buyer to condemn,
exercise the power of eminent domain and/or otherwise acquire through
involuntary process the property of any Third Party as required for the
ownership, operation and maintenance of the Purchased Assets and their operation
as electric transmission facilities interconnected with the regional
transmission grid administered by ISO-NE, including (i) as contemplated in, and
subject to, the License Agreement; and (ii) the exercise of such power against
any Third Party (including a lender and/or indenture trustee of Seller's
mortgage indenture) that has foreclosed and/or otherwise acquired a fee simple
ownership interest in the CL&P Property subject to the License Agreement in a
manner that materially and adversely affects Seller's ability to perform its
obligations under the License Agreement.  Nothing in this Section 7.11(c) shall
constitute Seller's acceptance, acknowledgement and/or other agreement with
respect to the existence of any rights of Buyer to condemn, exercise the power
of eminent domain and/or otherwise acquire the property of Seller and/or any of
its Affiliates through





54

Execution Version - Confidential




--------------------------------------------------------------------------------







involuntary process, and Seller, on behalf of itself and its Affiliates,
reserves all rights and defenses regarding whether Buyer possesses any of such
rights.




(d)

Franchise Preservation.  Entering into this Agreement and the transferring the
Purchased Assets shall not constitute a waiver of Seller's franchise rights nor
Seller's permission or assent for Buyer or any other Person to own or operate
any other transmission facilities within Seller's service territory.  Buyer
shall refrain from, and shall not support its Affiliates in, directly or
indirectly taking any action and/or otherwise supporting any effort that could
be reasonably expected to use in any manner the Transaction (including any of
the Transaction Documents) for purposes of furthering such waiver, permission,
assent and/or the functional equivalent thereof.  Without limiting the
generality of the foregoing, Buyer shall not directly or indirectly use, and
shall not support the use by its Affiliates of this Agreement and the
consummation of all or any portion of the Transaction as precedent or other
evidence of Seller's support of and/or willingness to accept the shared
development, construction and/or ownership of Seller's current or proposed
transmission facilities.  Seller expressly disclaims any such implication.  The
Transaction constitutes a negotiated structure designed to accomplish the mutual
goals of the Parties based on the unique circumstances associated with the M/N
Project.  This Agreement shall not affect in any manner whatsoever the franchise
and other rights of Seller or its Affiliates.




(e)

Survival.  The provisions of this Section 7.11 shall survive termination of this
Agreement.




ARTICLE 8.

CONDITIONS PRECEDENT




8.1

Buyer's Conditions.  The obligation of Buyer to consummate the portions of the
Transaction to be performed by it in connection with the Closing is subject to
the timely fulfillment or waiver of each and all of the following conditions:




(a)

The representations and warranties of Seller set forth in Article 5 shall be
true and correct in all material respects at and as of the Closing Date;




(b)

Seller shall have performed and complied in all material respects with all of
its covenants, agreements and obligations hereunder through the Closing;




(c)

Buyer shall have received the regulatory and/or other approvals and Permits
required in connection with the execution, delivery or performance of the
Transaction Documents by Buyer as set forth in Schedule 8.1(c) (collectively,
"Buyer's Regulatory Approvals"), all on final and non-appealable terms and
conditions acceptable to Buyer in its sole and absolute discretion;




(d)

Seller shall have received the Seller's Regulatory Approvals without terms and
conditions that are reasonably likely to have an adverse effect on Buyer and/or
any of the Purchased Assets, as determined by Buyer in its sole and absolute
discretion;




(e)

There shall not be any Order in effect or pending that would prevent or inhibit
consummation of the Transaction;





55

Execution Version - Confidential




--------------------------------------------------------------------------------










(f)

Seller shall have complied in all material respects with the delivery
requirements of Section 4.2;




(g)

Buyer (or its designee) shall have closed, on or before May 15, 2011, a tax
exempt bond financing secured solely by the revenues from the Transmission
Facilities: (i) in the full amount necessary to acquire the Purchased Assets and
to fund all required reserves and expenses of such acquisition and financing;
(ii) with a term of not less than 30 years and with an all-in blended interest
cost to Purchaser (including the cost of any credit or liquidity enhancement,
swap payments, bond insurance or issuance premium) of not in excess of 4.75%;
and (iii) with interim maturities and sinking fund payments and such other
terms, conditions and covenants as shall be satisfactory to Buyer in its sole
discretion; and




(i)

The Parties shall have agreed on the Cost Allocation for the initial Calculation
Period under the O&M Agreement, as determined in accordance with the O&M
Agreement, and Buyer shall have paid the first monthly installment of such Cost
Allocation pursuant to the O&M Agreement.




The conditions precedent set out in this Section 8.1 are inserted for the
exclusive benefit of Buyer, and any such condition may be waived in whole or in
part by Buyer by (written) notice to Seller prior to the Closing.  In the event
that all of the conditions precedent set out in this Section 8.1 are not
fulfilled or waived on or before April 30, 2011, Buyer may terminate this
Agreement upon written notice to Seller in accordance with Section 14.2, and, in
such event, the Parties shall be released from any and all obligations under
this Agreement and the other Transaction Documents, except for the obligations
hereunder that survive termination.




8.2

Seller's Conditions.  The obligation of Seller to consummate the portions of the
Transaction to be performed by it in connection with the Closing is subject to
the timely fulfillment or waiver of each and all of the following conditions:




(a)

The representations and warranties of Buyer set forth in Article 5 shall be true
and correct in all material respects at and as of the Closing Date;




(b)

Buyer shall have performed and complied in all material respects with all of its
covenants, agreements and obligations hereunder through the Closing;




(c)

Buyer shall have received the Buyer's Regulatory Approvals without terms and
conditions that are reasonably likely to have an adverse effect on Seller and/or
any of the CL&P Facilities, as determined by Seller in its sole and absolute
discretion;




(d)

Seller shall have received the regulatory and/or other approvals and Permits
required in connection with the execution, delivery or performance of the
Transaction Documents by Seller as set forth in Schedule 8.2(d) (collectively,
"Seller's Regulatory Approvals"), all on final and non-appealable terms and
conditions acceptable to Seller in its sole and absolute discretion;





56

Execution Version - Confidential




--------------------------------------------------------------------------------










(e)

There shall not be any Order in effect or pending that would prevent or inhibit
consummation of the Transaction;




(f)

Buyer shall be (i) a Participating Transmission Owner in good standing under the
TOA and otherwise with ISO-NE; and (ii) participant of CONVEX (including as a
counterparty to an agreement for CONVEX services that include transmission
system operating functions, emergency load shedding and restoration services);




(g)

Buyer and CMEEC shall have performed and complied in all material respects with
all of their respective covenants, agreements and obligations under the Support
Agreement;




(h)

Buyer and CMEEC shall have performed and complied in all material respects with
all of their respective covenants, agreements and obligations under any Contract
between Buyer and/or CMEEC, as one party, and Seller and/or any of its
Affiliates, as the other party;




(i)

Buyer shall have complied in all material respects with the delivery
requirements of Section 4.3; and




(j)

The Parties shall have agreed on the Cost Allocation for the initial Calculation
Period under the O&M Agreement, as determined in accordance with the O&M
Agreement, and Buyer shall have paid the first monthly installment of such Cost
Allocation pursuant to the O&M Agreement.




The conditions precedent set out in this Section 8.2 are inserted for the
exclusive benefit of Seller, and any such condition may be waived in whole or in
part by Seller by (written) notice to Buyer prior to the Closing.  In the event
that all of the conditions precedent set out in this Section 8.2 are not
fulfilled or waived on or before April 30, 2011, Seller may terminate this
Agreement upon written notice to Buyer in accordance with Section 14.2, and, in
such event, the Parties shall be released from any and all obligations under
this Agreement and the other Transaction Documents, except for the obligations
hereunder that survive termination.




8.3

Satisfaction of Conditions Precedent.




(a)

Each Party will pursue satisfaction of the conditions precedent to its
respective obligations under this Agreement that are capable of being satisfied
by such Party in accordance with its usual and customary business practice and,
subject to the No Harm Principle, each Party will reasonably cooperate with the
other Party in the other Party's pursuit of satisfaction of the conditions
precedent to the other Party's obligations under this Agreement that are capable
of being satisfied by the other Party.




(b)

Notwithstanding anything to the contrary in this Article 8 or elsewhere in this
Agreement, Seller shall have the right to terminate this Agreement and the
Transaction if during any Proceeding relating to any of Buyer's Regulatory
Approvals, any of Seller's Regulatory





57

Execution Version - Confidential




--------------------------------------------------------------------------------







Approvals, the M/N Project and/or any of the CL&P Facilities, Seller, in
Seller's sole judgment, believes that any Third Party (including FERC or any
other Governmental Authority) has taken, and/or attempted to take, action
through whatever means (including through statements), that could reasonably be
expected to result in, any Governmental Authority reopening, reviewing,
investigating and/or otherwise inquiring in whatever form into Seller's recovery
through rates of costs incurred in connection with the development,
construction, installation, ownership, use, operation and/or maintenance of the
M/N Project.  Seller shall notify Buyer in accordance with Section 14.2 at least
forty-eight (48) hours before the effective date of such termination (unless
Seller reasonably determines that the action is required in less than
forty-eight (48) hours, in which case such notice period shall be whatever is
reasonable under the circumstances), and during the period between Buyer's
receipt of such notice and the effective date of termination, the Parties shall
confer in good faith to determine whether such inquiry into Seller's recovery
through rates of such costs can be immediately and permanently terminated
without risk of such Governmental Authority reopening it.  In the event that
such inquiry cannot be so immediately and permanently terminated, termination of
this Agreement shall be effective as of the date set forth in Seller's notice,
and the Parties shall be released from any and all obligations under this
Agreement and the other Transaction Documents (except for the obligations
hereunder that survive termination).




8.4

Closing Deadline.  Notwithstanding anything to the contrary in this Agreement
and/or any of the other Transaction Documents, if the Closing has not occurred
on the Closing Date, this Agreement and the other Transaction Documents shall
automatically terminate in accordance with Section 9.1(d).  If the Closing has
not occurred on the Closing Date due to the failure to timely fulfill any of the
conditions precedent to Closing in this Article 8, and there is a reasonable
expectation that the passage of a reasonable period of time will result in the
satisfaction of such remaining condition(s), then the Parties shall negotiate in
good faith terms and conditions under which the Parties would amend this
Agreement retroactive to the Closing Date to preserve the Transaction with a new
closing date of May 31, 2012; provided that as a condition to such negotiation,
Buyer shall pay Seller for all transaction costs and expenses incurred by Seller
(as contemplated by Section 7.8(b)) through one or more dates reasonably close
to the Closing Date, as invoiced by Seller.  Such payment of transaction costs
and expenses shall not affect Buyer's obligation for costs incurred by Seller,
but not included in such invoice.




8.5

Compliance Filings at Transfer.  In connection with the Closing, the Parties
shall prepare and file, and shall cause to be prepared and filed, any and all
such compliance filings and other related documentation that any Governmental
Authority may require in connection with any such transfer, in each case within
the time period specified for such filing (or if no period has been specified,
within sixty (60) days after the Closing Date).




ARTICLE 9.

PRE-CLOSING TERMINATION




9.1

No-Fault Termination.




(a)

Mutual Agreement.  This Agreement may be terminated at any time before the
Closing Date by mutual written consent of Seller and Buyer.








58

Execution Version - Confidential




--------------------------------------------------------------------------------







(b)

Adverse Actions.  This Agreement may be terminated by Seller or Buyer before the
Closing Date if (i) any Proceeding shall have been commenced against such Party
seeking an Order restraining, enjoining or otherwise preventing such Party from
performing any of its material obligations under this Agreement; or (ii) any
Governmental Authority shall have proposed any statute, rule, Order or
regulation that directly or indirectly prohibits the consummation of the Closing
and/or could reasonably be expected to adversely affect the purpose and intent
of the Parties as reflected in the Transaction Documents, but only if the
terminating Party shall have determined that such proposal is reasonably likely
to be adopted.




(c)

Disallowance.  If any Government Authority disallows the recovery of any costs
associated with the M/N Project before the Closing Date, then, within five (5)
days or such shorter period as is reasonable under the circumstances, the
Parties shall confer in good faith to determine the consequences, if any, of
such disallowance on the Transaction, and absence reaching mutual agreement
regarding such consequences during such conference, this Agreement and the other
Transaction Documents may be terminated by Seller or Buyer at any time
thereafter.




(d)

Closing Deadline.  This Agreement shall terminate if the Closing contemplated
hereby shall have not occurred on the Closing Date.




(e)

Effect.  In the event of termination of this Agreement pursuant to this Section
9.1, written notice thereof shall forthwith be given by the terminating Party to
the other Party, whereupon the Parties shall be released from any and all
obligations under this Agreement and the other Transaction Documents, except the
obligations hereunder that survive termination, and thereafter neither Party
shall have any recourse against the other by reason of this Agreement; provided
that if this Agreement shall have terminated due to the failure of the Closing
to occur on the Closing Date, and the continuing breach of this Agreement by a
Party caused such failure, then, subject to the terms and conditions of this
Agreement (including the limitations on Seller's Liability set forth in Article
13), such breaching Party shall remain liable to the other Party for the
consequences of such breach, and the other Party's rights to pursue all remedies
for breach of contract or otherwise, including damages relating thereto, in
accordance with the terms hereof, shall survive such termination.




9.2

Pre-Closing Termination by Buyer.  Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing if any of the
following has occurred:




(a)

Any representation or warranty made by Seller was false or misleading when made
in any material respect, Buyer has notified Seller of the misrepresentation, and
the breach has continued without cure for a period of thirty (30) days after the
notice of breach;




(b)

Seller fails to perform any material obligation set forth in this Agreement, and
Seller fails to cure such breach within thirty (30) days after receipt of
(written) notice of such failure from Buyer; provided that if such failure is
capable of cure and Seller is pursuing such cure with due diligence, but such
cure cannot be effected within such thirty





59

Execution Version - Confidential




--------------------------------------------------------------------------------







(30) day period with the exercise of reasonable diligence, then such cure period
shall be extended for an additional thirty (30) day period; and/or




(c)

Seller becomes Bankrupt.




Subject to the limitations on Seller's Liability set forth in Article 13,
termination shall not affect and/or otherwise prejudice any other rights or
remedies Buyer may have under this Agreement, at Law and/or in equity arising
out of such event(s) that resulted in termination.




9.3

Pre-Closing Termination by Seller.  Seller may terminate this Agreement by
giving written notice to Buyer at any time prior to the Closing if any of the
following has occurred:




(a)

Any representation or warranty made by Buyer was false or misleading when made
in any material respect, Seller has notified Buyer of the misrepresentation, and
the breach has continued without cure for a period of thirty (30) days after the
notice of breach;




(b)

Buyer sells, assigns or otherwise transfers its rights or obligations under this
Agreement, in each case in breach of Section 14.6;




(c)

Buyer fails to perform any material obligation set forth in this Agreement, and
Buyer fails to cure such breach within thirty (30) days after receipt of
(written) notice of such failure from Seller; provided if such failure is
capable of cure and Buyer is pursuing such cure with due diligence, but such
cure cannot be effected within such thirty (30) day period with the exercise of
reasonable diligence, then such cure period shall be extended for an additional
thirty (30) day period;




(d)

Any representation or warranty made by the Guarantor under the Guaranty was
false or misleading when made in any material respect and/or the Guarantor fails
to perform any material obligation set forth in the Guaranty;




(e)

Buyer or CMEEC fails to perform any material obligation set forth in the Support
Agreement, and such default has not been cured in accordance with the terms of
the Support Agreement; and/or




(f)

Buyer and/or the Guarantor become Bankrupt.




Termination shall not affect and/or otherwise prejudice any other rights or
remedies Seller may have under this Agreement, at Law and/or in equity arising
out of such event(s) that resulted in termination.




9.4

Seller's Termination for Convenience.  Seller shall have the right to terminate
and/or cancel this Agreement and the Transaction for any reason or for no
reason, for Seller's convenience, and at its sole and absolute discretion, upon
at least forty-eight (48) hours prior notice to Buyer specifying when such
termination becomes effective.  If Seller terminates this





60

Execution Version - Confidential




--------------------------------------------------------------------------------







Agreement and the Transaction pursuant to this Section 9.4, the Parties shall be
released from any and all obligations under this Agreement and the other
Transaction Documents (except for the obligations hereunder that survive
termination) as of the date specified by Seller; provided that Seller shall pay
a termination fee to Buyer in an amount equal to Five Hundred Thousand Dollars
($500,000.00) ("Termination Fee") within thirty (30) days after such effective
date of termination.  Seller reserves the right to pay the Termination Fee, in
whole or in part, through a credit or other reduction against other amounts due
from Buyer to Seller under the Transaction Documents and/or any other Contract
between the Parties and/or their Affiliates (including on account of tariff
services provided by Seller to Buyer and/or Guarantor).  Seller's obligation to
pay the Termination Fee in accordance with this Section 9.4 shall survive the
termination of this Agreement by Seller under this Section 9.4, and payment of
the Termination Fee shall fully and finally satisfy and discharge any obligation
by Seller to Buyer under this Section 9.4.  Buyer acknowledges that Seller shall
have no Liability whatsoever regarding the Termination Fee due to the
termination of this Agreement for any reason other than Seller's exercise of its
termination right under this Section 9.4.  Any and all obligations of Seller
with respect to the Termination Fee shall expire and terminate simultaneously
with the Closing.




9.5

Failure of Conditions.  A Party may terminate this Agreement in accordance with
Article 8 upon the failure to satisfy certain conditions as more particularly
set forth therein.




9.6

No Extension of Closing Date.  If any cure period in effect under Section 9.2
and/or Section 9.3 extends beyond the Closing Date, then such cure period shall
not extend, and shall be deemed to expire on, the Closing Date.




9.7

Cooperation.  In the event of termination of this Agreement pursuant to this
Article 9, the Parties promptly shall take such actions and do such things as
are reasonably necessary to withdraw any filings (including those with respect
to the Buyer's Regulatory Approvals and the Seller's Regulatory Approvals),
applications and other submissions, cancel any Orders and/or otherwise reverse
any decisions of Third Parties that have been made, issued and/or otherwise
obtained in contemplation of the consummation of the Transaction.




ARTICLE 10.

INDEMNIFICATION




10.1

General Indemnification.  Buyer shall be responsible for and shall indemnify,
and shall defend and save Seller, its Affiliates and their respective employees,
trustees, shareholders, officers, and directors, as well as their respective
agents, contractors and consultants (each an "Indemnified Person") harmless from
and against any and all Claims, Orders, Proceedings and/or Liabilities
whatsoever (including consequences resulting from exposure to electromagnetic
fields), regardless of whether or not such Claim, Order, Proceeding, and/or
Liability is caused by or is attributable in whole or in part to any negligent
act or omission of an Indemnified Person, suffered or incurred by any of such
Indemnified Persons arising out of, and/or related to: (a) the Purchased Assets
and/or any of the Assumed Liabilities; (b) any breach by Buyer of the terms and
conditions of this Agreement and/or any of the other Transaction Documents;
and/or (c) any Claim or Proceeding described in Section 6.8(f)(iii) (to the
extent of Buyer's Liability for such Claim or Proceeding in accordance with
Section 6.8(f)(iii)).








61

Execution Version - Confidential




--------------------------------------------------------------------------------







10.2

Environmental Indemnification.  Without limiting the generality and scope of
Section 10.1, Buyer agrees to indemnify each Indemnified Person against, and
defend and hold each of them harmless from any and all Assumed Environmental
Liabilities (including court costs, attorneys' fees and/or enhanced oversight
expenses) (collectively, the "Indemnified Environmental Obligations") suffered
or incurred by any of them, including any such Indemnified Environmental
Obligation alleged, asserted, initiated or otherwise existing in respect of
injury to persons, including death, and damage to property, business and/or
natural resources or trespass or nuisance to property suffered by any Person.
 The foregoing indemnification shall include any Indemnified Environmental
Obligation arising out of, and/or relating to, any acts or omissions of Seller,
any consultants, contractors, subcontractors, transporters, recyclers, or any
treatment, storage or Off-Site Disposal Facility or location used by Seller or
such other Persons, whether or not based upon any act or omission on or off such
location.  Further, Indemnified Environmental Obligations shall include any
Liability suffered, incurred and/or imposed as a result of actions pursued by
any Governmental Authority with respect to the Purchased Assets.




10.3

Indemnification Notice.  Whenever a Claim for indemnification shall arise under
this Article 10, the affected Indemnified Person(s) shall give notice to Buyer
of such Claim, including reasonable detail about the facts and circumstances
thereof.  Such notice shall be given as soon as reasonably practical following
the time that such Indemnified Person realized its entitlement to
indemnification under Article 10.  Notwithstanding the foregoing, the failure to
provide such notice shall not prejudice, impair or otherwise adversely affect in
any manner whatsoever the rights of the Indemnified Persons and the obligations
of Buyer, and such Indemnified Person(s) shall have no Liability to Buyer as a
result of the failure to provide such notice and such Indemnified Person(s)
shall have all of the rights and benefits provided for in this Agreement
notwithstanding failure to provide such notice.  Any notice given by an
Indemnified Person pursuant to this Section 10.3 shall be deemed to have
satisfied the notice requirement under Section 6.8(l) with respect to any
Managed Claim.




10.4

Indemnification Procedure.




(a)

Assumption of Defense.  If Buyer has acknowledged, by notice given to the
affected Indemnified Person(s) within a reasonable period after receiving the
notice from such Indemnified Person(s) (based on the circumstances, but no more
than five (5) Business Days after receipt of such notice), its indemnification
obligation with respect to a particular Claim, Buyer, upon giving such notice to
such Indemnified Person(s), may assume, at its sole cost and expense, the
defense of any Claim by a Third Party.  Counsel selected for such defense of any
Claim by a Third Party shall be reasonably acceptable to such Indemnified
Person(s), and such Indemnified Person(s) shall be entitled to participate in
(but not control) such defense through its/their own counsel and at its/their
own cost and expense; provided that if the counsel selected by Buyer advises
that, due to actual or potential conflicts, separate counsel should represent
such Indemnified Person(s), the expense of such separate counsel shall be an
indemnified expense in accordance with the terms and conditions hereof, the full
cost of which shall be borne by Buyer.  Such Indemnified Person(s) shall
reasonably cooperate with Buyer in connection with the defense of such Claim by
a Third Party.  Notwithstanding anything to the contrary set forth in this
Article 10 or elsewhere in this Agreement and/or any other Transaction Document,
each Indemnified Person shall have the right to retain separate counsel to
represent such Indemnified





62

Execution Version - Confidential




--------------------------------------------------------------------------------







Person, at the sole cost and expense of such Indemnified Person, concerning such
Claim by a Third Party, except to the extent such cost and expense are
subsequently determined to be an indemnified expense.




(b)

Indemnified Persons' Rights.  If Buyer does not acknowledge its indemnification
obligation for a particular Claim by a Third Party, or does not timely assume
the defense thereof, such Indemnified Person may defend such Claim in such
manner as it may deem appropriate.  Buyer shall bear all of the costs and
expenses, including attorneys' fees, incurred by such Indemnified Person in
connection with such defense, all of which shall be paid from time to time
within thirty (30) days after Buyer receives a written request from any
Indemnified Person for reimbursement (including reasonably detailed
documentation in support of any such request), and Buyer shall be entitled to
participate (but not control) such defense through its own counsel and at its
own cost and expense.  Buyer shall reasonably cooperate with such Indemnified
Person in connection with the defense of such Claim by a Third Party.




(c)

Buyer Obligations.  Notwithstanding its control of a defense of any Claim by a
Third Party, Buyer shall not (i) make any admission or take any other action
that is binding on, or otherwise attributable to, any Indemnified Person; and/or
(ii) consent to any settlement, entry of judgment or other disposition, in any
or all instances without the prior written consent of the affected Indemnified
Person(s).




(d)

Managed Claims.  Notwithstanding anything to the contrary in this Section 10.4
and without affecting in any manner Buyer's Liability with respect to any Claim
to which Buyer's indemnification obligations apply under this Article 10,
Managed Claims shall be managed and controlled pursuant to Section 6.8.




10.5

Insurance.  Prior to the Closing and effective from and following the Closing
Date, Buyer shall obtain, and maintain at its sole cost and expense, such
insurance as will insure its obligations under the provisions of this Article
10, and all other indemnity obligations in this Agreement and the other
Transaction Documents; provided that the amount of available insurance shall not
limit or otherwise restrict Buyer's indemnity obligations under the Transaction
Documents.  All insurance required under the Transaction Documents shall be
endorsed to name Seller and its Affiliates as additional insureds (other than
for workers' compensation insurance).  The amount of deductibles or self-insured
retentions shall be for the sole account of Buyer.  Buyer shall maintain such
insurance in place during the entire term of its ownership of the Purchased
Assets and for a minimum of three (3) years after the date of change of such
ownership and shall cause any transferee of the Purchased Assets permitted under
the terms and conditions of this Agreement to maintain such insurance.  Evidence
of such insurance (including copies of policies) shall be available for Seller's
review and will be furnished to Seller within ten (10) days after its request.
 Buyer shall provide Seller with certificate(s) of insurance demonstrating such
coverage within ten (10) days after the expiration or earlier termination of the
O&M Agreement, and Buyer shall ensure that its broker or insurer provides Seller
with replacement certificates evidencing required insurance coverage prior to
the expiration of prior certificates.  Such certificate(s) shall contain
statements (a) indicating that Seller shall receive a written notice at least
thirty (30) days before cancellation/non-renewal or significant modification of
any of such policies; and (b) confirming that Seller and its Affiliates (as
their





63

Execution Version - Confidential




--------------------------------------------------------------------------------







interests may appear) have been named as additional insureds (other than under
coverage for workers' compensation) and providing a waiver of subrogation which
Buyer may have against them.  Such insurance coverages shall be primary to any
other coverage available to Seller or its Affiliates, and shall not be deemed to
limit Buyer's Liability under the Transaction Documents.




10.6

Survival.  Indemnification shall apply irrespective of the date of the assertion
of any Claim against an Indemnified Person and/or whether the Indemnified Person
suffers or incurs any Liability before or after the expiration or earlier
termination of this Agreement and/or any of the other Transaction Documents.
 The applicable provisions of this Agreement and any other Transaction Document
shall remain in effect after the expiration or termination of this Agreement and
the other Transaction Documents to the extent necessary to provide for the
determination and enforcement of Buyer's indemnification obligations with
respect to acts or events that occurred while this Agreement and the other
Transaction Documents were in effect.




10.7

Indemnification Limitation.  Any indemnification or similar hold harmless
obligation(s) under this Agreement shall not be enforceable to the extent that a
court of competent jurisdiction conclusively determines that such obligation(s)
is/are prohibited by Law.  The Parties expressly acknowledge that none of the
Transaction Documents constitutes a "contract or agreement relative to the
construction, alteration, repair or maintenance of any building, structure or
appurtenances thereto" as that phrase is used in C.G.S. §52-572k.




ARTICLE 11.

EVENT OF DEFAULT; REMEDIES




11.1

Event of Default.  Upon the occurrence of any of the following (each an "Event
of Default") after the Closing Date:




(a)

Any representation or warranty made by a Party herein and/or in any of the other
Transaction Documents is false or misleading in any material respect at the time
made;




(b)

With respect to Buyer, Buyer permits or suffers a Transfer of or Transfers
(and/or agrees to Transfer) any of the Purchased Assets and/or its rights or
obligations under this Agreement, in each case except as permitted under, and in
compliance with, Section 14.6(c);




(c)

Either Party fails to perform any material obligation set forth in this
Agreement (other than any event that is otherwise specifically covered as a
separate Event of Default), and such Party fails to cure such breach within
thirty (30) days after receipt of (written) notice of such failure from the
other Non-Breaching Party; provided if such failure is capable of cure and the
defaulting Party is pursuing such cure with due diligence, but such cure cannot
be effected within such thirty (30) day period with the exercise of reasonable
diligence, then such cure period shall be extended for an additional thirty (30)
day period;




(d)

Either Party fails to perform any material obligation set forth in any
Transaction Document (other than this Agreement), and such default has not been
cured in accordance with the terms of such Transaction Document;





64

Execution Version - Confidential




--------------------------------------------------------------------------------










(e)

With respect to Buyer, the Guarantor fails to perform any material obligation
set forth in the Guaranty and/or any representation or warranty made by the
Guarantor in its Guaranty is false or misleading in any material respect at the
time made;




(f)

A Party, or with respect to Buyer, the Guarantor, becomes Bankrupt; and/or




(g)

With respect to Buyer, Buyer is no longer a member of CONVEX and/or a
Participating Transmission Owner in good standing under the TOA and otherwise
with ISO-NE,




then the Non-Breaching Party shall have all rights or remedies under this
Agreement (and/or any other Transaction Document), at Law and/or in equity;
provided that neither Party shall be entitled to terminate this Agreement under
any circumstances due to an Event of Default.




ARTICLE 12.

DISPUTE RESOLUTION




12.1

Negotiation Between Executives.  The Parties shall attempt in good faith to
promptly resolve any dispute arising out of or relating to this Agreement and/or
any of the other Transaction Documents (except as set forth in Section 12.9) by
negotiation between executives who have authority to settle the controversy and
who are at a higher level of management than the Persons with direct
responsibility for administration of the Transaction Documents.  Either Party
may give the other Party (written) notice of any dispute not resolved in the
normal course of business.  Such notice shall include: (a) a statement of that
Party's position and a summary of arguments supporting that position; and (b)
the name and title of the executive who will be representing that Party and of
any other Person who will accompany the executive.  Within fifteen (15) days
after delivery of the notice, the receiving Party shall respond with: (i) a
statement of that Party's position and a summary of arguments supporting that
position; and (ii) the name and title of the executive who will represent that
Party and of any other Person who will accompany the executive.  Within thirty
(30) days after delivery of the initial notice, the designated executives of
both Parties shall meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to attempt to resolve the dispute.
 All reasonable requests for information made by one Party to the other will be
honored.  All negotiations pursuant to this Section 12.1 shall be confidential
and shall be treated as compromise and settlement negotiations for purposes of
Law and rules of evidence.




12.2

Mediation.  If the dispute has not been resolved by negotiation within
forty-five (45) days after the disputing Party's notice, or if the Parties have
failed to meet within thirty (30) days, each as contemplated in Section 12.1,
the Parties shall attempt to settle the dispute by mediation under the then
current CPR Mediation Procedure; provided, however, that if one Party refuses or
fails to participate in negotiation pursuant to Section 12.1, the other Party
may then immediately initiate mediation prior to the expiration of the
forty-five (45) day negotiation period.  Unless otherwise agreed, the Parties
will select a mediator from the CPR Panels of Distinguished Neutrals.




12.3

Arbitration.  Any dispute arising out of or relating to the Transaction
Documents





65

Execution Version - Confidential




--------------------------------------------------------------------------------







(except as provided in Section 12.9), including the breach, termination or
validity thereof, that has not been resolved by a non-binding procedure as
provided in Section 12.1 and/or Section 12.2 within ninety (90) days after
notice of the dispute, shall be resolved by final and binding arbitration in
accordance with the then current CPR Rules for Non-Administered Arbitration by a
sole arbitrator, for any dispute involving amounts in the aggregate under Three
Million Dollars ($3,000,000.00), or three (3) arbitrators, for any dispute
involving amounts in the aggregate equal to or greater than Three Million
Dollars ($3,000,000.00), of whom each Party shall designate one (1) in
accordance with the "screened" appointment procedure provided in CPR Rule 5.4,
with the third arbitrator selected pursuant to CPR Rules 5 and 6; provided,
however, that if either Party will not participate in a non-binding mediation
Proceeding as specified in Section 12.2, the other Party may thereafter
immediately initiate arbitration (before expiration of the above-mentioned
ninety (90) day period).  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, inclusive, and judgment upon the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof.  The place of arbitration shall be Hartford, Connecticut.




12.4

Powers of Arbitrators.  Except with respect to any and all Claims of Third
Parties, arbitrator(s) are not empowered to award damages in excess of
compensatory damages (subject to the limitation on Liability set forth herein)
and each Party expressly waives and foregoes any right to have the arbitrator(s)
award indirect, incidental, consequential, special, exemplary, punitive or
similar damages, except to the extent Law requires that compensatory damages be
increased in a specified manner, or except with respect to any and all Claims of
Third Parties.  All costs of the arbitration shall be paid equally by the
Parties, unless the award shall specify a different division of such costs.
 Each Party shall be responsible for its own expenses, including attorneys'
fees.  Each Party shall be afforded adequate opportunity to present information
in support of its position on the dispute being arbitrated.  The arbitrator(s)
also may request additional information from the Parties.




12.5

Deferral.  The Parties may agree to defer any arbitration Proceeding, without
prejudice to the Indemnified Person, pending the resolution of a particular
dispute.




12.6

Continued Performance.  Each Party shall continue performance of its obligations
under the Transaction Documents, in conformance with the terms and conditions of
the Transaction Documents, notwithstanding the existence of any Claim, dispute,
arbitration and/or other Proceeding between the Parties.  Nothing in this
Article 12 shall prejudice, impair or otherwise prevent either Party from
receiving equitable relief, including an Order for specific performance and/or
an injunction, from a court of competent jurisdiction pending the conclusion of
any negotiation, mediation and/or arbitration Proceeding.




12.7

Compelled Arbitration.  Each Party will proceed in good faith to conclude any
arbitration Proceeding referred to above in this Article 12 as quickly as
reasonably possible.  If a Party refuses or fails to participate in an
arbitration Proceeding referred to above in this Article 12, the other Party may
petition any Governmental Authority having proper jurisdiction for an Order
directing such Party to participate in the arbitration Proceeding.  All costs
and expenses, including attorneys' fees, incurred by the petitioning Party in
enforcing such participation shall be paid for by such refusing or non-compliant
Party.





66

Execution Version - Confidential




--------------------------------------------------------------------------------










12.8

Related Parties and Proceedings.




(a)

Related Parties.  Each Party shall have the right, but not the obligation, to
join or otherwise require others (including the Guarantor and/or any Member) to
participate as parties and/or witnesses, in the sole and absolute discretion of
each such Party exercised in good faith, in any dispute resolution Proceeding
hereunder (including any negotiation between executives, mediation and/or
arbitration).  If either Party, in its sole and absolute discretion exercised in
good faith, exercises such right, then such additional party and/or parties
shall be an equal participant in, and subject to all rules and requirements of,
such Proceeding; provided that if such additional participation involves an
arbitration Proceeding for disputes involving amounts in the aggregate equal to
or greater than Three Million Dollars ($3,000,000.00), then three (3)
arbitrators shall be designated pursuant to the screened appointment procedure
referenced in Section 12.3, with one (1) arbitrator being appointed by Seller,
one (1) arbitrator being appointed by Buyer, and the third arbitrator appointed
in accordance with CPR Rule 5.4(e).




(b)

Participation.  Each Party shall have the right, but not the obligation, to
require the other Party to join or otherwise participate as a party and/or
witness, in the sole and absolute discretion of such Party exercised in good
faith, in any dispute resolution Proceeding (including any negotiation between
executives, mediation and/or arbitration) involving all or any portion of the
M/N Project.  If either Party, in its sole and absolute discretion exercised in
good faith, exercises such right, then the other Party shall act in good faith,
coordinate and cooperate with such Party and the other parties to the
Proceeding, and otherwise proceed as though such Proceeding involved a dispute
under the Transaction Documents.  Both Parties hereby consent to being so joined
and waive and release, to the fullest extent permitted by Law, any objection,
right or other Claim that such Party cannot be compelled or otherwise has no
obligation to participate in any such Proceeding.  The joined or otherwise
participating Party shall solely bear all costs and expenses incurred in
connection with such participation.




(c)

Compelled Participation.  If either Party refuses or fails to comply with this
Section 12.8, in whole or in part, the other Party may petition any Governmental
Authority having proper jurisdiction for an Order directing such Party to so
comply.  All costs and expenses, including attorneys' fees, incurred by the
other Party in enforcing such participation will be paid by such refusing or
non-complaint Party.




12.9

Exclusion.  Any disputes arising out of or relating to the O&M Agreement and/or
the Step-In Agreement shall be resolved in accordance with, and subject to, the
terms and conditions of such Transaction Documents.




ARTICLE 13.

LIMITATION ON LIABILITIES




13.1

No Consequential Damages.  NONE OF SELLER, ITS AFFILIATES, OR SELLER'S
REPRESENTATIVES, OR THEIR RESPECTIVE EMPLOYEES, SHALL BE LIABLE HEREUNDER OR ANY
OF THE OTHER TRANSACTION DOCUMENTS FOR CONSEQUENTIAL, SPECIAL, EXEMPLARY,
INDIRECT, OR INCIDENTAL DAMAGES OR LOSSES, INCLUDING COST OF CAPITAL, LOSS OF
GOODWILL, LOST REVENUES





67

Execution Version - Confidential




--------------------------------------------------------------------------------







OR INCREASED OPERATING COSTS.  NONE OF BUYER, ITS AFFILIATES, OR BUYER'S
REPRESENTATIVES, OR THEIR RESPECTIVE EMPLOYEES, SHALL BE LIABLE HEREUNDER OR ANY
OF THE OTHER TRANSACTION DOCUMENTS FOR CONSEQUENTIAL, SPECIAL, EXEMPLARY,
INDIRECT, OR INCIDENTAL DAMAGES OR LOSSES, INCLUDING COST OF CAPITAL, LOSS OF
GOODWILL, LOST REVENUES OR INCREASED OPERATING COSTS.  The foregoing waiver of
consequential damages shall not affect in any manner Buyer's indemnification
obligations with respect to, and any and all Liability associated with, Claims
by Third Parties under any of the Transaction Documents including Buyer's
indemnification of the Indemnified Persons under Article 10 for Claims by Third
Parties.  The waivers, releases and disclaimers of Liability expressed in this
Agreement and/or any of the other Transaction Documents shall survive
termination, cancellation or expiration of this Agreement and/or such
Transaction Document(s), and shall apply (unless otherwise expressly indicated),
whether in contract, equity, tort or otherwise, even in the event of fault,
negligence, including sole negligence, foreseeable damages, strict liability, or
breach of warranty of the Party released or whose Liabilities are limited, and
shall extend to the partners, principals, directors, officers and employees,
agents and other Affiliates of such Party, and their partners, principals,
directors, officers and employees.  The provisions of this Section 13.1 shall
survive termination or expiration of this Agreement.




13.2

Limitations of Seller's Liability.




(a)

Buyer Damage Limitation.  Buyer shall not be entitled to recover from Seller any
damages arising out of, relating to and/or resulting from this Agreement and/or
any of the other Transaction Documents, unless such damages shall have resulted
from a deliberate violation of this Agreement and/or such other Transaction
Document(s) occurring pursuant to authorized corporate action of Seller.




(b)

Maximum Seller Liability.  To the fullest extent allowable under Law and without
limiting the scope of the limitations set forth in this Section 13.2 and
elsewhere in this Agreement, Seller's aggregate Liability to Buyer under this
Agreement and any of the other Transaction Documents (except as set forth
below), whether founded in contract, tort (whether due to negligence, gross
negligence, willful misconduct, strict liability or otherwise), statute or
regulation, indemnity or otherwise, shall at all times be limited to Five
Hundred Thousand Dollars ($500,000); provided that (i) if Seller wrongfully
withholds all or any portion of the Deposit, Seller's aggregate Liability shall
be increased to the extent necessary to include the amount determined to have
been wrongfully withheld by Seller, if necessary; and (ii) the respective
limitations of Liability set forth in the License Agreement, the O&M Agreement
and the Step-In Agreement shall apply to matters within the scope of such
Transaction Documents.




(c)

Waiver.  Buyer hereby irrevocably waives, releases and discharges any and all
rights, entitlements, objections, Claims, discrepancies, disputes or other
challenges, direct or indirect, relating to, or arising out of, any Liability of
Seller in excess of the limitations set forth in this Section 13.2.  Nothing in
this Section 13.2 shall limit Buyer's rights to seek equitable relief (to the
extent available under Law) to enforce its rights under this Agreement, subject
to the other terms and conditions of the Transaction Documents.








68

Execution Version - Confidential




--------------------------------------------------------------------------------







(d)

Scope.  The limitation on Seller's Liability set forth in this Section 13.2
shall not apply to (i) the Property Tax Agreement and the Asset Demarcation
Agreement; and (ii) any other agreements and/or transactions between the Parties
that are unrelated to the Transaction, including any wholesale transmission
and/or distribution services provided by Seller to Buyer under Seller's tariff.




(e)

Survival.  The provisions of this Section 13.2 shall survive termination or
expiration of this Agreement.




13.3

Mitigation.  Each Party shall act in good faith to mitigate any Liability of a
Party hereunder.  This Section 13.3 shall survive termination or expiration of
this Agreement.




13.4

No Recourse.  Neither Party shall have any recourse whatsoever against any of
the directors, officers or employees of the other Party or against any of the
other Party's Affiliates.  Without limiting the generality of the foregoing,
each Party, on behalf of itself and its Affiliates, hereby fully and irrevocably
waives any right, Claim or entitlement whatsoever against any such directors,
officers or employees and/or such Affiliates relating to any Liability suffered
or incurred by any of them from any acts or omissions of any of such Persons.
 Nothing in this Section 13.4 shall affect any separate guaranty, agreement
and/or other undertaking by an Affiliate or any other Person with respect to the
performance of a Party, including the Guaranty.  This Section 13.4 shall survive
termination or expiration of this Agreement.




13.5

Other Limitations.  The limitations on Liability set forth in this Article 13 or
elsewhere in this Agreement shall not affect and/or otherwise impair any
limitation on Liability set forth in any other Transaction Document.  Insofar as
possible, all of such limitations shall be construed and interpreted
consistently and in a manner that limits Seller's Liability to the lowest
applicable amount.




ARTICLE 14.

MISCELLANEOUS PROVISIONS




14.1

Applicable Law.




(a)

Governing Law.  The Transaction Documents and the rights and duties of the
Parties thereunder shall be governed by and construed, enforced and performed in
accordance with the laws of the State of Connecticut, without regard to
principles of conflicts of law thereof, except to the extent that the laws of
another jurisdiction must govern certain aspects of the enforcement of the
rights and remedies of the Parties (including legal process and procedure).




(b)

Jurisdiction.  The Parties hereby consent to the exclusive personal and subject
matter jurisdiction of the courts of the State of Connecticut for enforcement of
the outcome of any and all arbitration Proceedings pursuant to Article 12 and
any other legal or equitable Proceedings arising out of or relating to any of
the Transaction Documents.  Each Party hereby irrevocably waives and releases,
to the fullest extent permitted by Law:  (i) any objection to the venue of any
such Proceeding brought in such a court; and (ii) any Claim that any such
Proceeding brought in such court has been brought in an inconvenient forum.








69

Execution Version - Confidential




--------------------------------------------------------------------------------







(c)

Waiver of Jury Trial.  The Parties hereby expressly, irrevocably, fully and
forever, release, waive and relinquish any and all right to trial by jury with
respect to any Proceeding by or against the other arising under any of the
Transaction Documents.




14.2

Notices.  All notices, demands, directions, approvals, requests and/or other
communications required or permitted to be given hereunder and/or any of the
other Transaction Documents that do not contain notice provisions shall be in
writing, sent to the recipient's address set forth below and shall be effective:
(a) when personally delivered to the recipient; (b) five (5) days after deposit
of the notice addressed as provided below in the U.S. mail, if sent by U.S.
certified mail, return receipt requested; (c) one (1) Business Day after deposit
with a recognized overnight courier or delivery service for delivery on the next
Business Day; or (d) upon confirmation of facsimile (provided that a copy of
such facsimile and confirmation shall be immediately sent by mail or courier as
provided for in this Section 14.2).




The addresses for notice are:




Buyer:




30 Stott Avenue

Norwich, Connecticut 06360-1526

Facsimile:

860.889.8158

Attention:

Chief Executive Officer




Seller:




c/o Northeast Utilities Service Company

107 Selden Street

Berlin, Connecticut 06037

Facsimile:

860.665.6717

Attention:

Senior Vice President - Transmission




With a copy to:




Northeast Utilities Service Company

P.O. Box 270

Hartford, Connecticut 06141

Facsimile:

860.728.4581

Attention:

General Counsel




Address for couriers:




56 Prospect Street

Hartford, Connecticut 06103-2818




Either Party may send any such notice or other communication using any other
means (including personal delivery, expedited courier, messenger service,
ordinary mail, or electronic mail), but





70

Execution Version - Confidential




--------------------------------------------------------------------------------







no such notice or other communication using such other means shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient.  Either Party may change the address to which notices and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.




14.3

Waivers.  Any and all waivers by either Party of any breach of, and/or other
non-compliance with, any term and/or condition of this Agreement and/or any of
the other Transaction Documents must be in writing, delivered to the other Party
in accordance with Section 14.2.  The waiver by either Party of any breach of,
and/or other non-compliance with, any term and/or condition of this Agreement
and/or any of the other Transaction Documents shall not operate or be construed
as a waiver of any subsequent breach or non-compliance (except to the extent
expressly so stated in the applicable written waiver).  No course of dealing
shall operate as a waiver of any right, power or privilege hereunder, and no
single or partial exercise of any such right, power or privilege shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.




14.4

Time.  Time is of the essence concerning the time periods and deadlines set
forth in the Transaction Documents.




14.5.

Invalid Provisions.  If any provision of this Agreement and/or any of the other
Transaction Documents is adjudged in arbitration or by a court of competent
jurisdiction to be illegal, invalid or unenforceable at law or in equity for any
reason, the same shall, if possible, be modified to the extent necessary to make
it legal, valid and enforceable, or, if not possible, such provision shall be
deleted.  The remaining provisions of this Agreement and/or such other
Transaction Document(s) shall remain enforceable notwithstanding the illegality,
invalidity or unenforceability of any individual provision.  The Parties also
shall negotiate an equitable adjustment to this Agreement and/or the other
Transaction Documents with a view toward effecting, to the extent possible, the
original purpose and intent of the severed provision.




14.6

Succession/Assignment.




(a)

The Transaction Documents, and the rights and obligations created thereby, shall
bind and inure to the benefit of the permitted successors and assigns of the
Parties, subject to the provisions set forth below in this Section 14.6.




(b)

Seller may assign its rights and/or obligations, in whole or in part, under this
Agreement and/or any of the other Transaction Documents, without recourse and
without the consent of Buyer, to any Affiliate of Seller and/or any Person
acquiring all or substantially all of the transmission assets of Seller.
 Additionally, Seller may exercise any or all of its rights and/or perform any
or all of its obligations under this Agreement through NUSCO or other Affiliate
of Seller acting as agent for Seller, and such performance shall not constitute
an assignment and/or assumption of Liability by NUSCO and/or any such Affiliate.
 Otherwise, Seller shall not assign its interest in this Agreement without the
prior written consent of Buyer, which shall not be unreasonably withheld or
delayed; provided, however, that Seller may assign this Agreement and/or any of
the other Transaction Documents, in whole or in part, without the consent of
Buyer





71

Execution Version - Confidential




--------------------------------------------------------------------------------







to any Person if Seller remains unconditionally liable for all of the
obligations and other Liabilities of such transferee hereunder and/or thereunder
notwithstanding such assignment.




(c)

Buyer is not authorized to and shall not Transfer or permit or suffer a Transfer
of any of the Purchased Assets, this Agreement and/or any of the other
Transaction Documents without the prior written consent of Seller, which may be
granted or withheld in Seller's sole and absolute discretion; provided that
after the Closing, subject to the Right of First Refusal, Buyer may, without the
consent of Seller:




(i)

Transfer all Purchased Assets and the associated rights, obligations and/or
interests under the Transaction Documents (collectively, the "Transaction
Assets") to any Person (including an Affiliate of Buyer) that acquires record
and beneficial ownership of all such Transaction Assets (a "Purchaser");
provided that:




(1)

such Purchaser (or its guarantor under a guaranty agreement acceptable to Seller
in its sole and absolute discretion) has a Credit Rating as of the date of
Transfer of at least Investment Grade; provided that CMEEC, if the Purchaser,
will be deemed to have satisfied the foregoing credit requirement for purposes
of this Section 14.6(c)(i)(1), irrespective of its Credit Rating;




(2)

such Purchaser is a Participating Transmission Owner; and




(3)

there is no pending and/or threatened Proceeding where such Purchaser and/or any
of its Affiliates is/are adverse to Seller and/or any of its Affiliates.




Buyer shall notify Seller of any proposed transaction with a Purchaser at least
thirty (30) days before the proposed effective date of any Transfer of the
Transaction Assets; and/or




(ii)

conditionally assign and/or pledge all or any portion of the Purchased Assets
and the associated rights, obligations and/or interests under the Transaction
Documents as collateral security for the purposes of financing its purchase of
such Purchased Assets and/or the making of any Capital Improvements so long as
the Person providing such financing acknowledges on terms acceptable to Seller
that such financing, including the exercise of the rights and remedies of such
Person, are subject and subordinate to the Transaction Documents, including the
Right of First Refusal, the Buy-Back Option, and the exclusive right of Seller
to manage, operate and maintain the Purchased Assets under the O&M Agreement.




Notwithstanding anything to the contrary in this Section 14.6 or elsewhere in
the Transaction Documents and without limiting Seller's discretion with respect
to any proposed Transfer, any Purchaser or other transferee of the Transaction
Assets shall agree to be bound by the terms of this Agreement (including the
Reserved Rights, Seller's rights regarding the Reserved Assets, the Right of
First Refusal, the Buy-Back Option, and this Section 14.6 for any future
Transfers) and the provisions of the other Transaction Documents, all in a form
acceptable to Seller.  Without





72

Execution Version - Confidential




--------------------------------------------------------------------------------







limiting the generality of the foregoing, in connection with such assumption and
assignment, such Purchaser or other transferee of the Transaction Assets shall
demonstrate to Seller compliance with all of the applicable requirements of this
Agreement and the other Transaction Documents applicable to the owner of such
Transaction Assets, including the maintenance of insurance and the provision of
a guaranty acceptable to Seller.




(d)

Any purported direct or indirect sale, assignment or other Transfer of any
interest, in whole or in part, in violation of this Section 14.6 shall
constitute an Event of Default.




14.7.

Confidentiality.  During the period in which the Transaction Documents are in
effect and for a period of one (1) year after the expiration or termination of
the last Transaction Document to be in effect, each Party shall: (a) keep
confidential all written information furnished by the other Party in furtherance
hereof and conspicuously marked as "Confidential Information"; (b) not disclose
or reveal, except as permitted pursuant to this Section 14.7, any such
confidential information to any Person other than such Party's employees
directly involved with the Transaction; and (c) not use such information other
than as consistent with the terms hereof.  Each Party shall notify the other
Party of any unauthorized disclosure and shall be responsible for any breach
hereof by such Party and its representatives.  The receiving Party and/or its
representatives may disclose such confidential information under any of the
following conditions:




(i)

if required by Law, including as required in connection with Buyer's Regulatory
Approvals and Seller's Regulatory Approvals;




(ii)

to attorneys for, or consultants or independent public accountants of, the
receiving Party, or any Person who has provided financing and/or a credit rating
to a Party in connection with the Transaction, provided that in each case only
if such Person shall be bound by a confidentiality agreement embodying the terms
of this Section 14.7;




(iii)

if required to be disclosed in connection with the prosecution or defense of any
Proceeding;




(iv)

if such confidential information is or becomes part of the public domain by
means other than actions taken by the receiving Party or on its behalf;




(v)

if the receiving Party rightfully received such confidential information from
sources other than the disclosing Party without breach of an obligation of
confidentiality;




(vi)

if the receiving Party independently developed such information without reliance
on the confidential information disclosed by the disclosing Party; or




(vii)

if agreed to in writing by the disclosing Party.




In the event disclosure is made pursuant to clause (i), the Party effecting such
disclosure shall (1) promptly notify the other Party thereof so that such Party
may seek a protective Order or other appropriate remedy, and (2) use reasonable
efforts to minimize the scope of any disclosure and to





73

Execution Version - Confidential




--------------------------------------------------------------------------------







require that the recipient(s) maintain the confidentiality of any confidential
information covered by this Section 14.7.  Each Party acknowledges that the
other Party would not have an adequate remedy at law and would be irreparably
harmed if such Party breached this Section 14.7; accordingly, without prejudice
to the rights and remedies otherwise available, each Party shall be entitled to
equitable relief by way of injunction to prevent breaches of this Section 14.7
by the other Party or any other recipients of such confidential information.




14.8

Survival.  All agreements and covenants made by each Party in this Agreement and
the other Transaction Documents shall be considered to have been relied upon by
the other Party and shall survive expiration or earlier termination of this
Agreement for so long as is necessary to fulfill the intent thereof.  All
requirements, terms, conditions and provisions that have continuing effect after
the Closing, including each Party's non-disclosure obligations, the limitations
on Seller's Liability, the Retained Interests, and Buyer's indemnities for the
benefit of Indemnified Persons, shall survive cancellation, termination or
expiration of this Agreement and the other Transaction Documents for so long as
is necessary to fulfill the intent thereof.  The remaining terms and conditions
of this Agreement and/or the other Transaction Documents shall survive to the
extent necessary to give effect to such surviving requirements, terms,
conditions and provisions.




14.9

Counterparts/Facsimiles/PDF Copies.  This Agreement and/or the other Transaction
Documents may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument.  Facsimile signatures and "portable document format" (PDF)
copies of signatures shall be deemed original signatures.







[Signature Page Follows]








74

Execution Version - Confidential




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the Effective Date.







Signed in the Presence of:

CONNECTICUT TRANSMISSION

MUNICIPAL ELECTRIC ENERGY

COOPERATIVE







/S/ LINDA AUDET

By:  /S/ MAURICE R. SCULLY

Name:  Linda Audet

Name:

Maurice R. Scully

Title:

Chief Executive Officer

/S/BETNANY SAPIA

Name:  Betnany Sapia




Signed in the Presence of:

THE CONNECTICUT LIGHT AND

POWER COMPANY







/S/ WILLIAM O’HARA

By:  /S/ JAMES A. MUNTZ

Name:  William O’Hara

Name:

James A. Muntz

Title:

Senior Vice President - Transmission

/S/ JOSEPH DORNFRIED

Name:  Jospeh Dornfried







STATE OF CONNECTICUT

)

)   ss.

Norwich

COUNTY OF NEW LONDON

)




This Agreement was acknowledged before me on the 16th day of December, 2010, by
Maurice R. Scully, Chief Executive Officer of Connecticut Transmission Municipal
Electric Energy Cooperative, a publicly-owned, joint-action power supply agency
formed under C.G.S Chapter 101a, on behalf of said entity.




My Commission Expires:

/S/ ELLEN F. KACHMAR

     Notary Public

April 30, 2012

Ellen F. Kachmar

     Notary's Printed/Typed Name








75

Execution Version - Confidential




--------------------------------------------------------------------------------










STATE OF CONNECTICUT

)

)   ss.

Berlin

COUNTY OF HARTFORD

)




This Agreement was acknowledged before me on the 16th day of December, 2010, by
James A. Muntz, Senior Vice President - Transmission of The Connecticut Light
and Power Company, a specially chartered Connecticut corporation, on behalf of
said corporation.




My Commission Expires:

/S/ DIANE S. FARYNIARZ

     Notary Public

11-30-2014

Diane s. Faryniarz

     Notary's Printed/Typed Name











76

Execution Version - Confidential

 


 




--------------------------------------------------------------------------------

PSA Execution Version




 


 

 

 

 

Schedule 2.1(a)

Transmission Facilities




The Transmission Facilities are identified on the CPR Ledger Detailed Asset
Report ("Asset Report") attached to and made a part of this Schedule 2.1(a).




The dollar values in the Accumulated Cost column of the Asset Report reflect
gross plant value as installed and do not include depreciation.  Such aggregate
gross plant value of the Transmission Facilities, as installed, is
$46,385,000.60 (as reflected in the Asset Report).




The "CABLE, FIBER OPTIC" referenced in the Asset Report (H3827A: Beseck – East
Devon: Wallingford, Seller's Work Order Number 40292001) represents shield wire,
not the fiber optic cable embedded in that shield wire.  Such fiber optic cable
has been excluded from the Transaction and retained by Seller pursuant to
Section 7.6(b).




As indicated in the Asset Report (H1655A: North Haven-Branford: Wallingford,
Seller's Work Order Number 40292003), nine (9) 115-kV insulator assembly units
for each of structures #4685 and #4695 (total of 18 insulator assembly units),
having an aggregate gross plant value as installed of $43,428.66, have been
excluded from the Transmission Facilities.  For the avoidance of doubt, the
following assets have been removed from Seller's Work Order Number 40292003 and
are not part of the Transmission Facilities:




·

POLE, STEEL 70 FOOT FULLY OWNED: 115-KV SINGLE CIRCUIT COMPACT H-FRAME DEADEND,
STR# 4695 L&R

·

POLE, STEEL  80 FOOT FULLY OWNED: 115-KV SINGLE CIRCUIT 3-POLE DE (L,M,R POLES)
STR. #4685

·

CONDUCTOR,ACSR BARE 795 KCMIL: 795 KCMIL 45/7 ACSR "TERN" BETWEEN EXIST UI 2B &
STR. #4685

·

CONDUCTOR,ALUMOWELD BARE 7# 9: WIRE, STATIC 7 NO. 9 ALUMOWELD BETWEEN EXIST UI
2B & STR. #4685











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 2.1(b)

Transferable Contracts




1.

Amended and Restated Construction Agreement Overhead Transmission Line
Construction – Segments 1 and 2 Associated with the Middletown to Norwalk 345-kV
Transmission Line Project dated October 19, 2006, between Northeast Utilities
Service Company, as agent for The Connecticut Light and Power Company, as Owner
and PAR Elecrical [sic] Contractors, Inc., as Contractors.




2.

Cover Agreement dated June 16, 2006, between Northeast Utilities Service Company
As Agent for The Connecticut Light and Power Company and Southwire Company 345kV
and 115kV Conductor MN-PM-PRO-0004 to be incorporated with Construction of
345-kV Transmission Lines, Cables, Substations and Switching Stations and
Reconstruction of 115-kV Transmission Lines from Scovill Rock S/S in Middletown
to Norwalk S/S in Norwalk.




3.

Cover Agreement dated May 12, 2006, between Northeast Utilities Service Company
As Agent for The Connecticut Light and Power Company (CL&P) and Thomas & Betts
Corporation (T&B) for Tubular Steel Poles MN-PM-PRO-0005 to be incorporated with
Construction of 345-kV Transmission Lines, Cables, Substations and Switching
Stations and Reconstruction of 115-kV Transmission Lines from Scovill Rock S/S
in Middletown to Norwalk S/S in Norwalk.




4.

Cover Agreement dated August 23, 2006, between Northeast Utilities Service
Company, as Agent for The Connecticut Light and Power Company and Hughes
Utilities, Ltd. Insulators and Hardware MN-PM-PRO-0010 to be incorporated with
Construction of 345-kV Transmission Lines, Cables, Substations and Switching
Stations and Reconstruction of 115-kV Transmission Lines from Scovill Rock S/S
in Middletown to Norwalk S/S in Norwalk.




5.

Cover Agreement dated July 6, 2006, between Northeast Utilities Service Company
As Agent for The Connecticut Light and Power Company and INTRAL Inc. Overhead
Ground Wire MN-PM-PRO-0008 to be incorporated with Construction of 345-kV
Transmission Lines, Cables, Substations and Switching Stations and
Reconstruction of 115-kV Transmission Lines from Scovill Rock S/S in Middletown
to Norwalk S/S in Norwalk.




6.

Cover Agreement dated September 20, 2006 between Northeast Utilities Service
Company As Agent for The Connecticut Light and Power Company and Brugg Cables,
LLC Optical Ground Wire (OPGW) MN-PM-PRO-0009 to be incorporated with
Construction of 345-kV Transmission Lines, Cables, Substations and Switching
Stations and Reconstruction of 115-kV Transmission Lines from Scovill Rock S/S
in Middletown to Norwalk S/S in Norwalk.




7.

Fixed Price Engineering, Procurement and Construction Agreement for Beseck
Switching Station Associated with the Middletown to Norwalk 345-kV Transmission
Line Project





Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Between Northeast Utilities Service Company, as agent for The Connecticut Light
and Power Company, as Owner and McPhee Electric LTD, LLC, as Contractor dated
June 27, 2006 (dead end structures).




8.

Purchase Order Number 02233303 (Release 00007) issued December 11, 2006 by
Northeast Utilities Service Company as agent for The Connecticut Light and Power
Company to Hillside Industries, Inc. for Step Rungs.




9.

Miscellaneous purchase orders issued by Seller, each with a value of less than
Twenty-Five Thousand Dollars ($25,000.00), for various assets incorporated into
the Transmission Facilities.








Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 2.1(c)

Transferable Permits




1.

Connecticut Siting Council Certificate of Environmental Compatibility and Public
Need dated April 7, 2005 issued in Docket No. 272.




2.

U.S. Army Corp. of Engineers (ACOE) Permit No. NAE-2004-1162 dated January 12,
2007.




3.

Connecticut Department of Environmental Protection Permit No. 200402101-MG/WQC
dated January 4, 2007.














Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 2.3(e)

Pending Proceedings




1.

John Verna v. The Connecticut Light and Power Company et al. (CV-09-5032247 S)
(Judicial District of New Haven at New Haven).











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 3.1

Calculation of Purchase Price




Based on the following assumptions and calculation, the Parties have estimated
the Purchase Price (the net book value of the Transmission Facilities) as of a
Closing Date of May 31, 2011 to be Forty Two Million Three Hundred Twenty Six
Thousand Six Hundred Ninety Six Dollars ($42,326,696):




·

Original gross plant value:  $46,385,001

·

Book depreciation (estimated through May 31, 2011):  $4,058,3051

·

Net book value (gross plant value less depreciation) of the Transmission
Facilities estimated as of May 31, 2011:  $42,326,696.




The Purchase Price shall be adjusted to account for any change in any of the
foregoing estimates as of the Closing Date, including as a result of:




(a)

any capital additions to the Transmission Facilities, including as a result of
any casualty and/or other replacement affecting the Transmission Facilities, and
attendant economic impacts (including depreciation and other tax considerations)
and/or the additional payment on account of the Purchase Price for capital
additions to the Transmission Facilities contemplated under Section 3.2(c) of
this Agreement; and




(b)

the continued allocation of generally assigned costs associated with the
construction of the M/N Project.  Seller allocates generally assigned costs
based on the gross plant value of Seller's assets within the M/N Project.2




In connection with the anticipated Closing, the Parties shall finalize all
estimated components of the Purchase Price pursuant to Section 3.1(a) of this
Agreement.




In accordance with Section 4.3(a) of this Agreement, the payment of the Purchase
Price due at the Closing shall account for the $1,000,000.00 Deposit of Buyer
required by Section 3.1(b) of this Agreement.




The Purchase Price does not include the following amounts, obligations and other
Liabilities due to Seller from Buyer pursuant to this Agreement:




(i)

Taxes for personal property associated with the Transmission Facilities and
other adjustments contemplated by Section 3.2(a) of this Agreement;




(ii)

Tax Gross-Up due under Section 3.3 of this Agreement, including any and all
adjustments to the Tax Gross-Up that relate to the final Purchase Price;

 

_________________________

 

1  Amount assumes straight line depreciation from the Effective Date to the
Closing Date for illustrative purposes.

2  Original gross plant value (and associated depreciation) in this Schedule 3.1
does not include approximately $92,000 of costs generally assigned to the
Transmission Facilities in December, 2010 due to the proximity to the Effective
Date.  Such allocated costs and associated depreciation will be included in the
Purchase Price as of the Closing Date.





Confidential




--------------------------------------------------------------------------------

PSA Execution Version







(iii)

Transaction costs and expenses contemplated by Section 7.8(b) of this Agreement;
and




(iv)

any payments and/or other adjustments (including permit fees) under the
Transaction Documents.











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 3.3

Calculation of Tax Gross-Up




The calculation attached to this Schedule 3.3 projects that as of the Closing
Date, Buyer shall pay to Seller the Tax Gross-Up in the amount of Three Million
Ten Thousand One Hundred One Dollars ($3,010,101.00).  That estimated Tax
Gross-Up consists of the following elements:




(a)

the difference between the Purchase Price (net book value) and Seller's tax
basis in the Transmission Facilities which results in a taxable gain;

(b)

the effect of equity AFUDC (Allowance for Funds Used During Construction) in net
book cost; and

(c)

the tax consequences of Seller's receipt of the foregoing reimbursements.




The Tax Gross-Up is based on assumptions, including:




(i)

the Laws in effect on the Effective Date with respect to Taxes, including the
assumption that no Tax applies to Seller's receipt of transaction costs
reimbursed by Buyer pursuant to Section 7.8(b) of this Agreement;

(ii)

the Purchase Price estimated in Schedule 3.1 to this Agreement;3 and

(iii)

an effective blended (Federal and State of Connecticut) Tax rate of Seller equal
to 40.3625% based on the application of current Laws with respect to income
Taxes.




The Tax Gross-Up shall be adjusted to account for any changes in any of the
foregoing assumptions, including adjustments to the Purchase Price to account
for actual depreciation and other factors set forth in Schedule 3.1 to this
Agreement.




The Tax Gross-Up excludes and does not account for the effects of Seller's
receipt of the following:




(1)

the proration of Taxes for personal property associated with the Transmission
Facilities and other adjustments contemplated by Section 3.2(a) of this
Agreement;

(2)

any transfer and/or conveyance Tax paid by Buyer pursuant to Section 3.2(b) of
this Agreement;

(3)

any adjustment that occurs after the Closing with respect to any estimates
pursuant to Section 3.1(a) and/or capital additions pursuant to Section 3.2(c);
and

(4)

Buyer's payment of any other adjustments (including permit fees) under the
Transaction Documents.

 

___________________________________

 

3  The projected Tax Gross-Up attached to this Schedule 3.3 does not include the
effect of the general assignment of approximately $92,000 of costs to the
Transmission Facilities in December, 2010 and referenced in footnote 2 to
Schedule 3.1.  The Parties acknowledge that such cost allocation will affect the
amount of the Tax Gross-Up given the corresponding change to the Purchase Price,
and that for purposes of Section 3.3 of this Agreement, the Parties will account
for the Tax effect of such cost allocation before considering whether the Tax
Gross-Up projected as of the Closing Date varies by more than $100,000 from the
Tax Gross-Up estimated in this Schedule 3.3.





Confidential




--------------------------------------------------------------------------------

PSA Execution Version




To the extent that any of the foregoing results in a taxable event, the Tax
Gross-Up shall be increased to reflect the Tax effect of such event.




In connection with the anticipated Closing, the Parties shall finalize the Tax
Gross-Up pursuant to Section 3.3 of this Agreement.











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 4.2(k)

PARTIAL RELEASE OF MORTGAGE







WHEREAS, The Connecticut Light and Power Company, a corporation organized and
existing under the laws of the State of Connecticut, made, executed and
delivered to Bankers Trust Company, now known as Deutsche Bank Trust Company
Americas, a corporation organized and existing under the laws of the State of
New Jersey, as Trustee, its certain Indenture of Mortgage and Deed of Trust
dated as of May 1, 1921, which was duly recorded in the office of the Secretary
of the State of Connecticut, on the 18th day of May, 1921, as amended and
supplemented; and




WHEREAS, from time to time said The Connecticut Light and Power Company has
made, executed and delivered to Bankers Trust Company, now known as Deutsche
Bank Trust Company Americas, as Trustee, certain Indentures amendatory and
supplemental to said Indenture of Mortgage and Deed of Trust, which amendatory
and supplemental Indentures have been duly recorded in the office of the
Secretary of the State of Connecticut; and




WHEREAS, The Connecticut Light and Power Company has requested Deutsche Bank
Trust Company Americas, as such Trustee, to release from said Mortgage, and all
Indentures amendatory and supplemental thereto, the following described
property:







See Schedule A attached hereto and made a part hereof.







NOW, THEREFORE, Deutsche Bank Trust Company Americas, as Trustee, in pursuance
of the provisions of said Indenture of Mortgage, as amended and supplemented,
and by request of The Connecticut Light and Power Company, for a valuable
consideration, the receipt whereof is hereby acknowledged, does hereby release
and discharge from the lien and operation of said Indenture of Mortgage and all
of the Indentures amendatory and supplemental thereto, all the right, title and
interest, if any, of Deutsche Bank Trust Company Americas (formerly known as
Bankers Trust Company) as Trustee as aforesaid, in and to the property described
in said Schedule A.




It is hereby expressly understood that this release does not and shall not
affect nor impair the lien and operation of said Indenture of Mortgage, as
amended and supplemented, upon any portion of the property thereby conveyed
except the property described in said Schedule A.




This instrument is executed without covenants or warranty, express or implied,
and without recourse against the Trustee in any event.





Confidential




--------------------------------------------------------------------------------

PSA Execution Version




IN WITNESS WHEREOF, Deutsche Bank Trust Company Americas by Deutsche Bank
National Trust Company, as Trustee as aforesaid, has caused this instrument to
be signed by one of its Assistant Vice Presidents and its corporate seal to be
hereto affixed and attested by one of its Assistant Vice Presidents this ______
day of _____________2011.  

 



Signed, sealed and delivered in the

presence of:




________________________________

Signature




________________________________

Print Name










________________________________

Signature




________________________________

Print Name

DEUTSCHE BANK TRUST COMPANY AMERICAS, f/k/a BANKERS TRUST COMPANY, TRUSTEE




By DEUTSCHE BANK NATIONAL TRUST COMPANY




By____________________________




Print Name:




Its Vice President







Attest:




By____________________________




Print Name:_____________________




Its Assistant Vice President

 

(CORPORATE SEAL)



STATE OF NEW JERSEY       

)

                                                

)      ss.

Town: Summit

COUNTY OF UNION  



)      




Personally appeared the above-named __________________, and
_________________________________, respectively a Vice President and Assistant
Vice President of DEUTSCHE BANK NATIONAL TRUST COMPANY, signers and sealers of
the foregoing instrument, and acknowledged the same to be their free act and
deed and the free act and deed of said corporation, as Trustee aforesaid, before
me.




_________________________________

Notary Public

My Commission Expires:_____________

Print Name:________________________

Notary Public, State of New Jersey

Qualified in ______________  County




(SEAL)





Confidential




--------------------------------------------------------------------------------

PSA Execution Version




SCHEDULE A




TO PARTIAL RELEASE OF MORTGAGE











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 6.8(i)

Form of Joint Defense Agreement




JOINT DEFENSE AGREEMENT




The Connecticut Light and Power Company (“CL&P”) and Connecticut Transmission
Municipal Electric Energy Cooperative (“CTMEEC”) entered into a certain Purchase
and Sale Agreement dated December 16, 2010 concerning, inter alia, the sale of
certain transmission facilities in the Town of Wallingford (“Purchase and Sale
Agreement”).  Under the terms of Section 6.8(i) of the Agreement, CL&P and
CTMEEC agreed to execute a joint defense agreement in connection with all
Managed Claims.




The matter of [

] (hereinafter the “Lawsuit”),which was commenced against [      ] by complaint
dated      and is pending in [      ], is a Managed Claim under the Purchase and
Sale Agreement.




CL&P, NUSCO, and CTMEEC (CL&P, NUSCO, and CTMEEC are each referred to herein as
a “Party” and collectively as the “Parties”) understand that defined terms in
this Joint Defense Agreement that are not defined herein are being used as
defined in the Purchase and Sale Agreement.




[INSERT THE FOLLOWING PARAGRAPH IF CTMEEC/CL&P IS NOT A DEFENDANT IN THE
PARTICULAR LAWSUIT AT ISSUE] It is mutually understood by the Parties that,
while [_______] is not a defendant in the Lawsuit at this time, the plaintiff’s
assertions in the Lawsuit raise matters of common interest to the CL&P, NUSCO,
and CTMEEC.  




To facilitate the defense of the Lawsuit, it is the intention of the Parties to
enter into a so-called “Joint Defense Agreement” (herein referred to as this
“Agreement”) as recognized by the First Circuit in United States v. Bay State
Ambulance and Hospital Rental Service, 874 F.2d 20, 28 (1st Cir. 1989) and the
Second Circuit in United States v. Schwimmer, 892 F.2d 237, 243-44 (2d Cir.
1989).  This Agreement confirms that understanding, and sets forth the terms of
such agreement as stated herein.  It is the Parties’ mutual understanding and
agreement that the Parties share common interests in, or issues with respect to,
their handling of the claims and liabilities that have been or may be asserted
by plaintiff(s) in the Lawsuit, and that the sharing of documents, information,
factual materials, mental impressions, memoranda, interview reports and
communications (hereinafter referred to as “Joint Defense Materials”), will
facilitate the rendition of professional legal services to the Parties.




It is further understood that these Joint Defense Materials shall be used solely
by the Parties and their attorneys, employees, experts or agents (1) in the
preparation of claims and defenses to be raised in connection with proceedings
arising from or relating to the above-described matter, or (2) for attorneys to
advise their respective party clients.  The Joint Defense Materials are
privileged from disclosure to adverse or other parties not otherwise considered
Parties (or experts or agents of the Parties) to this Agreement, as they
represent or reflect communications or information protected from disclosure by
the attorney/client privilege, attorney work product





Confidential




--------------------------------------------------------------------------------

PSA Execution Version




doctrine, joint defense doctrine, common interest doctrine and any and all other
constitutional, statutory or common law privileges which may apply
(collectively, “Rules of Nondisclosure”).




Further, it is the Parties’ mutual understanding that the sharing or disclosure
of Joint Defense Materials among the Parties and their respective attorneys,
employees, experts and/or agents will not diminish in any way the
confidentiality of such materials and will not constitute a waiver of any of the
applicable Rules of Nondisclosure.  The Parties have further agreed that without
prior consent of the Party furnishing the materials, neither the Parties nor
their attorneys, employees, experts or agents will disclose Joint Defense
Materials received from each other to anyone except the Parties’ respective
attorneys, employees, experts or agents.  




Counsel for the Parties agree to designate specially the documentary Joint
Defense Materials that contain the confidences or statements of any of the
Parties in a prominent manner with a designation such as:  “PRIVILEGED AND
CONFIDENTIAL – JOINT DEFENSE MATERIALS.”  The failure to specially designate
documents, however, will not change the confidential and/or privileged nature of
the documents.  Counsel receiving such specially designated Joint Defense
Materials may make duplicate copies of such materials for internal office use
only, unless otherwise designated or agreed in writing.  Upon written demand,
counsel receiving such specially-designated Joint Defense Materials agrees to
return the original and any copies to the disclosing Party.  Nothing in the
preceding sentence shall require, or be construed to require, counsel to turn
over any annotations, notes or comments that have been written on copies of
documents made for internal office use.




This Agreement may be terminated only upon mutual agreement of the Parties.  The
obligations of the Parties and their respective attorneys, employees, experts
and agents not to disclose Joint Defense Materials, except in accordance with
this Agreement, shall not be affected by the termination of, or withdrawal from
this Agreement.  If another person or entity requests or demands, by subpoena or
otherwise, Joint Defense Materials obtained from another Party, the Party to
whom the request is made will immediately notify the other Parties to this
Agreement.  The person or entity seeking the Joint Defense Materials will be
informed that such materials are privileged and will not be produced or
disclosed without the consent of the Party furnishing them unless ordered by a
court.




It is further agreed that the confidentiality prescribed above shall remain
operative as to all previously furnished Joint Defense Materials if adversity
should subsequently arise between or among any of the Parties to this Agreement,
irrespective of any claim that the joint defense and/or interest may become
prospectively inoperative by virtue of the claimed adversity.




Nothing in this Agreement shall be considered to create an attorney/client
relationship with any other Party to this Agreement, nor shall it create a
conflict of interest so as to require the disqualification of any attorney from
the representation of his or her client.  Each Party represents and acknowledges
that it is represented by its own counsel in connection with this Agreement.
 Each Party and each Party’s attorneys, employees, experts and agents
participating in this Agreement are obligated to maintain the confidentiality of
information specified herein, but each counsel does not act on behalf of any
person other than his or her own client.  








Confidential




--------------------------------------------------------------------------------

PSA Execution Version




If any provision of this Agreement, or any portion thereof, is held by competent
authority to be unenforceable or invalid, the remainder of this Agreement shall
continue in full force and effect.  Nothing in this Agreement shall require a
Party to disclose or share any information that it determines should not be
disclosed.




This Agreement shall not modify, limit or otherwise affect the rights and
obligations of the Parties under the Purchase and Sale Agreement.  In the event
of any conflict or inconsistency between any provision of the Purchase and Sale
Agreement and this Agreement, such conflict or inconsistency shall be resolved
in favor of the provision of the Purchase and Sale Agreement.




Nothing in this Agreement is intended to create any right on the part of any
Party or other person or entity that is not explicitly set forth herein.  It is
further agreed that nothing in this Agreement shall operate to limit the ability
of any of the Parties to assert any claim or defense otherwise available against
any person or entity not a party to this Agreement.  In addition, nothing in
this Agreement shall constitute an admission of any fact or liability by any
Party.




[INSERT THE FOLLOWING PARAGRAPH IF CTMEEC/CL&P IS NOT A DEFENDANT IN THE
PARTICULAR LAWSUIT AT ISSUE]  In the event that [_____] is cited into the
Lawsuit as an additional defendant, this Agreement shall continue in full force
and effect, unless terminated or modified by mutual agreement of the Parties,
and [_________] shall be entitled to [CTMEEC - participate in (but not control)]
[CL&P - control] the defense of the Lawsuit in accordance with the provisions of
Section 6.8 of the Purchase and Sale Agreement.




This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut, without reference to principles of
choice or conflict of laws.




This Agreement shall have an effective date of [_____________________].




By signing this Agreement, the Parties represent that they are authorized to
execute this Agreement, and they, their attorneys, employees, experts and their
agents agree to be bound by its terms.  All amendments and modifications to this
Agreement must be in writing and agreed to by the Parties.  This Agreement may
be executed in counterparts.





Confidential




--------------------------------------------------------------------------------

PSA Execution Version







The foregoing is agreed to:




The Connecticut Light and Power Company







By:____________________

Name:

____________________

Date

Title:




By:____________________

Name:

____________________

Date

Title:  Its Counsel




Northeast Utilities Service Company







By:____________________

Name:

____________________

Date

Title:




By:____________________

Name:

____________________

Date

Title:  Its Counsel




Connecticut Transmission Municipal

Electric Energy Cooperative




By:____________________

Name:

____________________

Date

Title:




By:____________________

Name:

____________________

Date

Title:  Its Counsel











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 7.5(b)

Pending Regulatory Proceedings




1.

Northeast Utilities and The United Illuminating Company Transmission Cost
Allocation Application regarding Middletown - Norwalk Project, NU-08-TCA-01 /
UI-08-TCA-01, dated April 11, 2008 (pending before ISO-NE).




2.

Complaint of New England Conference of Public Utilities Commissioners, Inc. vs.
Bangor Hydro-Electric Company, et al., FERC Docket No. EL08-69, filed June 12,
2008, denied Sept. 25, 2008, order granting rehearing Nov. 21, 2008.











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 8.1(c)

List of Buyer’s Regulatory Approvals




1.

Connecticut Siting Council:

Approval of the partial transfer of the Transferable Permit issued under C.G.S.
16-50k(b)




2.

United States Army Corps of Engineers:  Approval of the partial transfer of the
Transferable Permit issued under:




a.

33 USC 403

b.

33 USC 1344




3.

Connecticut Department of Environmental Protection:  Approval of the partial
transfer of the Transferable Permit issued under C.G.S. 22a-359 through 22a-363f




4.

Federal Energy Regulatory Commission:  Approval of the Transaction under
applicable provisions of the Federal Power Act ("FPA") including FPA Section
203.  Without limiting the generality of the foregoing, approval of the
Transaction shall include approval of the right of Buyer to recover in Regional
Network Service transmission rates, as specified in Schedule 9 and Attachment F
of the ISO-NE’s Open Access Transmission Tariff (as it may be amended (or
superseded)) or in Buyer’s local transmission service, as applicable: (a) the
component of the Purchase Price that constitutes reimbursement of Seller's
federal and state income tax liabilities; (b) reimbursement of applicable
transaction/start-up costs of Buyer; and (c) the return on equity, including
incentive components, generally applicable to post-2003, pre-2009 PTF, applied
to Buyer’s proposed capital structure.




For purposes of Section 8.1(c) of this Agreement, the Buyer's Regulatory
Approvals shall be deemed to be final and non-appealable:




(a)

with regard to the Buyer's Regulatory Approvals identified in paragraphs 1
through 3 above, as of the date that the applicable approval is issued by the
applicable Governmental Authority; and




(b)

with regard to the Buyer's Regulatory Approval identified in paragraph 4 above,
as of the date on which the right to request a rehearing of the order or series
of orders by FERC expires; provided that if a rehearing has been requested with
respect to such order or series of orders, then such Buyer's Regulatory Approval
shall be deemed to be final and non-appealable only after the final and
non-appealable disposition of such rehearing.











Confidential




--------------------------------------------------------------------------------

PSA Execution Version




Schedule 8.2(d)

List of Seller's Regulatory Approvals




1.

An order or series of orders by FERC approving the Transaction, including an
approval under Section 203 of the Federal Power Act (16 U.S.C. § 824b) of
Seller's transfer of Purchased Assets to Buyer, and an acceptance by FERC under
Section 205 of the Federal Power Act of the O&M Agreement.




2.

An order or series of orders by the DPUC approving the Transaction, including
DPUC approval of the sale of the Purchased Assets by Seller under C.G.S. §16-43.




3.

CSC approval of a partial transfer of Seller's Certificate issued in Docket No.
272 pursuant to provisions of C.G.S. 16-50k(b)




4.

Filings with, and approvals from, the appropriate Governmental Authorities
regarding the partial transfer of the Transferable Permits, including:




·

Army Corps of Engineers Permit No. NAE-2004-1162 (Section 10/404 approval) dated
1/12/07 pursuant to requirements of General Condition No. 4

·

DEP Section 401 Water Quality Certificate dated 1/4/07 pursuant to requirements
of General Terms and Conditions #15




For purposes of Section 8.2(d) of this Agreement, the Seller's Regulatory
Approvals shall be deemed to be final and non-appealable:




(a)

with regard to the Seller's Regulatory Approval identified in paragraph 1 above,
as of the date on which the right to request a rehearing of the order or series
of orders by FERC expires; provided that if a rehearing has been requested with
respect to such order or series of orders, then such Seller's Regulatory
Approval shall be deemed to be final and non-appealable only after the final and
non-appealable disposition of such rehearing;




(b)

with regard to the Seller's Regulatory Approval identified in paragraph 2 above,
as of the forty sixth (46th) day after the issuance date of the order or series
of orders by the DPUC; provided that if on or before such forty sixth (46th) day
a Third Party has filed an independent action challenging such order or series
of orders with a Governmental Authority that has jurisdiction to decide such
action, then such Seller's Regulatory Approval shall be deemed to be final and
non-appealable only after the final and non-appealable disposition of such
independent action; and




(c)

with regard to the Seller's Regulatory Approvals identified in paragraphs 3 and
4 above, as of the date that the applicable approval is issued by the applicable
Governmental Authority.











Confidential





